Exhibit 10.1

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of October 3, 2014

among

DOMTAR CORPORATION,

as Parent Borrower,

DOMTAR PAPER COMPANY, LLC,

as Subsidiary Borrower,

and

DOMTAR INC.,

as Canadian Borrower,

The Additional Borrowers from Time to Time Parties Hereto,

The Lenders from Time to Time Parties Hereto,

and

CANADIAN IMPERIAL BANK OF COMMERCE, GOLDMAN SACHS BANK USA and

ROYAL BANK OF CANADA,

as Documentation Agents,

THE BANK OF NOVA SCOTIA and BANK OF AMERICA, N.A.,

as Syndication Agents,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 

 

J.P. MORGAN SECURITIES LLC, SCOTIABANK

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

         Page  

SECTION 1. DEFINITIONS

     1   

1.1

  Defined Terms      1   

1.2

  Other Definitional Provisions      30   

1.3

  Time      31   

1.4

  Currency      31   

1.5

  Changes to GAAP      31   

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

     32   

2.1

  Revolving Commitments      32   

2.2

  Procedure for Revolving Loan Borrowing      33   

2.3

  Bankers’ Acceptances      34   

2.4

  Circumstances Making Bankers’ Acceptances Unavailable      36   

2.5

  Swingline Commitment      37   

2.6

  Procedures for Swingline Borrowing and Reporting; Refunding of Swingline Loans
     37   

2.7

  Fees, etc.      39   

2.8

  Termination or Reduction of Revolving Commitments      40   

2.9

  Optional Prepayments      40   

2.10

  Mandatory Prepayments      41   

2.11

  Conversion and Continuation Options      42   

2.12

  Limitations on Interest Periods and Contract Periods      43   

2.13

  Interest Rates and Payment Dates      43   

2.14

  Computation of Interest and Fees      45   

2.15

  Inability to Determine Interest Rate      46   

2.16

  Pro Rata Treatment and Payments      47   

2.17

  Requirements of Law      48   

2.18

  Taxes      50   

2.19

  Indemnity      54   

2.20

  Additional or Increased Commitments      55   

2.21

  Defaulting Lenders      56   

2.22

  Change of Lending Office      58   

2.23

  Replacement of Lenders      58   

2.24

  Additional Borrowers; Borrower Termination      58   

SECTION 3. LETTERS OF CREDIT

     59   

3.1

  L/C Commitment      59   

3.2

  Procedure for Issuance of Letter of Credit      60   

3.3

  Fees and Other Charges      60   

3.4

  L/C Participations      61   

3.5

  Reimbursement Obligation of the Borrowers      62   

3.6

  Obligations Absolute      62   

3.7

  Letter of Credit Payments      63   

3.8

  Applications      63   

 

i



--------------------------------------------------------------------------------

         Page  

3.9

  Existing Letters of Credit      63   

SECTION 4. REPRESENTATIONS AND WARRANTIES

     63   

4.1

  Organization; Powers      63   

4.2

  Authorization; Enforceability      63   

4.3

  Governmental Approvals; No Conflicts      64   

4.4

  Financial Condition      64   

4.5

  No Change      64   

4.6

  Properties      64   

4.7

  Litigation      65   

4.8

  Compliance with Laws and Agreements      65   

4.9

  Investment Company Status      65   

4.10

  Taxes      65   

4.11

  ERISA      65   

4.12

  Canadian Pension and Benefit Plans      66   

4.13

  Insurance      66   

4.14

  Labour Matters      66   

4.15

  Subsidiaries      66   

4.16

  Use of Proceeds      66   

4.17

  Accuracy of Information, etc.      66   

4.18

  Environmental Matters      67   

4.19

  Anti-Corruption Laws and Sanctions      68   

SECTION 5. CONDITIONS PRECEDENT

     68   

5.1

  Conditions to Initial Extension of Credit      68   

5.2

  Conditions to Each Extension of Credit      69   

SECTION 6. AFFIRMATIVE COVENANTS

     70   

6.1

  Financial Statements and Other Information      70   

6.2

  Notices of Material Events      71   

6.3

  Maintenance of Existence      72   

6.4

  Payment of Tax Obligations      72   

6.5

  Maintenance of Properties; Insurance      72   

6.6

  Books and Records; Inspection Rights      72   

6.7

  Compliance with Laws      72   

6.8

  Further Assurances      72   

SECTION 7. NEGATIVE COVENANTS

     73   

7.1

  Financial Covenants      73   

7.2

  Liens      73   

7.3

  Fundamental Changes      75   

7.4

  Hedge Agreements      76   

7.5

  Restrictive Agreements      76   

7.6

  Negative Pledge Clauses      77   

7.7

  Changes in Fiscal Periods      78   

7.8

  Environmental Activity      78   

7.9

  Transactions with Affiliates      79   

 

ii



--------------------------------------------------------------------------------

         Page  

SECTION 8. EVENTS OF DEFAULT

     79   

SECTION 9. THE AGENTS

     82   

9.1

  Appointment      82   

9.2

  Delegation of Duties      82   

9.3

  Exculpatory Provisions      83   

9.4

  Reliance by Administrative Agent      83   

9.5

  Notice of Default      83   

9.6

  Non-Reliance on Agents and Other Lenders      83   

9.7

  Indemnification      84   

9.8

  Agent in Its Individual Capacity      84   

9.9

  Successor Administrative Agent      84   

9.10

  Documentation Agents and Syndication Agents      85   

SECTION 10. MISCELLANEOUS

     85   

10.1

  Amendments and Waivers      85   

10.2

  Notices      86   

10.3

  No Waiver; Cumulative Remedies      88   

10.4

  Survival of Representations and Warranties      88   

10.5

  Payment of Expenses      88   

10.6

  Successors and Assigns; Participations and Assignments      89   

10.7

  Set off      92   

10.8

  Counterparts      92   

10.9

  Severability      92   

10.10

  Integration      92   

10.11

  GOVERNING LAW      93   

10.12

  Submission to Jurisdiction; Appointment of Process Agent; Waivers      93   

10.13

  Judgment Currency      93   

10.14

  Risks of Superior Force      93   

10.15

  Language      94   

10.16

  Acknowledgements      94   

10.17

  Confidentiality      94   

10.18

  WAIVERS OF JURY TRIAL      95   

10.19

  CAM      95   

10.20

  USA Patriot Act Notice; Canadian AML Legislation      95   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

  

1.1A

   Commitments

1.1B

   Wholly-Owned Subsidiaries

3.9

   Existing Letters of Credit

4.3A

   Governmental Approvals

4.3B

   Material Indentures

4.15

   Subsidiaries

4.18

   Environmental Matters

7.2

   Existing Liens

7.9

   Transactions with Affiliates

EXHIBITS:

  

A

   Form of Compliance Certificate

B

   Form of Closing Certificate

C

   Form of Assignment and Assumption

D-1

   Form of Legal Opinion of Debevoise & Plimpton LLP

D-2

   Form of Legal Opinion of Norton Rose Fulbright Canada LLP

D-3

   Form of Legal Opinion of Dentons Canada LLP

D-4

   Form of Legal Opinion of Stewart McKelvey

D-5

   Form of Legal Opinion of Richards, Layton & Finger, P.A.

E

   Form of Discount Note

F-1

   Form of Amended and Restated US Guarantee Agreement

F-2

   Form of Amended and Restated Foreign Guarantee Agreement

G

   Form of US Tax Compliance Certificate

H

   Form of Extension Agreement

I

   Form of CAM Allocation Agreement

J

   Borrower Termination Notice

K

   Form of Assumption Agreement

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of October 3,
2014, among DOMTAR CORPORATION, a Delaware corporation, (the “Parent Borrower”),
DOMTAR PAPER COMPANY, LLC, a Delaware limited liability company (the “Subsidiary
Borrower”), DOMTAR INC., a Canadian corporation (the “Canadian Borrower”), the
Additional Borrowers from time to time parties to this Agreement, the banks and
other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), CANADIAN IMPERIAL BANK OF COMMERCE, GOLDMAN SACHS
BANK USA and ROYAL BANK OF CANADA, as documentation agents (in such capacity,
each a “Documentation Agent”), THE BANK OF NOVA SCOTIA and BANK OF AMERICA,
N.A., as syndication agents (in such capacity, each a “Syndication Agent”) and
JPMORGAN CHASE BANK, N.A., as administrative agent.

W I T N E S S E T H:

WHEREAS, the Borrowers are parties to the Credit Agreement, dated as of June 15,
2012 (as heretofore amended or otherwise modified, the “Existing Credit
Agreement”), among the Borrowers and the lenders parties thereto; and

WHEREAS, the parties to the Existing Credit Agreement wish to amend and restate
without novation of any kind the Existing Credit Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto hereby agree that the Existing Credit
Agreement shall be amended and restated in its entirety, without novation, as
follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus  1/2 of 1% and
(c) the Eurodollar Rate that would be calculated as of such day (or, if such day
is not a Business Day, as of the next preceding Business Day) in respect of a
proposed Eurodollar Loan with a one-month Interest Period plus 1.0%. Any change
in the ABR due to a change in the Prime Rate, the Federal Funds Effective Rate
or such Eurodollar Rate shall be effective as of the opening of business on the
day of such change in the Prime Rate, the Federal Funds Effective Rate or such
Eurodollar Rate, respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Acceptance Fee”: a fee payable in Canadian Dollars by a Borrower with respect
to the acceptance of a Bankers’ Acceptance by a Lender under this Agreement, as
set forth in Section 2.13.

“Additional Borrower”: as defined in Section 2.24.

“Additional Borrower Obligations”: as defined in the definition of “Obligations”
in this Section 1.1.



--------------------------------------------------------------------------------

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its Affiliates
as the administrative agent for the Lenders under this Agreement and the other
Loan Documents and its respective successors appointed under Section 9.9 (it
being understood that (i) matters concerning Canadian Revolving Loans, Canadian
Swingline Loans and Letters of Credit denominated in Canadian Dollars will be
administered by JPMorgan Chase Bank, N.A., Toronto Branch, and therefore all
notices concerning such Loans or Letters of Credit, as the case may be, will be
required to be given at the Canadian Funding Office and (ii) matters concerning
Euro Revolving Loans and Letters of Credit denominated in Euros will be
administered by J.P. Morgan Europe Limited, and therefore all notices concerning
such Loans or Letters of Credit, as the case may be, will be required to be
given at the Euro Funding Office), and for purposes of Sections 9.3, 9.7 and
10.5, its Affiliate, J.P. Morgan Securities LLC, and Scotiabank and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as the arrangers of the Revolving
Commitments.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Agents”: the collective reference to the Syndication Agents, the Documentation
Agents and the Administrative Agent.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the amount of such Lender’s Revolving Commitment then in effect or, if the Total
Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“AML Legislation”: as defined in Section 10.20.

“Anti-Corruption Laws”: the United States Foreign Corrupt Practices Act of 1977,
as amended.

“Applicable Margin”: for each Type and Class of Loan, the applicable rate per
annum set forth in the Applicable Pricing Grid.

“Applicable Pricing Grid”: the table set forth below:

 

2



--------------------------------------------------------------------------------

Level   Corporate Rating   Bankers’ Acceptances/
Eurodollar Loan
Applicable Margin/
EURIBOR Loan
Applicable Margin   US Base Rate Loan /
ABR Loan / Canadian
Prime Rate Loan
Applicable Margin   Facility Fee

I

  Corporate Ratings of at least BBB+ by S&P/Baa1 by Moody’s   1.00%   0.0%  
0.125%

II

  Corporate Ratings of at least BBB by S&P/Baa2 by Moody’s and not Level I  
1.10%   0.10%   0.15%

III

  Corporate Ratings of at least BBB- by S&P/Baa3 by Moody’s and not Level I or
II   1.30%   0.30%   0.20%

IV

  Corporate Ratings of at least BB+ by S&P/Ba1 by Moody’s and not Level I, II or
III   1.50%   0.50%   0.25%

V

  Corporate Ratings below Level IV   1.70%   0.70%   0.30%

“Corporate Rating” is the public, corporate credit rating of the Parent Borrower
or, if no such rating is available, the rating for the senior, unsecured,
long-term indebtedness for borrowed money of the Parent Borrower.

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a Corporate Rating (other than by reason of the circumstances referred to
in the last sentence of this definition), then such rating agency shall be
deemed to have established a rating in Level V; (ii) if the Corporate Ratings
established or deemed to have been established by Moody’s and S&P shall fall
within different Levels, the pricing shall be based on the higher of the two
ratings unless one of the two ratings is two or more Levels lower than the
other, in which case the pricing shall be determined by reference to the Level
next below that of the higher of the two ratings; and (iii) if the Corporate
Rating established or deemed to have been established by Moody’s or S&P shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when notice of such
change shall have been furnished by the Borrowers to the Administrative Agent
and the Lenders. Each change in pricing shall apply during the period commencing
on the effective date of such change and ending on the date immediately
preceding the effective date of the next such change. If the rating system of
Moody’s or S&P shall change, or if either such rating agency shall cease to be
in the business of assigning corporate ratings, the Borrowers and the Lenders
shall negotiate in good faith to amend this pricing grid to reflect such changed
rating system or the unavailability of such ratings from such rating agency and,
pending the effectiveness of any such amendment, the pricing shall be determined
by reference to the rating most recently in effect prior to such change or
cessation. For purposes of this paragraph, the term “pricing” shall refer
collectively to “Bankers’ Acceptances / Eurodollar Loan Applicable Margin /
EURIBOR Loan Applicable Margin”, “US Base Rate Loan / ABR Loan / Canadian Prime
Rate Loan Applicable Margin” and “Facility Fee”.

 

3



--------------------------------------------------------------------------------

“Application”: an application, in such form as each Issuing Lender may specify
from time to time, requesting such Issuing Lender to open a Letter of Credit.

“Assignee”: as defined in Section 10.6(c).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit C.

“Assignor”: as defined in Section 10.6(c).

“Assumption Agreement”: an Assumption Agreement, substantially in the form of
Exhibit K.

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.

“BA Equivalent Loan”: an extension of credit made by a Non-BA Lender evidenced
by a Discount Note.

“Bankers’ Acceptance” and “BA”: a bill of exchange, including a depository bill
issued in accordance with the Depository Bills and Notes Act (Canada),
denominated in Canadian Dollars, drawn by a Borrower and accepted by a Lender
and includes a Discount Note.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of any court of competent jurisdiction or from the enforcement
of judgments or writs of attachment or execution on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

4



--------------------------------------------------------------------------------

“Borrower Termination Notice”: a Borrower Termination Notice substantially in
the form of Exhibit J.

“Borrowers”: the collective reference to the Parent Borrower, the Subsidiary
Borrower, the Canadian Borrower and any Additional Borrower (in the case of each
of the Subsidiary Borrower, the Canadian Borrower and any such Additional
Borrower, until such time as it has been terminated as a Borrower pursuant to
Section 2.24(b)).

“Borrowing Date”: any Business Day on which Loans are made or are to be made or
BAs are issued or are to be issued pursuant to a request by a relevant Borrower
in accordance with the terms hereof.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City, Toronto or Montreal are authorized or
required by law to close, provided, that (i) with respect to notices and
determinations in connection with, and payments of principal and interest on,
Eurodollar Loans, such day is also a day for trading by and between banks in US
Dollar deposits in the London interbank eurodollar market and (ii) with respect
to notices and determinations in connection with, and payments of principal and
interest on, EURIBOR Loans, such day is also a day on which the TARGET payment
system is open for the settlement of payments in Euros.

“Canadian Additional Borrower”: any Additional Borrower organized under the laws
of Canada or any jurisdiction in Canada.

“Canadian Benefit Plans”: all material employee benefit plans or arrangements
subject to Canadian law or regulation maintained or contributed to by the Parent
Borrower or any of its Subsidiaries that are not Canadian Pension Plans,
including all profit sharing, savings, supplemental retirement, retiring
allowance, severance, pension, deferred compensation, welfare, bonus, incentive
compensation, phantom stock and all life, health, dental and disability plans
and arrangements in which the employees or former employees of the Canadian
Borrower or any of its Subsidiaries participate or are eligible to participate
but excluding all stock option or stock purchase plans.

“Canadian Borrower”: as defined in the preamble hereto (until such time as it
has been terminated as Borrower pursuant to Section 2.24(b)).

“Canadian Borrower Obligations”: as defined in the definition of “Obligations”
in this Section 1.1.

“Canadian Dollar Equivalent”: with respect to any amount of US Dollars on any
date, the equivalent amount in Canadian Dollars of such amount of currency as
determined by the Administrative Agent using the Exchange Rate applicable on
such date.

“Canadian Dollars” and “C$”: dollars in the lawful currency of Canada.

“Canadian Exchange Rate”: with respect to US Dollars or Canadian Dollars on any
date, the rate at which US Dollars may be exchanged into Canadian Dollars, or
Canadian Dollars may be exchanged into US Dollars, as the case may be, as
determined in accordance with the Bank of Canada’s noon spot rate on such date,
and if such date is not a Business Day, on the immediately preceding Business
Day. In the event that such rate is not available, the Canadian Exchange Rate
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Parent Borrower or, in the absence of such agreement, the Canadian Exchange
Rate shall instead be the spot rate of exchange of the Administrative Agent in
the London interbank market or other market where its foreign currency exchange
operations in respect of Canadian Dollars are then being conducted, at or about
11:00 A.M., local time, on such date; provided, however, that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.

 

5



--------------------------------------------------------------------------------

“Canadian Funding Office”: as defined in the definition of “Funding Office” in
this Section 1.1.

“Canadian Pension Plans”: all plans or arrangements which are considered to be
pension plans for the purposes of any applicable pension benefits standards
statute or regulation in Canada established, maintained or contributed to by the
Parent Borrower or any of its Subsidiaries for their employees or former
employees.

“Canadian Prime Rate”: on any day, the greater of (a) the annual rate of
interest announced from time to time by the Administrative Agent as being its
reference rate then in effect for determining interest rates on Canadian
Dollar-denominated commercial loans made by it in Canada and (b) the CDOR Rate
for a one month term in effect from time to time plus 100 basis points per
annum.

“Canadian Prime Rate Loans”: Loans denominated in Canadian Dollars the rate of
interest applicable to which is based upon the Canadian Prime Rate.

“Canadian Revolving Loan”: as defined in Section 2.1.

“Canadian Subsidiary Guarantors”: the Wholly-Owned Subsidiaries of the Parent
Borrower that are organized under the laws of Canada or any jurisdiction in
Canada.

“Canadian Swingline Loan”: as defined in Section 2.5(a).

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the amount in
respect thereof which at such time would in accordance with GAAP be included on
such balance sheet.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued or unconditionally
guaranteed by the United States, Canada, the United Kingdom, France, Germany,
The Netherlands, Switzerland or any other member of the European Union, or any
state, province or agency of any thereof, maturing within one year from the date
of acquisition thereof, (b) commercial paper or other short term securities
maturing no more than one year from the date of acquisition thereof and
currently having a rating not lower than A-2 by S&P, P-2 by Moody’s or R-1 (low)
from Dominion Bond Rating Service Inc. (“DBRS”), (c) certificates of deposit,
term deposits or bankers’ acceptances, maturing no more than one year from the
date of acquisition thereof, issued (i) by commercial banks incorporated under
the laws of, or carrying on business in, the United States, Canada, the United
Kingdom, France, Germany, The Netherlands, Switzerland or any other member of
the European Union and having a senior unsecured rating not lower than A- by
S&P, A3 by Moody’ or A (low) from DBRS or the equivalent thereof by a nationally
recognized rating agency or (ii) by any of the Lenders or by parent banks of the
Lenders or the respective branches of either, (d) repurchase obligations of any
Lender or of any commercial bank, having a term of not more than 30 days, with
respect to securities issued or fully guaranteed or insured by the United States
Government or any agency or instrumentality thereof, (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, province, commonwealth or territory of the United
States or Canada, by any political subdivision or taxing authority of any such
state, province, commonwealth or territory or by any foreign government, the
securities of which state, province, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated not lower A- by S&P or the equivalent rating by another nationally
recognized rating agency, (f) securities with maturities of one year or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank or an Affiliate thereof that is rated not lower A-
by S&P or the equivalent rating by another nationally recognized rating agency,
(g) other marketable securities with maturities of one year or less from the
date of acquisition and at the time of acquisition having a rating not lower
than A- by S&P, A3 by Moody’s or A (low) from DBRS or the equivalent thereof by
a nationally recognized rating agency and (h) mutual funds that invest solely in
one or more of the investments described in clauses (a) through (g) above.

 

6



--------------------------------------------------------------------------------

“CDOR Rate”: on any day, with respect to a particular term as specified herein,
the annual rate of discount or interest which is the arithmetic average of the
discount rates for such term applicable to Canadian Dollar bankers’ acceptances
identified as such on the Reuters Screen CDOR Page at approximately 10:00 A.M.
on such day, or if such day is not a Business Day, then on the immediately
preceding Business Day (as adjusted by the Administrative Agent after 10:00 A.M.
to reflect any error in any posted rate or in the posted average annual rate).
If the rate does not appear on the Reuters Screen CDOR Page as contemplated
above, then the CDOR Rate on any day shall be calculated as the arithmetic
average of the annual discount rates for such term applicable to Canadian Dollar
bankers’ acceptances of, and as quoted by, the Schedule I Reference Banks, as of
10:00 A.M. on that day, or if that day is not a Business Day, then on the
immediately preceding Business Day; provided, however, that no Schedule I
Reference Bank shall have a contractual obligation to provide such a quote.

“Change of Control”: (a) any “person” or “group” of related persons (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended, (the “Exchange Act”)) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that such person
or group shall be deemed to have “beneficial ownership” of all shares that any
such person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than 40% of the outstanding common stock of the Parent Borrower (or its
successor by merger, consolidation or purchase of all or substantially all of
its assets) (for the purposes of this clause, such person or group shall be
deemed to beneficially own any outstanding common stock of the Parent Borrower
held by a parent entity, if such person or group “beneficially owns” (as defined
above), directly or indirectly, more than 40% of the voting power of the
outstanding common stock of such parent entity); or (b) the first day on which a
majority of the members of the board of directors of the Parent Borrower are not
Continuing Directors; or (c) unless the Subsidiary Borrower shall have been
terminated as a Borrower pursuant to Section 2.24(b), the Parent Borrower shall
cease to own and control, of record and beneficially, directly or indirectly,
100% of the Capital Stock of the Subsidiary Borrower or any of its permitted
successors or assigns in accordance with Section 7.3; or (d) unless the Canadian
Borrower shall have been terminated as a Borrower pursuant to Section 2.24(b),
the Parent Borrower shall cease to own and control, of record and beneficially,
directly or indirectly, 100% of the Capital Stock of the Canadian Borrower
(other than certain shares of preferred stock having a liquidation preference
not exceeding US$1,000,000 or C$1,100,000 (in the case of preferred stock issued
by Domtar (Canada) Paper Inc.)) or any of its permitted successors or assigns in
accordance with Section 7.3; or (e) unless any Additional Borrower shall have
been terminated as a Borrower pursuant to Section 2.24(b), the Parent Borrower
shall cease to own and control, of record and beneficially, directly or
indirectly, 100% of the Capital Stock of such Additional Borrower or any of its
permitted successors or assigns in accordance with Section 7.3; or (f) the sale,
lease, transfer, conveyance or other disposition (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the assets of the Parent Borrower and its Material
Subsidiaries taken as a whole to any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act); or (g) the Parent Borrower consolidates
with, or merges with or into, any person, or any person consolidates with, or
merges with or into, the Parent Borrower, in any such event pursuant to a
transaction in which any of the outstanding common stock of the Parent Borrower
is converted into or exchanged for cash, securities or other property, other
than any such transaction where the outstanding common stock of the Parent
Borrower outstanding immediately prior to such transaction is converted into or
exchanged for outstanding common stock of the surviving or transferee Person
constituting a majority of the outstanding shares of such outstanding common
stock of such surviving or transferee person immediately after giving effect to
such issuance; or (h) the adoption by the stockholders of the Parent Borrower of
a plan or proposal for the liquidation or dissolution of the Parent Borrower.

 

7



--------------------------------------------------------------------------------

“Class”: (a) when used in reference to any Loan, refers to whether such Loan is
a Tranche 1 Revolving Loan, Tranche 2 Revolving Loan or Swingline Loan and
(b) when used in reference to any Revolving Commitment, refers to whether such
Revolving Commitment is a Tranche 1 Revolving Commitment or a Tranche 2
Revolving Commitment.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Parent Borrower within the meaning of Section 4001
of ERISA or is part of a group that includes the Parent Borrower and that is
treated as a single employer under Section 414 of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit A.

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to any
provision hereunder, including, but not limited to, Section 2.17, 2.18 or 10.5
than the designating Lender would have been entitled to receive in respect of
the extensions of credit made by such Conduit Lender, (b) be deemed to have any
Revolving Commitment or (c) be designated if such designation would otherwise
increase the cost under this Agreement to the Parent Borrower, Subsidiary
Borrower, the Canadian Borrower or any Additional Borrower as of the date of
such designation or would, as of the date of such designation, otherwise
increase the cost under this Agreement to the Parent Borrower, Subsidiary
Borrower, the Canadian Borrower or any Additional Borrower in the foreseeable
future.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated September 2014 and furnished to certain Lenders.

“Consolidated Assets”: with respect to any Person, the total of all assets
appearing (in conformity with GAAP) on the consolidated balance sheet of such
Person and its Subsidiaries.

“Consolidated Cash Interest Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Cash Interest
Expense for such period.

“Consolidated Cash Interest Expense”: for any period for the Parent Borrower,
Consolidated Interest Expense for such period, excluding any portion thereof not
required to be paid in cash on a current basis.

 

8



--------------------------------------------------------------------------------

“Consolidated EBITDA”: for any period, the sum of the following, calculated for
the Parent Borrower and its Subsidiaries on a consolidated basis (excluding the
proportionate consolidation of any Non-Recourse Joint Venture): (a) Consolidated
Net Income for such period including, to the extent not so included in the
determination of Consolidated Net Income, any cash dividends received from any
Non-Recourse Joint Venture, plus (b) (i) all amounts treated as expenses for
depreciation, interest and other financing expense (it being understood and
agreed that acquisition related expenses may be amortized over a period of up to
five years) and (ii) non-cash charges of any kind to the extent included in the
determination of such Consolidated Net Income, plus (c) any loss (or minus any
gain) associated with the sale of assets not in the ordinary course of business,
to the extent included in the determination of Consolidated Net Income, plus
(d) any non-cash provisions for reserves of discontinued or restructured
operations, to the extent included in the determination of Consolidated Net
Income, plus (e) all accrued taxes on or measured by income to the extent
included in the determination of such Consolidated Net Income, plus (f) any
non-cash Statement of Financial Accounting Standards No. 133 loss (or minus any
income) related to hedging activities, to the extent included in the
determination of Consolidated Net Income, plus (g) any non-cash compensation
charge arising from any grant of stock, stock options, or other equity-based
awards, to the extent included in the determination of Consolidated Net Income,
plus (h) any cash or non-cash acquisition-related expenses that would have
previously been capitalized under Statement of Financial Accounting Standards
No. 141—Business Combinations, provided, however, that (x) Consolidated Net
Income shall be computed for these purposes without giving effect to unusual,
extraordinary or specified cash gains or losses or non-recurring or specified
non-cash items and (y) cash payments made in such period or in any future period
in respect of such non-cash items or the non-cash provisions described in
clauses (b) (ii) and (d) above shall be subtracted from Consolidated Net Income
in calculating Consolidated EBITDA in the period during which such cash payments
are made, and provided, further, that there can be excluded from the
determination of Consolidated EBITDA cash restructuring or rationalization
charges, expenses or payments in an aggregate amount not to exceed
US$100,000,000 during the term of this Agreement.

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Leverage Ratio, (i) if at any time during such
Reference Period the Parent Borrower or any Subsidiary shall have made any
Material Disposition, the Consolidated EBITDA for such Reference Period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the property that is the subject of such Material Disposition for such
Reference Period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such Reference Period and (ii) if during such
Reference Period the Parent Borrower or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period. As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by the Parent Borrower and its Subsidiaries in excess of
US$25,000,000; and “Material Disposition” means any Disposition of property or
series of related Dispositions of property that (A) constitutes assets
comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a person and
(B) yields gross proceeds to the Parent Borrower or any of its Subsidiaries in
excess of US$25,000,000.

 

9



--------------------------------------------------------------------------------

“Consolidated Interest Expense”: for any period for the Parent Borrower,
interest expense (whether cash or non-cash), net of short-term interest income,
of the Parent Borrower and its Subsidiaries on a consolidated basis (excluding
(a) the proportionate consolidation of any Non-Recourse Joint Venture and
(b) non-interest financing expense such as prepayment premiums, fees and the
like) for such period with respect to all outstanding Indebtedness of the Parent
Borrower and its Subsidiaries (including in the calculation thereof (i) with
respect to letters of credit and bankers’ acceptance financings, all
commissions, discounts and other fees and charges related thereto and (ii) any
net payments made or received (to the extent the accrual of the interest expense
or income giving rise to such payment has not been allocated to a prior period),
or to be made or to be received, by the Parent Borrower or any of its
Subsidiaries under Hedge Agreements in respect of interest rates to the extent
such net payments are allocable to such period in accordance with GAAP).

“Consolidated Leverage Ratio”: as at the last day of any period of four fiscal
quarters, the ratio of (a) the aggregate principal amount of all Indebtedness of
the Parent Borrower and its Subsidiaries at such date (excluding the face amount
of undrawn letters of credit and excluding Guarantee Obligations to the extent
not due), determined on a consolidated basis in accordance with GAAP, calculated
net of the amount of cash and Cash Equivalents in excess of US$50,000,000, that,
in each case, would (in conformity with GAAP) be set forth on a consolidated
balance sheet of the Parent Borrower and its Subsidiaries for such date to
(b) Consolidated EBITDA for such period.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Parent Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP.

“Consolidated Net Tangible Assets”: with respect to any Person, the total of all
assets appearing on the most recent consolidated balance sheet of such Person,
less the sum of the following amounts appearing on such consolidated balance
sheet:

(a) amounts, if any, at which goodwill, trademarks, trade names, copyrights,
patents and other similar intangible assets (other than timber licenses) and
unamortized stock or debt commission, discount, expense and premium shall appear
as assets;

(b) all amounts at which investments in Persons which are not being consolidated
shall appear on such consolidated balance sheet as assets;

(c) the amount of all liabilities appearing on such consolidated balance sheet
as current liabilities; and

(d) any minority interest appearing on such consolidated balance sheet;

all as determined on a consolidated basis in accordance with GAAP as in effect
from time to time.

 

10



--------------------------------------------------------------------------------

“Continuing Directors”: the directors of the Parent Borrower elected as of the
Closing Date and each other director, if, in each case, such other director’s
nomination for election to the board of directors of the Parent Borrower is
recommended by at least 51% of the Continuing Directors.

“Contract Period”: the term selected by the relevant Borrower applicable to
Bankers’ Acceptances in accordance with Section 2.3(a).

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party and by which it or any of its property is bound.

“Credit Party”: the Administrative Agent, each Issuing Lender, each Swingline
Lender or any other Lender.

“DDHI”: Domtar Delaware Holdings Inc., a Delaware corporation.

“DDHI FSHCo Condition”: DDHI has no Indebtedness or other material obligations
payable to any Person other than a Global Group Member or a Governmental
Authority.

“Default”: any of the events specified in Section 8, whether or not any
requirement hereunder or, in the case of Sections 8(f) and (g), under any
document governing any Material Indebtedness, for the giving of notice, the
lapse of time, or both, has been satisfied.

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent and applicable Borrowers in writing that such failure
is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrowers or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event, unless, in the case of any Lender referred to in this
clause (d), the Parent Borrower and the Administrative Agent shall agree in
writing that such Lender intends, and has all approvals required to enable it,
to continue to perform its obligations as a Lender hereunder.

“Discount Note”: a non-interest bearing promissory note denominated in Canadian
Dollars, substantially in the form of Exhibit E, issued by a Borrower to a
Non-BA Lender to evidence a BA Equivalent Loan.

 

11



--------------------------------------------------------------------------------

“Discount Proceeds”: for any Bankers’ Acceptance issued hereunder, an amount
calculated on the applicable Borrowing Date or date of conversion or
continuation by multiplying (a) the face amount of the Bankers’ Acceptance by
(b) the quotient obtained by dividing (i) one by (ii) the sum of one plus the
product of (A) the Discount Rate applicable to the Bankers’ Acceptance and (B) a
fraction, the numerator of which is the applicable Contract Period and the
denominator of which is 365, with the quotient being rounded up or down to the
fifth decimal place and .00005 being rounded up.

“Discount Rate”: with respect to an issue of Bankers’ Acceptances with the same
maturity date, (a) for a Revolving Lender which is a Schedule I Lender, the
average CDOR Rate for the appropriate term and (b) for a Revolving Lender which
is not a Schedule I Lender, the arithmetic average (rounded upwards to the
nearest multiple of 0.01%) of the actual discount rates (expressed as annual
rates) for BAs for such term accepted by the Schedule II/III Reference Banks
established in accordance with their normal practices at or about 10:00 A.M. on
the date of issuance but not to exceed the actual rate of discount applicable to
BAs established pursuant to clause (a) for the same BA issue plus 10 basis
points per annum; provided, however, that no Schedule II/III Reference Bank
shall have a contractual obligation to provide such a rate.

“Disposition”: with respect to any property, any sale, sale and leaseback,
assignment, conveyance, transfer or other disposition thereof. The terms
“Dispose” and “Disposed of” shall have correlative meanings.

“Documentation Agent”: as defined in the preamble hereto.

“Domestic Subsidiary”: any Subsidiary of the Parent Borrower that is not a
Foreign Subsidiary, except that none of (a) any Subsidiary of the Canadian
Borrower that is organized under the laws of any jurisdiction in the United
States, (b) any Person organized under the laws of any jurisdiction in the
United States that is owned, directly or indirectly, in whole or in part, by a
“controlled foreign corporation” (within the meaning of Section 957 of the Code)
and (c) Domtar Funding LLC shall be a Domestic Subsidiary.

“Effect”: any state of facts, change, effect, condition, development, event or
occurrence.

“Eligible Assignee”: a bank, savings and loan association or other similar
savings institution, insurance company, investment fund or company or other
entity that makes, purchases, holds or otherwise invests in commercial loans and
similar extensions of credit in the ordinary course of its business. By becoming
a party to this Agreement or accepting the benefits of this Agreement, each
Lender and Participant represents to the Borrowers and the Administrative Agent
that it is one of the foregoing entities, that it is participating hereunder as
a Lender or Participant for such commercial purposes, and that it has the
knowledge and experience to be and is capable of evaluating the merits and risks
of being a Lender or Participant hereunder.

“EMU”: the Economic and Monetary Union as contemplated in the Treaty.

“Environmental Activity”: any activity, event or circumstance in respect of
Hazardous Materials, including its storage, use, holding, collection, purchase,
accumulation, assessment, generation, manufacture, construction, processing,
treatment, stabilization, disposition, handling or transportation or its release
into the natural environment including movement through or in the air, soil,
subsoil, surface water or groundwater.

 

12



--------------------------------------------------------------------------------

“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
environment (but excluding workers’ safety except as it may be affected by
exposure to harmful substances), as now or may at any time hereafter be in
effect.

“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Parent Borrower or any Subsidiary directly or indirectly
resulting from or based upon (a) the violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization required
under any applicable Environmental Law.

“EURIBOR Loans”: Loans denominated in Euros the rate of interest applicable to
which is based upon the EURIBOR Rate.

“EURIBOR Rate”: with respect to any EURIBOR Loan for any Interest Period, the
rate per annum determined on the basis of the rate for deposits in Euros for a
period equal to such Interest Period commencing on the first day of such
Interest Period appearing on the Reuters Screen EURIBOR01 Page (or any successor
or substitute page which displays an average determined by the European Banking
Federation) (a “EURIBOR Screen Rate”) as of 11:00 A.M., Brussels time, two
Business Days prior to the beginning of such Interest Period; provided, that, if
the EURIBOR Screen Rate shall not be available at such time for such Interest
Period (an “Impacted EURIBOR Interest Period”) with respect to Euros, then the
EURIBOR Rate shall be the Interpolated EURIBOR Rate at such time; provided,
further that if the EURIBOR Screen Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement; provided, further, that if
the applicable EURIBOR Screen Rate shall not be available for such Interest
Period for any reason and the Administrative Agent shall determine that it is
not possible to determine the Interpolated EURIBOR Rate (which conclusion shall
be conclusive and binding absent manifest error), then the applicable Reference
Bank Rate shall be the EURIBOR Rate for such Interest Period for such EURIBOR
Rate Borrowing subject to Section 2.15. “Interpolated EURIBOR Rate” means, at
any time, the rate per annum determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
EURIBOR Screen Rate for the longest period (for which that EURIBOR Screen Rate
is available in Euros) that is shorter than the Impacted EURIBOR Interest Period
and (b) the EURIBOR Screen Rate for the shortest period (for which that EURIBOR
Screen Rate is available for Euros) that exceeds the Impacted EURIBOR Interest
Period, in each case, at such time; provided, that, if any Interpolated EURIBOR
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Euro” or “€”: the single currency of Participating Member States of the EMU
introduced in accordance with the provisions of Article 123 of the Treaty and,
in respect of all payments to be made under this Agreement in Euro, means
immediately available, freely transferable funds in such currency.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

13



--------------------------------------------------------------------------------

“Eurodollar Base Rate”: with respect to any Eurodollar Loan for any Interest
Period, the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for deposits in US Dollars for a period equal in length to such Interest
Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “Screen Rate”) at approximately
11:00 A.M., London time, two Business Days prior to the commencement of such
Interest Period; provided, that, if the Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) with respect
to US Dollars, then the Eurodollar Base Rate shall be the Interpolated Rate at
such time; provided, further that if the Screen Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement; provided,
further, that if the applicable Screen Rate shall not be available for such
Interest Period for any reason and the Administrative Agent shall determine that
it is not possible to determine the Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error), then the applicable Reference
Bank Rate shall be the Eurodollar Base Rate for such Interest Period for such
Eurodollar Base Rate Borrowing subject to Section 2.15. “Interpolated Rate”
means, at any time, the rate per annum determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the Screen Rate for the longest period (for which that Screen Rate is
available in US Dollars) that is shorter than the Impacted Interest Period and
(b) the Screen Rate for the shortest period (for which that Screen Rate is
available for US Dollars) that exceeds the Impacted Interest Period, in each
case, at such time; provided, that, if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Eurodollar Loans”: Loans denominated in US Dollars the rate of interest
applicable to which is based upon the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

Eurodollar Base Rate

1.00 – Eurocurrency Reserve Requirements

“Euro Equivalent”: with respect to any amount of US Dollars on any date, the
equivalent amount in Euros of such amount of currency as determined by the
Administrative Agent using the Exchange Rate applicable on such date.

“Euro Exchange Rate”: with respect to US Dollars or Euros on any date, the rate
at which US Dollars may be exchanged into Euros, or Euros may be exchanged into
US Dollars, as the case may be, as set forth at or about 11:00 A.M., London
time, on the Reuters currency page with respect to Euros on the date that is two
Business Days prior to the date as of which the exchange computation is made. In
the event that such rate does not appear on such Reuters currency page, the Euro
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Parent Borrower or, in the absence of such
agreement, the Euro Exchange Rate shall instead be the spot rate of exchange of
the Administrative Agent in the London interbank market or other market where
its foreign currency exchange operations in respect of Euros are then being
conducted, at or about 11:00 A.M., local time, on the date that is two Business
Days prior to the date as of which the exchange computation is made; provided,
however, that if at the time of any such determination, for any reason, no such
spot rate is being quoted, the Administrative Agent may use any reasonable
method it deems appropriate to determine such rate, and such determination shall
be conclusive absent manifest error.

 

14



--------------------------------------------------------------------------------

“Euro Funding Office”: as defined in the definition of “Funding Office” in this
Section 1.1.

“Euro Revolving Loan”: as defined in Section 2.1(a).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Amount”: as defined in Section 2.10(a).

“Exchange Rate”: the Canadian Exchange Rate or the Euro Exchange Rate, as
applicable.

“Excluded Taxes”: with respect to any payment by any Loan Party under any Loan
Document, any of the following: (i) Taxes imposed on the net worth, the capital
or the net income of the Administrative Agent, any Issuing Lender or any Lender,
(ii) franchise Taxes, branch profits Taxes and Taxes on doing business imposed
on the Administrative Agent, any Issuing Lender or any Lender (a) by the
jurisdiction under the laws of which the Administrative Agent, such Issuing
Lender or such Lender, applicable Lending Office, branch or affiliate is
organized or is located, or in which its principal executive office is located,
or any nation within which such jurisdiction is located or any political
subdivision thereof; or (b) as a result of a present or former connection
between the Administrative Agent, such Issuing Lender or such Lender, its
applicable Lending Office, branch or affiliates thereof and the jurisdiction of
the Governmental Authority imposing such Tax or any nation within which such
jurisdiction is located or any political subdivision or taxing authority thereof
or therein (other than any such connection arising solely from the
Administrative Agent, such Issuing Lender or such Lender having executed,
delivered or performed its obligations or received payment under, received or
perfected a security interest under, or enforced, any Loan Document), (iii) any
United States withholding Taxes resulting from any Requirement of Law in effect
on the date the Administrative Agent, an Issuing Lender or a Lender becomes a
party to this Agreement (or any Loan Document), except to the extent that
additional amounts were payable pursuant to Section 2.18 to the Administrative
Agent’s, such Issuing Lender’s or such Lender’s assignor (if any) immediately
before the Administrative Agent, such Issuing Lender or such Lender became a
party to this Agreement (or any Loan Document), (iv) Taxes which the Canadian
Borrower, any Canadian Subsidiary Guarantor or any Additional Borrower subject
to the laws of Canada is required to withhold from any amount payable to the
Administrative Agent or any Lender under this Agreement or any other Loan
Document or the fee letters, dated as of September 9, 2014 (collectively, the
“Fee Letters”), or in connection with any Loans or Letters of Credit as a result
of the Administrative Agent or such Lender being a non-resident of Canada for
the purposes of the Income Tax Act (Canada), except to the extent such Taxes
result from a change in treaty, law, regulation or administrative practice after
the date such Administrative Agent or such Lender becomes a party to this
Agreement and except to the extent such Administrative Agent’s or such Lender’s
assignor was entitled to receive additional amounts in respect of such Taxes
pursuant to Section 2.18, (v) Taxes attributable to the failure of the
Administrative Agent, such Lender or such Issuing Lender to comply with Section
2.18(f) and (vi) Taxes arising under FATCA.

“Exclusion Notice”: as defined in Section 2.24(c).

 

15



--------------------------------------------------------------------------------

“Existing Credit Agreement”: as defined in the preamble hereto.

“Existing Letters of Credit”: the letters of credit listed in Schedule 3.9.

“Extension Agreement”: an Extension Agreement, substantially in the form of
Exhibit H.

“Facility Fee”: as defined in Section 2.7(a).

“Facility Fee Rate”: the rate per annum set forth on the Applicable Pricing
Grid.

“FATCA”: Sections 1471 through 1474 of the Code (effective as of the date of
this Agreement, and any amendment or successor provisions that are substantively
comparable), any regulations thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code, any
intergovernmental agreement entered into in connection with any of the foregoing
and any fiscal or regulatory legislation or rules adopted pursuant to any such
intergovernmental agreement.

“Federal Funds Effective Rate”: for any day, the per annum rate equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for such day in respect of such transactions
received by JPMorgan Chase Bank, N.A. from three federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Foreign Base Rate”: the rate of interest per annum reasonably determined by the
Administrative Agent and notified to the Borrowers to be applicable for
short-term loans in Euros.

“Foreign Base Rate Loans”: Loans denominated in Euros the rate of interest
applicable to which is based upon the Foreign Base Rate.

“Foreign Guarantee Agreement”: the Amended and Restated Foreign Guarantee
Agreement to be executed by the Canadian Borrower, each Canadian Subsidiary
Guarantor, any Canadian Additional Borrower, any Foreign Non-Canadian Additional
Borrower, any Foreign Non-Canadian Additional Borrower Subsidiary Guarantor, and
any additional parties thereto, substantially in the form of Exhibit F-2.

“Foreign Lender”: any Lender or Issuing Lender that is not a US Person.

“Foreign Non-Canadian Additional Borrower”: any Additional Borrower that is not
organized under the laws of Canada or any jurisdiction in Canada or the United
States.

“Foreign Non-Canadian Additional Borrower Subsidiary Guarantors”: the
Wholly-Owned Foreign Subsidiaries of the Parent Borrower that are organized
under the laws of the jurisdiction under which any Foreign Non-Canadian
Additional Borrower is organized.

“Foreign Subsidiary”: any Subsidiary of the Parent Borrower which is organized
and existing under the laws of any jurisdiction outside of the United States of
America or that is a Foreign Subsidiary Holdco.

 

16



--------------------------------------------------------------------------------

“Foreign Subsidiary Holdco”: any Subsidiary, so long as such Subsidiary has no
material assets other than securities of one or more Foreign Subsidiaries and
Indebtedness issued by such Foreign Subsidiaries (or Subsidiaries thereof), and
other assets relating to an ownership interest in any such securities,
Indebtedness or Subsidiaries, provided that, at any time when the DDHI FSHCo
Condition is satisfied, DDHI may also own and hold Cash Equivalents and/or
Indebtedness of any Global Group Members (together, the “DDHI Permitted Assets”)
and still qualify as a Foreign Subsidiary Holdco for all purposes of this
Agreement, provided further that if at any time when DDHI shall own DDHI
Permitted Assets the DDHI FSHCo Condition is not satisfied, the Parent Borrower
shall have up to three Business Days from such time to get back into compliance
with the DDHI FSHCo Condition. If the Parent Borrower does not get back into
compliance with the DDHI FSHCo Condition within such three Business Day period,
DDHI shall be required to either (x) divest itself of any DDHI Permitted Assets
(including by transferring them to one or more Subsidiaries) or (y) execute and
deliver an assumption agreement to the US Guarantee Agreement in order to become
a US Subsidiary Guarantor.

“Funding Office”: (a) for all payments denominated in US Dollars, the office of
the Administrative Agent specified in Section 10.2 or such other office as may
be specified from time to time by the Administrative Agent as its funding office
by written notice to the Parent Borrower and the relevant Lenders; (b) for all
payments denominated in Canadian Dollars, the office of JPMorgan Chase Bank,
N.A., Toronto Branch specified in Section 10.2 or such other office as may be
specified from time to time by the Administrative Agent by written notice to the
Parent Borrower and the relevant Lenders (the “Canadian Funding Office”) and
(c) for all payments denominated in Euros, the office of J.P. Morgan Europe
Limited specified in Section 10.2 or such other office as may be specified from
time to time by the Administrative Agent by written notice to the Parent
Borrower and the relevant Lenders (the “Euro Funding Office”).

“GAAP”: generally accepted accounting principles in effect in the United States
at the time any calculation or determination is made or required to be made in
accordance with generally accepted accounting principles, applied in a
consistent manner from period to period.

“Global Group Members”: the collective reference to the Parent Borrower and its
Subsidiaries.

“Governmental Authority”: any nation or government, any federal, provincial,
state, territorial, municipal or other political subdivision thereof, any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government, any securities exchange
and any self-regulatory organization of generally recognized authority
(including the National Association of Insurance Commissioners).

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness (the “primary obligations”) of any other third Person (the “primary
obligor”) in any manner, whether directly or indirectly, including any such
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the relevant Borrower
in good faith.

 

17



--------------------------------------------------------------------------------

“Hazardous Materials”: all explosive or radioactive substances or wastes and all
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, urea-formaldehyde insulation, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any applicable Environmental Law.

“Hedge Agreements”: all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates, currency exchange rates or
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies.

“Increased Amount Date”: as defined in Section 2.20(a).

“Incremental Facility”: as defined in Section 2.20(a).

“Incremental Revolving Commitment”: as defined in Section 2.20(a).

“Incremental Term Loan”: as defined in Section 2.20(a).

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property (other than trade payables
incurred in the ordinary course of such Person’s business), (c) all obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments or Bankers’ Acceptances, (d) all Capital Lease Obligations of such
Person, (e) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of letters of credit, (f) in the
case of any Subsidiary, the liquidation value of all its mandatorily redeemable
preferred Capital Stock, (g) all Guarantee Obligations of such Person in respect
of obligations of the kind referred to in clauses (a) through (f) above, (h) all
obligations of the kind referred to in clauses (a) through (g) above secured by
any Lien on property (including accounts and contract rights) owned by such
Person, but, for the avoidance of doubt, excluding any securitization of
accounts receivable that is permitted by this Agreement whether or not such
Person has assumed or become liable for the payment of such obligation (which
obligations under this clause (h) shall be valued at the lesser of (1) the fair
market value of such property and (2) the amount of the applicable obligations),
and (i) for the purposes of Sections 8(f) and (g) only, all obligations of such
Person in respect of Hedge Agreements. The Indebtedness of any Person shall
(x) exclude deferred taxes, (y) exclude any securitization of accounts
receivable that is permitted by this Agreement and (z) include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.

 

18



--------------------------------------------------------------------------------

“Indemnified Taxes”: means any Taxes other than (a) Excluded Taxes or (b) Other
Taxes.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvency Laws”: any of Title 11 of the United States Code entitled
“Bankruptcy”, the Bankruptcy and Insolvency Act (Canada) and the Companies’
Creditors Arrangement Act (Canada), each as now and hereafter in effect, any
successors to such statutes and any other applicable insolvency or other similar
law of any jurisdiction including, without limitation, any law of any
jurisdiction permitting a debtor to obtain a stay or a compromise of the claims
of its creditors against it.

“Interest Payment Date”: (a) as to any ABR Loan, US Base Rate Loan or Canadian
Prime Rate Loan, the last Business Day of each fiscal quarter to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan or EURIBOR Loan having an Interest Period of three months or
less, the last day of such Interest Period, (c) as to any Eurodollar Loan or
EURIBOR Loan having an Interest Period longer than three months, each day that
is three months, or a whole multiple thereof, after the first day of such
Interest Period and the last day of such Interest Period and (d) as to any Loan
(other than any Revolving Loan that is an ABR Loan, a US Base Rate Loan or
Canadian Prime Rate Loan and any Swingline Loan), the date of any repayment or
prepayment made in respect thereof (but only in respect of the portion of such
Loan so repaid or prepaid).

“Interest Period”: as to any Eurodollar Loan or EURIBOR Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan or EURIBOR Loan and ending one, two, three or
six months (or, with the consent of each affected Lender) twelve months
thereafter, as selected by the relevant Borrower in its notice of borrowing or
notice of conversion, as the case may be, given with respect thereto and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan or EURIBOR Loan and ending
one, two, three or six months thereafter, as selected by such Borrower by
irrevocable notice to the Administrative Agent not less than three Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:

(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

(ii)    a Borrower may not select an Interest Period that would extend beyond
the Termination Date; and

(iii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“IRS”: means the Internal Revenue Service.

“Issuing Lenders”: JPMorgan Chase Bank, N.A. and, subject to the consent of such
Lender, any other Lender to be selected from time to time by the Borrowers in
consultation with the Administrative Agent (including Royal Bank of Canada, with
respect to Existing Letters of Credit), together with their respective
successors and permitted assigns.

 

19



--------------------------------------------------------------------------------

“L/C Commitment”: US$125,000,000. Notwithstanding the foregoing, each Issuing
Lender’s L/C Commitment shall not exceed the amount set forth in such Issuing
Lender’s Fee Letter or otherwise agreed to by such Issuing Lender, as
applicable.

“L/C Exposure”: at any time, the total L/C Obligations. The L/C Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total L/C
Exposure at such time.

“L/C Fee Payment Date”: the third Business Day after the last day of each March,
June, September and December and the last day of the Revolving Commitment
Period.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”: the collective reference to all of the Tranche 1 Revolving
Lenders other than the relevant Issuing Lender.

“Lender Affiliate”: (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such Lender or investment advisor.

“Lenders”: as defined in the preamble hereto (it being understood, for the
avoidance of doubt, that any Revolving Lender may utilize its branches,
subsidiaries or Lender Affiliates for purposes of making or participating in
Revolving Extensions of Credit, Swingline Loans or Letters of Credit denominated
in, as applicable, Canadian Dollars or Euros, in which case such branch,
subsidiary or Lender Affiliate shall be a Lender hereunder); provided, that
unless the context otherwise requires, each reference herein to the Lenders
shall be deemed to include any Conduit Lender and any Assignee.

“Lending Office”: as to each Lender, Swingline Lender or Issuing Lender, the
office (or Affiliate) specified as its “Lending Office” in the administrative
questionnaire or other relevant document delivered to the Administrative Agent
or in an Assignment and Assumption, as the case may be, or such other office (or
Affiliate) as may be designated by such Lender by written notice to the
Borrowers and the Administrative Agent. Unless an Event of Default under
Section 8(a) or 8(b), or Section 8(h) or 8(i) (with respect to a Borrower) has
occurred and is continuing, each Revolving Lender, Swingline Lender and Issuing
Lender shall have separate Lending Offices for its Revolving Extensions of
Credit, Swingline Loans and Letters of Credit, as applicable, to or for the
account of (i) the US Borrowers, (ii) the Canadian Borrower and any Canadian
Additional Borrower and (iii) each Foreign Non-Canadian Additional Borrower,
respectively, to the extent necessary to satisfy the requirements of
Section 2.18.

“Letters of Credit”: as defined in Section 3.1(a).

“Lien”: any mortgage, pledge, hypothecation, deposit arrangement securing an
obligation, encumbrance, lien (statutory or other) or charge on or other
security interest in any property or any preference, priority or other security
agreement or similar preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing) that has the practical effect of creating security for an obligation.

 

20



--------------------------------------------------------------------------------

“Loan”: any loan made by any Lender pursuant to this Agreement and includes,
where applicable and without duplication, any loan by way of Bankers’
Acceptances; provided that any reference herein to the amount or principal
thereof, in the case of a loan by way of Bankers’ Acceptances, shall refer to
the face amount of such Bankers’ Acceptances.

“Loan Documents”: this Agreement, any Extension Agreement, the US Guarantee
Agreement, the Foreign Guarantee Agreement, the Notes, Bankers’ Acceptances,
Letters of Credit and Applications; when used in relation to any Person, the
term “Loan Documents” means the Loan Documents executed and delivered by such
Person.

“Loan Parties”: the Parent Borrower, the Subsidiary Borrower, the Canadian
Borrower, any Additional Borrower and the Subsidiary Guarantors.

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or financial condition of the Parent Borrower and its
Subsidiaries taken as a whole (except as disclosed in the most recent annual
reports and any intervening quarterly or other reports of the Parent Borrower or
the Canadian Borrower filed with the SEC or otherwise made publicly available by
the Parent Borrower and delivered to the Administrative Agent and the Lenders
prior to September 30, 2014) or (b) the validity or enforceability of this
Agreement or any Note or Bankers’ Acceptance, or the Loan Documents taken as a
whole, or the rights and remedies of the Administrative Agent and the Lenders
thereunder.

“Material Indebtedness”: any Indebtedness (other than the Loans and Letters of
Credit), including, for purposes of Sections 8(f) and (g) only, obligations in
respect of any Hedge Agreement, of any of the Parent Borrower or its
Subsidiaries in a principal amount exceeding US$80,000,000, but excluding any
Indebtedness owing to the Parent Borrower or any Subsidiary. For purposes of
determining Material Indebtedness, the principal amount of the obligations of
the Parent Borrower or any Subsidiary in respect of any Hedge Agreement at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Parent Borrower or such Subsidiary would be required to pay
if such Hedge Agreement were terminated at such time.

“Material Subsidiary”: any Subsidiary of the Parent Borrower having assets
representing 10% or more of the Consolidated Assets of the Parent Borrower or
accounting for 10% or more of the Consolidated EBITDA thereof for the most
recently completed period of four fiscal quarters of the Parent Borrower at any
time and each Subsidiary of the Parent Borrower so designated by the Parent
Borrower by a notice in writing to the Administrative Agent.

“Moody’s”: Moody’s Investor Service, Inc. and its successors.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“New Lender”: as defined in Section 2.20(b).

“Non-BA Lender”: a Lender that cannot or does not as a matter of policy accept
bankers’ acceptances.

“Non-Canadian Additional Borrower”: any Additional Borrower that is not a
Canadian Additional Borrower.

 

21



--------------------------------------------------------------------------------

“Non-Canadian Borrowers”: the Parent Borrower, the Subsidiary Borrower and any
Non-Canadian Additional Borrower.

“Non-Recourse Joint Venture”: any joint venture of the Parent Borrower or any of
its Subsidiaries (a) that is not otherwise a Subsidiary of the Parent Borrower
or such Subsidiary, (b) in respect of whose financial obligations neither the
Parent Borrower nor any of its Subsidiaries has, by contract or otherwise, any
liability, direct or indirect, absolute or contingent and (c) for which
proportionate consolidation is required under GAAP in the consolidated financial
statements of the Parent Borrower and its Subsidiaries.

“Notes”: the collective reference to any promissory note evidencing Loans.

“Obligations”: as to the Parent Borrower (the “Parent Borrower Obligations”),
the Subsidiary Borrower (the “Subsidiary Borrower Obligations”), the Canadian
Borrower (the “Canadian Borrower Obligations”) or any Additional Borrower (the
“Additional Borrower Obligations”), the unpaid principal of and interest on
(including interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to such Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of such Borrower to the Administrative Agent or to
any Lender, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, the Letters of Credit or any other document
made, delivered or given in connection herewith or therewith, whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by such
Borrower pursuant hereto) or otherwise.

“Other Taxes”: any present or future stamp, court, documentary, recording,
filing or similar excise Taxes that arise from the execution, delivery,
enforcement or registration of, or from the registration, receipt or perfection
of a security interest under, any Loan Document.

“Parent Borrower”: as defined in the preamble hereto.

“Parent Borrower Obligations”: as defined in the definition of “Obligations” in
this Section 1.1.

“Participant”: as defined in Section 10.6(b).

“Participant Register”: as defined in Section 10.6(b).

“Participating Member States”: any member state of the European Community that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

“Patriot Act”: as defined in Section 10.20.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

22



--------------------------------------------------------------------------------

“Permitted Encumbrances”:

(a) Liens imposed by law for Taxes that are not yet due, that have not yet
become enforceable or that are being contested in compliance with Section 6.4;

(b) other Liens arising by operation of law (including, without limitation,
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, construction,
workers’ and other like Liens) arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in good faith by appropriate proceedings and for which the Parent
Borrower or any of its Subsidiaries has set aside on its books adequate reserves
with respect thereto in accordance with GAAP;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, employers’ health tax and
other social security benefits or regulations or other insurance related
obligations (including, without limitation, pledges or deposits or other Liens
securing liability to insurance carriers under insurance or self-insurance
arrangements);

(d) pledges and deposits to secure the performance of bids, trade contracts,
obligations for utilities, leases, statutory obligations, surety and appeal
bonds, performance bonds, judgment and like bonds, replevin and similar bonds
and other obligations of a like nature, in each case in the ordinary course of
business;

(e) zoning restrictions, easements, restrictions, servitudes, rights-of-way,
restrictions on the use of property and similar encumbrances on real or
immovable property imposed by law or arising in the ordinary course of business
that do not materially interfere with the ordinary conduct of business, of the
Parent Borrower and its Subsidiaries, taken as a whole;

(f) imperfections in title on real or immovable property, whether arising by law
or contract, that do not materially impair the ability of the Parent Borrower
and its Subsidiaries, taken as a whole, to carry on their business;

(g) the rights reserved to or vested in any Person by the terms of any lease,
license, franchise, grant or permit held by the Parent Borrower or any of its
Subsidiaries or by any statutory provision, to terminate any such lease,
license, franchise, grant or permit, or to require annual or periodic payments
as a condition to the continuance thereof;

(h) the reservations, limitations, provisos and conditions, if any, expressed in
any original grants from the Crown;

(i) restrictive covenants affecting the use to which real or immovable property
may be put, provided, that such covenants are complied with in all material
respects and do not materially impair its use in the operations of the Parent
Borrower and its Subsidiaries;

(j) Liens of landlords or of mortgagees of landlords arising by operation of law
or pursuant to the terms of real property leases, provided, that the rental
payments secured thereby are not yet due and payable;

(k) Liens arising by reason of any judgment, decree or order of any court or
other Governmental Authority that are being diligently contested and that do not
constitute an Event of Default under Section 8(k); provided, that in the case of
any such Lien securing a judgment, decree or order of US$80,000,000 or more,
there shall not be any period of 60 consecutive days or more in which such Lien
is not discharged or terminated;

 

23



--------------------------------------------------------------------------------

(l) the reservations, exceptions, limitations, provisos and conditions to which
any Canadian timber tenures are subject; and

(m) Liens in existence on the Closing Date arising out of title retention,
capital leases, acquisition of equipment or similar arrangements.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Parent Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged JPMorgan Chase Bank, N.A. in connection with extensions of
credit to debtors).

“Qualified Subsidiary”: a Wholly-Owned Subsidiary of the Parent Borrower;
provided that, in each case, (i) the designation of such Subsidiary as a
Borrower does not violate any provision of any law, regulation or order of any
Governmental Authority applicable to such Subsidiary or the relevant Lenders and
(ii) no Lender shall be required to make Loans to a Borrower organized in a
jurisdiction to which the making of Loans by such Lender violates any law,
regulation or order of any Governmental Authority applicable to such Lender.

“Reference Bank Rate”: the arithmetic mean of the rates (rounded upwards to four
decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of 11:00 A.M., London time, two
(2) Business Days prior to the commencement of such Interest Period as the rate
at which the relevant Reference Bank could borrow funds in the London interbank
market in the relevant currency and for the relevant period, were it to do so by
asking for and then accepting interbank offers in reasonable market size in that
currency and for that period; provided that if any Reference Bank Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement; provided, further, that no Reference Bank shall have a contractual
obligation to provide such a rate.

“Reference Banks”: JPMorgan Chase Bank, N.A., The Bank of Nova Scotia and Bank
of America, N.A.

“Refunded Swingline Loans”: as defined in Section 2.6(b).

“Register”: as defined in Section 10.6(d).

“Regulations U and X”: Regulation U and Regulation X of the Board as in effect
from time to time.

 

24



--------------------------------------------------------------------------------

“Reimbursement Obligation”: the obligation of the relevant Borrower to reimburse
any Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such Multiemployer Plan is in reorganization within the meaning of Section 4241
of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: at any time, the holders of more than 50% of the Total
Revolving Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.

“Requirement of Law”: as to any Person, the articles of incorporation and by
laws or other organizational or governing documents of such Person, and any law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its material property or to which such Person or any of its material
property is subject; provided that any of the foregoing which does not have the
force of law is generally complied with by the Person subject thereto.

“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Parent Borrower, but in any event, with respect to financial
matters, the chief financial officer; the vice president, treasury and risk
management; or the assistant treasurer of the relevant Borrower.

“Reuters Screen CDOR Page”: the display designated as page CDOR on the Reuters
Monitor Money Rates Service or other page as may, from time to time, replace
that page on that service for the purpose of displaying bid quotations for
bankers’ acceptances accepted by leading Canadian banks.

“Revolving Commitment Period”: the period from and including the Closing Date to
the earlier of (x) the Termination Date and (y) the date on which a Change of
Control shall occur.

“Revolving Commitments”: the Tranche 1 Revolving Commitments and the Tranche 2
Revolving Commitments.

“Revolving Extensions of Credit”: as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Revolving Loans held by
such Lender then outstanding, (b) such Lender’s Revolving Percentage of the L/C
Obligations then outstanding and (c) such Lender’s Revolving Percentage of the
aggregate principal amount of Swingline Loans then outstanding; provided, that
the principal amount of all Canadian Revolving Loans by way of BAs shall be
deemed to be the full face amount of such BAs.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds a
Revolving Loan.

“Revolving Loans”: as defined in Section 2.1(a). For the avoidance of doubt, the
Revolving Loans shall include the Tranche 1 Revolving Loans and the Tranche 2
Revolving Loans.

 

25



--------------------------------------------------------------------------------

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Revolving Lender’s Revolving Extensions of Credit then outstanding constitutes
of the aggregate principal amount of the Total Revolving Extensions of Credit
then outstanding. Notwithstanding the foregoing, in the case of Section 2.21
when a Defaulting Lender shall exist, Revolving Percentages shall be determined
without regard to any Defaulting Lender’s Revolving Commitment.

“S&P”: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and its successors.

“Sale-Leaseback Transaction”: as defined in Section 7.2. The amount of a
Sale-Leaseback Transaction outstanding at any time after the date of the
consummation thereof shall be the present value (discounted at a fixed rate per
annum determined by the relevant Borrower on the date of such consummation as a
reasonable rate for secured obligations with the term of such Sale-Leaseback
Transaction for such Borrower) of the total obligations of the lessee for rental
payments during the remaining term of the lease included in such Sale-Leaseback
Transaction (including any period for which such lease has been extended).

“Sanctioned Country”: at any time, a country or territory that is the subject or
target of any Sanctions.

“Sanctioned Person”: at any time (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control
(“OFAC”) of the U.S. Department of the Treasury or the U.S. Department of State
or, if applicable to any of the Borrowers or their respective Subsidiaries by
reason of laws or regulations imposed, administered or enforced by the U.S.
government, the European Union, any EU member state or an applicable agency or
department of the Canadian government, (b) any Person operating (other than
operating pursuant to applicable license(s) authorized by OFAC, another
applicable agency of the U.S. government or the Canadian government, or an
applicable agency or department of the European Union or of any EU member state
or whose operation is otherwise permissible pursuant to applicable laws,
regulations or directives of the U.S. or Canadian governments, the European
Union or any EU member state), organized or resident in a Sanctioned Country or
(c) any Person owned or controlled by any such Person or Persons.

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the European
Union, (c) Her Majesty’s Treasury of the United Kingdom or (d) the Canadian
government.

“Schedule I Lender”: any Lender named on Schedule I to the Bank Act (Canada).

“Schedule I Reference Banks”: Royal Bank of Canada and The Bank of Nova Scotia,
or any bank named on Schedule I to the Bank Act (Canada) as otherwise agreed by
the Administrative Agent and the Parent Borrower.

“Schedule II/III Reference Banks”: JPMorgan Chase Bank, N.A., Toronto Branch and
Bank of America, N.A., Canada Branch or any two other banks named on Schedule II
or Schedule III to the Bank Act (Canada) as otherwise agreed by the
Administrative Agent and the Parent Borrower.

“SEC”: the United States Securities and Exchange Commission, any successor
thereto and any analogous Governmental Authority.

 

26



--------------------------------------------------------------------------------

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Special Purpose Subsidiary”: a Subsidiary of the Parent Borrower that (a) is
engaged solely in (x) the business of acquiring, selling, collecting, financing
or refinancing receivables (including any thereof constituting or evidenced by
chattel paper, instruments or general intangibles), accounts (as defined in the
Uniform Commercial Code as in effect in any jurisdiction from time to time) and
other accounts, all proceeds thereof and all rights (contractual and other),
collateral and other assets relating thereto and (y) any business or activities
incidental or related to such business and (b) is designated as a “Special
Purpose Subsidiary” by the Parent Borrower.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors of such corporation or of the managers of
such partnership or other entity having similar functions to the board of
directors of a corporation are at the time owned, directly or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Parent Borrower.

“Subsidiary Borrower”: as defined in the preamble hereto.

“Subsidiary Borrower Obligations”: as defined in the definition of “Obligations”
in this Section 1.1.

“Subsidiary Guarantors”: the collective reference to the US Subsidiary
Guarantors, the Canadian Subsidiary Guarantors and the Foreign Non-Canadian
Additional Borrower Subsidiary Guarantors.

“Swingline Account”: as defined in Section 2.6.

“Swingline Commitments”: the obligation of the Swingline Lenders to make
Swingline Loans pursuant to Section 2.5 in an aggregate principal amount at any
one time outstanding not to exceed US$60,000,000. Notwithstanding the foregoing,
each Swingline Lender’s Swingline Commitment shall not exceed US$30,000,000.

“Swingline Exposure”: at any time, the sum of the aggregate amount of all
outstanding Swingline Loans at such time. The Swingline Exposure of any
Revolving Lender at any time shall be the sum of (a) its Revolving Percentage of
the total Swingline Exposure at such time related to Swingline Loans other than
any Swingline Loans made by such Revolving Lender in its capacity as a Swingline
Lender and (b) if such Revolving Lender shall be a Swingline Lender, the
principal amount of all Swingline Loans made by such Revolving Lender
outstanding at such time (to the extent that the other Revolving Lenders shall
not have funded their participations in such Swingline Loans).

“Swingline Lenders”: JPMorgan Chase Bank, N.A., Royal Bank of Canada and any
other Lenders to be selected from time to time by the Parent Borrower in
consultation with the Administrative Agent and their respective successors and
permitted assigns.

“Swingline Loans”: as defined in Section 2.5.

“Swingline Participation Amount”: as defined in Section 2.6.

 

27



--------------------------------------------------------------------------------

“Syndication Agent”: as defined in the preamble hereto.

“Taxes”: all present and future taxes, surtaxes, duties, levies, imposts, rates,
fees, assessments, withholdings, dues and other charges of any nature imposed by
any Governmental Authority (including income, capital (including large
corporations), withholding, consumption, sales, use, transfer, goods and
services, harmonized sales or other value-added, excise, customs, anti-dumping,
countervail, net worth, stamp, registration, franchise, payroll, employment,
health, education, business, school, property, local improvement, development,
education development and occupation taxes, Canada Pension Plan and provincial
pension plan contributions, employment insurance and workers compensation
premiums, surtaxes, duties, levies, imposts, rates, fees, assessments,
withholdings, dues and charges) together with all fines, interest, penalties on
or in respect of, or in lieu of or for non-collection of, those taxes, surtaxes,
duties, levies, imposts, rates, fees, assessments, withholdings, dues and other
charges.

“Termination Date”: October 3, 2019, as such date may be extended from time to
time with respect to some or all of the Lenders pursuant to Section 2.1(c).

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Lenders outstanding at such time.

“Tranche 1 Revolving Commitment”: as to any Tranche 1 Revolving Lender, the
obligation of such Tranche 1 Revolving Lender, if any, to make Tranche 1
Revolving Loans and participate in Swingline Loans and Letters of Credit in an
aggregate principal amount and/or face amount not to exceed the amount set forth
under the heading “Tranche 1 Revolving Commitment” opposite such Tranche 1
Revolving Lender’s name on Schedule 1.1A or in the Assignment and Assumption
pursuant to which such Tranche 1 Revolving Lender became a party hereto, as the
same may be changed from time to time pursuant to the terms hereof. The
aggregate original amount of the Tranche 1 Revolving Commitments is
US$565,000,000.

“Tranche 1 Revolving Lender”: each Lender that holds a Tranche 1 Revolving
Commitment or has a Tranche 1 Revolving Loan.

“Tranche 1 Revolving Loan”: any Revolving Loan made in respect of a Tranche 1
Revolving Commitment.

“Tranche 1 Revolving Percentage”: as to any Tranche 1 Revolving Lender at any
time, the percentage which such Lender’s Tranche 1 Revolving Commitment then
constitutes of the aggregate amount of all Tranche 1 Revolving Commitments then
in effect or, at any time after the Tranche 1 Revolving Commitments shall have
expired or terminated, the percentage which the aggregate principal amount of
such Tranche 1 Revolving Lender’s Revolving Extensions of Credit then
outstanding constitutes of the aggregate principal amount of the aggregate
amount of Revolving Extensions of Credit of all Tranche 1 Revolving Lenders then
outstanding. Notwithstanding the foregoing, in the case of Section 2.21 when a
Defaulting Lender shall exist, Tranche 1 Revolving Percentages shall be
determined without regard to any Defaulting Lender’s Tranche 1 Revolving
Commitment.

“Tranche 2 Revolving Commitment”: as to any Tranche 2 Revolving Lender, the
obligation of such Tranche 2 Revolving Lender, if any, to make Tranche 2
Revolving Loans in an aggregate principal amount not to exceed the amount set
forth under the heading “Tranche 2 Revolving Commitment” opposite such Tranche 2
Revolving Lender’s name on Schedule 1.1A or in the Assignment and Assumption
pursuant to which such Tranche 2 Revolving Lender became a party hereto, as the
same may be changed from time to time pursuant to the terms hereof. The
aggregate original amount of the Tranche 2 Revolving Commitments is
US$35,000,000.

 

28



--------------------------------------------------------------------------------

“Tranche 2 Revolving Lender”: each Lender that holds a Tranche 2 Revolving
Commitment or has a Tranche 2 Revolving Loan.

“Tranche 2 Revolving Loan”: any Revolving Loan made in respect of a Tranche 2
Revolving Commitment.

“Tranche 2 Revolving Percentage”: as to any Tranche 2 Revolving Lender at any
time, the percentage which such Lender’s Tranche 2 Revolving Commitment then
constitutes of the aggregate amount of all Tranche 2 Revolving Commitments then
in effect or, at any time after the Tranche 2 Revolving Commitments shall have
expired or terminated, the percentage which the aggregate principal amount of
such Tranche 2 Revolving Lender’s Revolving Extensions of Credit then
outstanding constitutes of the aggregate principal amount of the aggregate
amount of Revolving Extensions of Credit of all Tranche 2 Revolving Lenders then
outstanding. Notwithstanding the foregoing, in the case of Section 2.21 when a
Defaulting Lender shall exist, Tranche 2 Revolving Percentages shall be
determined without regard to any Defaulting Lender’s Tranche 2 Revolving
Commitment.

“Treaty”: the Treaty establishing the European Economic Community, being the
Treaty of Rome of March 25, 1957, as amended by the Single European Act 1987,
the Maastricht Treaty (which was signed at Maastricht on February 7, 1992 and
came into force on November 1, 1993), the Amsterdam Treaty (which was signed at
Amsterdam on October 2, 1997 and came into force on May 1, 1999) and the Nice
Treaty (which was signed on February 26, 2001), each as amended from time to
time and as referred to in legislative measures of the European Union for the
introduction of, changeover to or operating of the Euro in one or more member
states.

“Type”: as to any Loan, its nature as an ABR Loan, a US Base Rate Loan, a
Eurodollar Loan, a EURIBOR Loan, a Canadian Prime Rate Loan or a Bankers’
Acceptance.

“United States”: the United States of America.

“US Base Rate”: a fluctuating rate of interest per annum which is equal at all
times to the greater of: (a) the reference rate of interest (however designated)
announced from time to time by the Administrative Agent as being its reference
rate for determining interest chargeable by it on US Dollar-denominated
commercial loans made in Canada; and (b) 0.50% above the Federal Funds Effective
Rate from time to time in effect.

“US Base Rate Loans”: Loans the rate of interest applicable to which is based
upon the US Base Rate.

“US Borrowers”: the collective reference to the Parent Borrower, the Subsidiary
Borrower and any Additional Borrower organized in the United States (in the case
of each of the Subsidiary Borrower and any such Additional Borrower, until such
time as it has been terminated as Borrower pursuant to Section 2.24(b)).

“US Dollar Equivalent”: with respect to any amount of Canadian Dollars or Euros
on any date, the equivalent amount in US Dollars of such amount of currency as
determined using the applicable Exchange Rate.

 

29



--------------------------------------------------------------------------------

“US Dollars” and “US$”: dollars in lawful currency of the United States.

“US Guarantee Agreement”: the Amended and Restated US Guarantee Agreement to be
executed and delivered by the Parent Borrower, the Subsidiary Borrower, each US
Subsidiary Guarantor and any Additional Borrower organized under the laws of any
jurisdiction in the United States, substantially in the form of Exhibit F-1.

“US Person”: a “United States person” within the meaning of Section 7701(a)(30)
of the Code.

“US Revolving Loan”: as defined in Section 2.1.

“US Subsidiary Guarantors”: the Wholly-Owned Domestic Subsidiaries of the Parent
Borrower.

“US Swingline Loan”: as defined in Section 2.5(a).

“US Tax Compliance Certificate”: as defined in Section 2.18(f)(ii)(B)(3).

“Wholly-Owned”: as to any Person, a Subsidiary of such Person all of the voting
stock of which (other than directors’ qualifying shares required by law and/or
other nominal amounts of shares required by applicable law to be held by Persons
other than such Person) is owned by such Person directly and/or through other
Wholly-Owned Subsidiaries of such Person; provided that notwithstanding the
foregoing, “Wholly-Owned” Subsidiaries of the Parent Borrower shall include
(without limitation) the entities listed on Schedule 1.1B hereto.

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in any certificate or other document
made or delivered pursuant hereto or thereto.

(b) As used herein, and in any certificate or other document made or delivered
pursuant hereto, (i) accounting terms relating to the Parent Borrower or any of
its Subsidiaries not defined in Section 1.1 and accounting terms partly defined
in Section 1.1, to the extent not defined, shall have the respective meanings
given to them under GAAP (provided that, notwithstanding anything to the
contrary herein, all accounting or financial terms used herein shall be
construed, and all financial computations pursuant hereto shall be made, without
giving effect to any election under Accounting Standards Codification 825 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar effect) to value any Indebtedness or other liabilities of any
Global Group Member at “fair value”, as defined therein) (ii) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (iii) the word “incur” shall be construed to mean
incur, create, issue, assume or become liable in respect of (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

 

30



--------------------------------------------------------------------------------

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.3 Time. Time shall be of the essence in all provisions of this Agreement. The
Borrowers shall be en demeure under this Agreement by the mere lapse of time for
performing any obligations stipulated hereunder.

1.4 Currency. Whenever any amount is to be determined for purposes of Section 2
and Section 3 hereof or otherwise for the purposes of calculating any amount
outstanding hereunder (other than any such amount which is plainly to be
determined in Canadian Dollars or Euros), such amount shall be determined by the
Administrative Agent in US Dollars by calculating the US Dollar Equivalent of
any portion of such amount denominated in Canadian Dollars or Euros and adding
such amount to any US Dollar-denominated portion of such amount.

1.5 Changes to GAAP. Unless otherwise expressly provided, all accounting terms
used in this Agreement shall be interpreted and all financial information shall
be prepared in accordance with GAAP, consistently applied. If any Accounting
Changes (as defined below) occur and such changes result in a change in the
calculation of the financial covenants, standards or terms used in this
Agreement or any other Loan Documents, then at the request of the Parent
Borrower or the Administrative Agent on behalf of the Required Lenders, the
Parent Borrower, the Administrative Agent and the Lenders shall enter into
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the Parent Borrower and its Subsidiaries’ financial
condition shall be the same after such Accounting Changes, as if such Accounting
Changes had not been made; provided, however, that the agreement of the Required
Lenders to any required amendments of such provisions shall be sufficient to
bind all the Lenders. “Accounting Changes” means (A) changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC; and (B) changes in
accounting principles concurred in by the Parent Borrower’s independent
chartered or certified public accountants. If no request for negotiations is
timely made after delivery of annual financial statements noting any Accounting
Changes or the Administrative Agent, the Parent Borrower and the Required
Lenders agree upon the required amendments, then after appropriate amendments,
if any, have been executed and the underlying Accounting Change with respect
thereto has been implemented, any reference to GAAP contained in this Agreement
or in any other Loan Document shall, only to the extent of such Accounting
Change, refer to GAAP, consistently applied after giving effect to the
implementation of such Accounting Change. If the Administrative Agent, the
Parent Borrower and the Required Lenders do not agree upon the required
amendments within thirty (30) days following the date of implementation of any
Accounting Change, then all financial statements delivered and all calculations
of financial covenants and other standards and terms in accordance with this
Agreement and the other Loan Documents shall be prepared, delivered and made
without regard to the underlying Accounting Change.

 

31



--------------------------------------------------------------------------------

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Revolving Commitments.

(a) Subject to the terms and conditions hereof, (i) (x) each Tranche 1 Revolving
Lender separately agrees to make revolving credit loans denominated in US
Dollars to any Borrower (such loans, the “US Revolving Loans”), (y) each Tranche
1 Revolving Lender separately agrees to make revolving credit loans denominated
in Canadian Dollars, and extend credit by way of Bankers’ Acceptances, to any
Borrower (such loans and acceptance of Bankers’ Acceptances, the “Canadian
Revolving Loans”) and (z) each Tranche 1 Revolving Lender separately agrees to
make revolving credit loans denominated in Euros to any Borrower (such loans,
the “Euro Revolving Loans” and, together with the US Revolving Loans and the
Canadian Revolving Loans, the “Revolving Loans”) from time to time during the
Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to such Lender’s Tranche 1 Revolving Percentage of
the sum of (A) the L/C Obligations then outstanding and (B) the aggregate
principal amount of the Swingline Loans then outstanding, does not exceed the
amount of such Lender’s Tranche 1 Revolving Commitment; provided, that (1) the
Tranche 1 Revolving Lenders shall have no obligation to make any Canadian
Revolving Loans if, after giving effect thereto, the aggregate amount of the
Canadian Revolving Loans then outstanding and the L/C Obligations and the
Swingline Loans denominated in Canadian Dollars then outstanding would exceed
the Canadian Dollar Equivalent of US$150,000,000 and (2) the Tranche 1 Revolving
Lenders shall have no obligation to make any Euro Revolving Loans if, after
giving effect thereto, the aggregate amount of the Euro Revolving Loans then
outstanding and the L/C Obligations denominated in Euros then outstanding would
exceed the Euro Equivalent of US$200,000,000; and (ii) each Tranche 2 Revolving
Lender agrees to make US Revolving Loans from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which does not exceed the amount of such Lender’s Tranche 2 Revolving
Commitment. During the Revolving Commitment Period, each Borrower may use the
Revolving Commitments by borrowing, prepaying the Revolving Loans in whole or in
part, and reborrowing (including, in the case of Canadian Revolving Loans, by
requesting the Tranche 1 Revolving Lenders to accept and purchase Bankers’
Acceptances), all in accordance with the terms and conditions hereof. The
Revolving Loans may from time to time be (1) Eurodollar Loans or ABR Loans, in
the case of US Revolving Loans, (2) US Base Rate Loans, in the case of US
Revolving Loans borrowed by the Canadian Borrower or any Canadian Additional
Borrower, (3) Canadian Prime Rate Loans or Banker’s Acceptances, in the case of
Canadian Revolving Loans or (4) EURIBOR Loans, in the case of Euro Revolving
Loans, in each case as determined by the relevant Borrower and notified to the
Administrative Agent in accordance with Sections 2.2, 2.3 and 2.11.

(b) Each Borrower shall repay all its outstanding Revolving Loans in US Dollars
Canadian Dollars or Euros, as the case may be, on the earlier of (x) the
Termination Date and (y) the date on which a Change of Control shall occur.

(c) The Termination Date with respect to the Revolving Commitments may be
extended annually, in the manner set forth in this Section 2.1(c), in each case
for a period of one year measured from the Termination Date then in effect. If
the Borrowers wish to request an extension of the Termination Date, they shall
jointly give notice to that effect to the Administrative Agent at any time and
from time to time after the first anniversary of the Closing Date and not less
than 45 days prior to the Termination Date then in effect. The Administrative
Agent shall promptly notify each Lender of receipt of such request. Each Lender
shall endeavor to respond to such request, whether affirmatively or negatively
(such determination in the sole discretion of such Lender), by notice to the
Borrowers and the Administrative Agent within 30 days of receipt of such
request. Subject to the execution by the Borrowers, the Administrative Agent and
such Lender of a duly completed Extension Agreement, the Termination Date
applicable to the Revolving Commitment of each Lender so affirmatively notifying
the Borrowers and the Administrative Agent shall be extended for the period
specified above; provided that (x) no Termination Date of any Lender shall be
extended unless Lenders having at least 50% in aggregate amount of the Revolving
Commitments in effect at the time any such extension is requested shall have
elected so to extend their Revolving Commitments, (y) on the date of any such
extension of the Termination Date, each of the representations and warranties
made by each Borrower herein shall be true and correct in all material respects,
on and as of such date as if made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects as of such earlier date and (z) no Termination Date of
any Lender shall be extended if a Default or Event of Default shall have
occurred and be continuing. Any Lender which does not give such notice to the
Borrowers and the Administrative Agent shall be deemed to have elected not to
extend as requested, and the Revolving Commitment of each non-extending Lender
shall terminate on the earlier of (x) the Termination Date and (y) the date on
which a Change of Control shall occur, determined without giving effect to such
requested extension. The Borrowers, at their discretion, will have the right at
any time pursuant to Section 10.1(b) to seek a substitute bank or banks for any
Lender which does not elect to extend its Revolving Commitment. Following any
such extension, the L/C Obligations shall continue to be held ratably among the
Tranche 1 Revolving Lenders, but on the Termination Date as applicable to any
non-extending Revolving Lender, the L/C Obligations of such non-extending
Revolving Lender shall be ratably reallocated, to the extent of the Available
Revolving Commitments of the extending Tranche 1 Revolving Lenders to the
extending Tranche 1 Revolving Lenders (without regard to whether the conditions
set forth in Section 5.2 can then be satisfied) and the applicable Borrower
shall cash collateralize the balance of such L/C Obligations.

 

32



--------------------------------------------------------------------------------

2.2 Procedure for Revolving Loan Borrowing. A Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that (a) with respect to US Revolving Loans, such Borrower shall
give the Administrative Agent irrevocable notice (which notice must be received
by the Administrative Agent prior to 10:00 A.M., on the Closing Date for Loans
requested to be made on the Closing Date, three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans or one Business Day
prior to the requested Borrowing Date, in the case of ABR Loans or US Base Rate
Loans), specifying (i) the amount and Type of US Revolving Loans to be borrowed,
(ii) whether such Revolving Loans shall be borrowed pursuant to the Tranche 1
Revolving Commitments or the Tranche 2 Revolving Commitments, (iii) the
requested Borrowing Date, and (iv) in the case of Eurodollar Loans, the length
of the initial Interest Period, (b) with respect to Canadian Revolving Loans,
such Borrower shall give the Administrative Agent irrevocable notice (which
notice must be received by the Administrative Agent prior to 10:00 A.M., on the
Closing Date for Loans requested to be made on the Closing Date, two Business
Days prior to the requested Borrowing Date, in the case of Bankers’ Acceptances
or one Business Day prior to the requested Borrowing Date in the case of
Canadian Prime Rate Loans), specifying (i) the amount and Type of Canadian
Revolving Loans to be borrowed, (ii) the requested Borrowing Date and (iii) in
the case of Bankers’ Acceptances, the length of the initial Contract Period
therefor and (c) with respect to Euro Revolving Loans, such Borrower shall give
the Administrative Agent irrevocable notice (which notice must be received by
the Administrative Agent prior to 10:00 A.M., London time, four Business Days
prior to the requested Borrowing Date), specifying (i) the amount of Euro
Revolving Loans to be borrowed, (ii) the requested Borrowing Date and (iii) the
length of the initial Interest Period therefor. Each borrowing under the
Revolving Commitments shall be in an amount equal to US$10,000,000, C$10,000,000
or €10,000,000, as applicable, or a whole multiple of US$1,000,000, C$1,000,000
or €1,000,000 in excess thereof or, if the then aggregate Available Revolving
Commitments are less than US$10,000,000, such lesser amount (or the applicable
US Dollar Equivalent thereof); provided, that each Swingline Lender and each
Issuing Lender may request, on behalf of a Borrower, borrowings under the
Tranche 1 Revolving Commitments that are ABR Loans, US Base Rate Loans or
Canadian Prime Rate Loans in other amounts pursuant to Section 2.6 and Section
3.5, respectively. Upon receipt of any such notice from the relevant Borrower,
the Administrative Agent shall promptly notify each Revolving Lender of the
applicable Class thereof. Each Tranche 1 Revolving Lender or Tranche 2 Revolving
Lender, as the case may be, will make the amount of its pro rata share of each
borrowing available to the Administrative Agent for the account of the relevant
Borrower at the relevant Funding Office prior to 12:00 Noon, on the Borrowing
Date requested by such Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to such
Borrower by the Administrative Agent crediting an account as directed by such
Borrower with the aggregate of the amounts made available to the Administrative
Agent by the applicable Lenders and in like funds as received by the
Administrative Agent. Each Tranche 1 Revolving Lender shall make available to
any Borrower Bankers’ Acceptance borrowings during the Revolving Commitment
Period, in accordance with and pursuant to the procedures set forth in
Section 2.3.

 

33



--------------------------------------------------------------------------------

2.3 Bankers’ Acceptances.

(a) Term. Each Bankers’ Acceptance shall have a Contract Period of approximately
thirty days, sixty days, ninety days or one hundred and eighty days or (with the
consent of each affected Lender) two hundred and seventy days or three hundred
and sixty-five days, subject to availability. No Contract Period shall extend
beyond the Termination Date. If such Contract Period would otherwise end on a
day that is not a Business Day, such Contract Period shall end on the next
preceding day that is a Business Day.

(b) Discount Rate. On each Borrowing Date on which Bankers’ Acceptances are to
be accepted, the Administrative Agent shall advise the applicable Borrower as to
the Administrative Agent’s determination of the applicable Discount Rate for the
Bankers’ Acceptances which any of the Tranche 1 Revolving Lenders have agreed to
purchase.

(c) Purchase. Each Tranche 1 Revolving Lender agrees to purchase a Bankers’
Acceptance accepted by it. The applicable Borrower shall sell, and such Tranche
1 Revolving Lender shall purchase, the Bankers’ Acceptance at the applicable
Discount Rate. Such Tranche 1 Revolving Lender shall provide to the relevant
Funding Office the Discount Proceeds less the Acceptance Fee payable by such
Borrower with respect to such Bankers’ Acceptance. Such proceeds will then be
made available to such Borrower by the Administrative Agent crediting an account
as directed by such Borrower with the aggregate of the amounts made available to
the Administrative Agent by such Tranche 1 Revolving Lenders and in like funds
as received by the Administrative Agent.

(d) Sale. Each Tranche 1 Revolving Lender may from time to time hold, sell,
rediscount or otherwise dispose of any or all Bankers’ Acceptances accepted and
purchased by it.

(e) Power of Attorney for the Execution of Bankers’ Acceptances. To facilitate
borrowings under the Tranche 1 Revolving Commitments by way of BAs, each
Borrower hereby appoints each Tranche 1 Revolving Lender as its attorney to sign
and endorse on its behalf, in handwriting or by facsimile or mechanical
signature as and when deemed necessary by such Tranche 1 Revolving Lender, blank
forms of BAs. In this respect, it is each Tranche 1 Revolving Lender’s
responsibility to maintain an adequate supply of blank forms of BAs for
acceptance under this Agreement. Each Borrower recognizes and agrees that all
BAs required to be accepted and purchased by any Tranche 1 Revolving Lender and
which are signed and/or endorsed on its behalf by a Tranche 1 Revolving Lender
shall bind such Borrower as fully and effectually as if signed in the
handwriting of and duly issued by the proper signing officers of such Borrower.
Each Tranche 1 Revolving Lender is hereby authorized to issue such BAs endorsed
in blank in such face amounts as may be determined by such Tranche 1 Revolving
Lender; provided that the aggregate amount thereof is equal to the aggregate
amount of BAs required to be accepted and purchased by such Tranche 1 Revolving
Lender. No Tranche 1 Revolving Lender shall be liable for any damage, loss or
other claim arising by reason of any loss or improper use of any such instrument
except the gross negligence or willful misconduct of such Tranche 1 Revolving
Lender or its officers, employees, agents or representatives. On request by a
Borrower, a Tranche 1 Revolving Lender shall cancel all forms of BAs which have
been pre-signed or pre-endorsed by or on behalf of such Borrower and which are
held by such Tranche 1 Revolving Lender and have not yet been issued in
accordance herewith. Each Tranche 1 Revolving Lender shall maintain a record
with respect to BAs held by it in blank hereunder, voided by it for any reason,
accepted and purchased by it hereunder, and cancelled at their respective
maturities. Each Tranche 1 Revolving Lender agrees to provide such records to a
Borrower at such Borrower’s expense upon request.

 

34



--------------------------------------------------------------------------------

(f) Execution. Drafts drawn by a Borrower to be accepted as Bankers’ Acceptances
shall be signed by a duly authorized officer or officers of such Borrower or by
its attorneys including attorneys appointed pursuant to Section 2.3(e) above.
Notwithstanding that any Person whose signature appears on any Bankers’
Acceptance may no longer be an authorized signatory for such Borrower at the
time of issuance of a Bankers’ Acceptance, that signature shall nevertheless be
valid and sufficient for all purposes as if the authority had remained in force
at the time of issuance and any Bankers’ Acceptance so signed shall be binding
on such Borrower.

(g) Issuance. The Administrative Agent, promptly following receipt of a notice
of borrowing, continuation or conversion by way of Bankers’ Acceptances, shall
advise the applicable Tranche 1 Revolving Lenders of the notice and shall advise
each such Tranche 1 Revolving Lender of the face amount of Bankers’ Acceptances
to be accepted by it and the applicable Contract Period (which shall be
identical for all Revolving Lenders). The aggregate face amount of Bankers’
Acceptances to be accepted by a Tranche 1 Revolving Lender shall be determined
by the Administrative Agent by reference to such Tranche 1 Revolving Lender’s
Revolving Percentage of the issue of Bankers’ Acceptances, except that, if the
face amount of a Bankers’ Acceptance which would otherwise be accepted by a
Tranche 1 Revolving Lender would not be C$100,000, or a whole multiple thereof,
the face amount shall be increased or reduced by the Administrative Agent in its
sole discretion to C$100,000, or the nearest whole multiple of that amount, as
appropriate; provided that after such issuance, no Tranche 1 Revolving Lender
shall have outstanding Revolving Extensions of Credit in excess of its Tranche 1
Revolving Commitment.

(h) Waiver of Presentment and Other Conditions. Each Borrower waives presentment
for payment and any other defense to payment of any amounts due to a Revolving
Lender in respect of a Bankers’ Acceptance accepted and purchased by it pursuant
to this Agreement which might exist solely by reason of the Bankers’ Acceptance
being held, at the maturity thereof, by such Revolving Lender in its own right
and each Borrower agrees not to claim any days of grace if such Revolving Lender
as holder sues such Borrower on the Bankers’ Acceptance for payment of the
amount payable by such Borrower thereunder. On the specified maturity date of a
BA, or the date of any prepayment thereof in accordance with this Agreement, if
earlier, the applicable Borrower shall pay to such Revolving Lender that has
accepted such BA the full face amount of such BA (or shall make provision for
payment by way of conversion or continuation in accordance with Sections 2.11(c)
or (d)) in full and absolute satisfaction of its obligations with respect to
such BA, and after such payment, such Borrower shall have no further liability
in respect of such BA (except to the extent that any such payment is rescinded
or reclaimed by operation of law or otherwise) and such Revolving Lender shall
be entitled to all benefits of, and will make and otherwise be responsible for
all payments due to the redeeming holder or any third parties under, such BA.

(i) BA Equivalent Loans by Non-BA Lenders. Whenever a Borrower requests a
borrowing by way of Bankers’ Acceptances, each Non-BA Lender shall, in lieu of
accepting a Bankers’ Acceptance, make a BA Equivalent Loan in an amount equal to
such Non-BA Lender’s Revolving Percentage of such borrowing. On the relevant
Borrowing Date, the Administrative Agent shall credit an account as directed by
such Borrower with the aggregate of the amounts made available to the
Administrative Agent by such Lenders and in like funds as received by the
Administrative Agent.

 

35



--------------------------------------------------------------------------------

(j) Terms Applicable to BA Equivalent Loans. As set out in the definition of
“Bankers’ Acceptances”, that term includes Discount Notes and all terms of this
Agreement applicable to Bankers’ Acceptances (including the provisions of
Section 2.3(e) relating to their execution by the Revolving Lenders under power
of attorney) shall apply equally to Discount Notes evidencing BA Equivalent
Loans with such changes as may in the context be necessary. For greater
certainty:

(i) the term of a Discount Note shall be the same as the Contract Period for
Bankers’ Acceptances accepted and purchased on the same Borrowing Date in
respect of the same borrowing;

(ii) an acceptance fee will be payable in respect of a Discount Note and shall
be calculated at the same rate and in the same manner as the Acceptance Fee in
respect of a Bankers’ Acceptance; and

(iii) the Discount Rate applicable to a Discount Note shall be the Discount Rate
applicable to Bankers’ Acceptances accepted by a Revolving Lender that is not a
Schedule I Lender in accordance with the definition of “Discount Rate” on the
same Borrowing Date or date of continuation or conversion, as the case may be,
in respect of the same borrowing for the relevant Contract Period.

Each Non-BA Lender may agree, in lieu of receiving any Discount Notes, that such
Discount Notes may be uncertificated and the applicable BA Equivalent Loan shall
be evidenced by a loan account, which such Non-BA Lender shall maintain in its
name, and in such event such loan account shall be entitled to all the benefits
of Discount Notes in respect of BA Equivalent Loans.

(k) Depository Bills and Notes Act. At the option of the applicable Borrower and
any Revolving Lender, Bankers’ Acceptances under this Agreement to be accepted
by such Revolving Lender may be issued in the form of depository bills for
deposit with The Canadian Depository for Securities Limited pursuant to the
Depository Bills and Notes Act (Canada). All depository bills so issued shall be
governed by the provisions of this Section 2.3.

2.4 Circumstances Making Bankers’ Acceptances Unavailable.

(a) If the Administrative Agent determines in good faith, which determination
shall constitute prima facie evidence thereof, and notifies the Parent Borrower
that, by reason of circumstances affecting the money market, there is no market
for Bankers’ Acceptances, then:

(i) the right of the Borrowers to request a borrowing by way of Bankers’
Acceptance shall be suspended until the Administrative Agent determines that the
circumstances causing such suspension no longer exist and the Administrative
Agent so notifies the Parent Borrower; and

(ii) any notice relating to a borrowing by way of Bankers’ Acceptance which is
outstanding at such time shall be deemed to be a notice requesting a borrowing
by way of Canadian Prime Rate Loans (all as if it were a notice given pursuant
to Section 2.2).

(b) The Administrative Agent shall promptly notify the Parent Borrower and the
Revolving Lenders of the suspension in accordance with Section 2.4(a) of the
Borrowers’ right to request a borrowing by way of Bankers’ Acceptance and of the
termination of such suspension.

 

36



--------------------------------------------------------------------------------

2.5 Swingline Commitment.

(a) Subject to the terms and conditions hereof, from time to time during the
Revolving Commitment Period, each Swingline Lender severally agrees, in reliance
on the agreements of the other Tranche 1 Revolving Lenders set forth in
Section 2.6, to make a portion of the credit otherwise available to the
Borrowers under the Tranche 1 Revolving Commitments by (i) making swing line
loans (such loans, “US Swingline Loans”) to the Non-Canadian Borrowers in US
Dollars and (ii) making swing line loans (such loans, “Canadian Swingline
Loans”; and, together with the US Swingline Loans, the “Swingline Loans”) to the
Canadian Borrower and any Canadian Additional Borrower in US Dollars or Canadian
Dollars; provided that the Swingline Lenders shall not make any Swingline Loan
available if, after giving effect thereto (i) the aggregate principal amount of
such Swingline Lender’s Swingline Loans outstanding would exceed the Swingline
Commitment then in effect for such Swingline Lender, (ii) such Swingline
Lender’s Revolving Extensions of Credit (in its capacity as a Tranche 1 Lender)
would exceed its Tranche 1 Revolving Commitment, (iii) such Swingline Lender’s
Revolving Extensions of Credit would exceed its Revolving Commitment, (iv) the
aggregate amount of the Revolving Extensions of Credit of the Tranche 1 Lenders
outstanding at such time would exceed the aggregate amount of Tranche 1
Revolving Commitments in effect at such time or (v) the Total Revolving
Extensions of Credit denominated in Canadian Dollars would exceed the Canadian
Dollar Equivalent of US$150,000,000. During the Revolving Commitment Period, the
Borrowers may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Each
Swingline Loan shall be an ABR Loan, in the case of a US Swingline Loan, a US
Base Rate Loan, in the case of a Canadian Swingline Loan denominated in US
Dollars, or a Canadian Prime Rate Loan, in the case of a Canadian Swingline Loan
denominated in Canadian Dollars.

(b) Each Borrower shall repay its outstanding Swingline Loans on such terms as
it may agree with the relevant Swingline Lenders; provided that in no event
shall such repayment occur later than the earliest of (x) the date that is ten
Business Days after such Swingline Loan is made, (y) the Termination Date and
(z) the date on which a Change of Control shall occur.

(c) Independent Swingline Lender Obligations. The failure of any Swingline
Lender to make its ratable portion of a Swingline Loan shall not relieve any
other Swingline Lender of its obligation hereunder to make its ratable portion
of such Swingline Loan on the date of such Swingline Loan, but no Swingline
Lender shall be responsible for the failure of any other Swingline Lender to
make the ratable portion of a Swingline Loan to be made by such other Swingline
Lender on the date of any Swingline Loan.

2.6 Procedures for Swingline Borrowing and Reporting; Refunding of Swingline
Loans.

(a) (i) Whenever a Non-Canadian Borrower desires that the Swingline Lenders make
US Swingline Loans, it shall give the Swingline Lenders and the Administrative
Agent irrevocable notice (which notice must be received by each Swingline Lender
no later than 12:00 P.M. on the proposed Borrowing Date), specifying (A) the
amount to be borrowed and (B) the requested Borrowing Date (which shall be a
Business Day during the Revolving Commitment Period). Whenever the Canadian
Borrower or any Canadian Additional Borrower desires that the Swingline Lenders
make Canadian Swingline Loans, it shall give the Swingline Lenders and the
Administrative Agent irrevocable notice (which notice must be received by each
Swingline Lender not later than 12:00 P.M. on the proposed Borrowing Date),
specifying (A) whether such Loan shall be denominated in US Dollars or Canadian
Dollars, (B) the amount to be borrowed and (C) the requested Borrowing Date
(which shall be a Business Day during the Revolving Commitment Period). Each
borrowing under any Swingline Commitment shall be in an amount equal to
US$1,000,000 or C$1,000,000 or a whole multiple thereof. Not later than 2:00
P.M., on the Borrowing Date specified in a notice in respect of any Swingline
Loan, each relevant Swingline Lender shall make its ratable portion of the
requested Swingline Loan (such ratable portion to be calculated based upon such
Swingline Lender’s Swingline Commitment to the total Swingline Commitments of
all of the Swingline Lenders) available to the relevant Borrower, in the manner
and on such terms as may be agreed by such Swingline Lender and such Borrower.

 

37



--------------------------------------------------------------------------------

(ii) Alternatively, the Parent Borrower or Canadian Borrower may establish or
designate, by agreement with each relevant Swingline Lender, at its Lending
Office, accounts for the Canadian Borrower (one in Canadian Dollars and one in
US Dollars) or the Parent Borrower (in US Dollars), each of which is referred to
as a “Swingline Account”. The Swingline Accounts shall record the day to day
banking business of the Canadian Borrower or the Parent Borrower with such
Swingline Lender (other than under this Agreement). If, at the end of any
Business Day, the balance in any Swingline Account is a debit, then to the
extent there is sufficient availability under the Swingline Commitment and
subject to the conditions in Section 2.5(a), such debit position shall be deemed
to be recorded as a Swingline Loan by way of (i) ABR Loan, in the case of a
debit position for the Parent Borrower denominated in US Dollars, (ii) US Base
Rate Loan, in the case of a debit position for the Canadian Borrower denominated
in US Dollars or (iii) Canadian Prime Rate Loan, in the case of a debit position
for the Canadian Borrower denominated in Canadian Dollars. The accounts and
records of each Swingline Lender shall constitute, in the absence of manifest
error, prima facie evidence of outstanding Swingline Loans and Swingline Account
balances from time to time, the Borrowing Dates such Swingline Loans were made
and all amounts that the Canadian Borrower or Parent Borrower has paid from time
to time on account of such Obligations.

(iii) Each Swingline Lender and the relevant Borrower shall be solely
responsible for monitoring the outstanding balance of all Swingline Accounts and
Swingline Loans made by such Swingline Lender from time to time. The
Administrative Agent shall not be responsible for monitoring such balances or
determining compliance with the conditions in Section 2.5(a).

(iv) Each Swingline Lender to each Borrower shall report in writing to the
Administrative Agent on the first Business Day of each month (or as may
otherwise be requested by the Administrative Agent), the aggregate Swingline
Loans made by it and outstanding as of the last Business Day of the preceding
month; provided, that in the event the aggregate amount of the Revolving
Extensions of Credit of the Tranche 1 Lenders outstanding at such time (other
than Swingline Loans) equal or exceed the aggregate amount of Tranche 1
Revolving Commitments in effect at such time less the aggregate of all Swingline
Commitments, such Swingline Lender shall report in writing to the Administrative
Agent on a daily basis, or as may be otherwise requested by the Administrative
Agent, the aggregate Swingline Loans made by it and outstanding on each Business
Day.

(b) A Borrower may, from time to time voluntarily prepay Swingline Loans on such
terms as it may agree with the relevant Swingline Lender. At any time when a
Swingline Loan is outstanding, at the written request of a Swingline Lender to
the Administrative Agent, with a copy to the relevant Borrower, the
Administrative Agent shall, on the date of such request, request (on behalf of
such Borrower, which hereby irrevocably directs the Administrative Agent to act
on its behalf) each Tranche 1 Revolving Lender to make a Tranche 1 Revolving
Loan by way of an ABR Loan (in the case of US Swingline Loans), a US Base Rate
Loan (in the case of Canadian Swingline Loans denominated in US Dollars) or a
Canadian Prime Rate Loan (in the case of Canadian Swingline Loans denominated in
Canadian Dollars), to such Borrower in an amount equal to such Tranche 1
Revolving Lender’s Tranche 1 Revolving Percentage of the principal amount of
such outstanding Swingline Loan (the “Refunded Swingline Loan”) owing by such
Borrower on the date such notice is given (regardless of whether such Refunded
Swingline Loan complies with the minimum borrowing provisions of Section 2.2).
Upon such request by the Administrative Agent for the refunding of the Swingline
Loan, each applicable Tranche 1 Revolving Lender shall make the amount of its
ABR Loan, US Base Rate Loan or Canadian Prime Rate Loan, as the case may be,
available for value to the Administrative Agent for the benefit of such
Swingline Lender at the relevant Funding Office of the Administrative Agent
before 2:00 P.M. on the date of such request; provided, however, that if a
Default or an Event of Default under Section 8(h) or 8(i) shall have occurred
and be continuing, the Tranche 1 Revolving Lenders shall not make such Refunded
Swingline Loans and the procedures of Section 2.6(c) shall apply.

 

38



--------------------------------------------------------------------------------

(c) If, before the making of an ABR Loan, a US Base Rate Loan or a Canadian
Prime Rate Loan under Section 2.6(b), a Default or an Event of Default under
Section 8(h) or 8(i) shall have occurred and be continuing, each Tranche 1
Revolving Lender will, on the date such ABR Loan, US Base Rate Loan or Canadian
Prime Rate Loan was to have been made, purchase from the Swingline Lenders an
undivided participating interest in the Swingline Loan to be refunded in an
amount (the “Swingline Participation Amount”) equal to its Tranche 1 Revolving
Percentage of such Swingline Loan to be refunded, and each such Tranche 1
Revolving Lender will immediately transfer to the Administrative Agent, in funds
for value, the amount of its participation.

(d) Whenever, at any time after any Swingline Lender has received from any
Tranche 1 Revolving Lender such Tranche 1 Revolving Lender’s Swingline
Participation Amount, such Swingline Lender receives any payment on account of
the Swingline Loans, such Swingline Lender will distribute, through the
Administrative Agent, to such Tranche 1 Revolving Lender its Tranche 1 Revolving
Percentage of such amount (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Tranche 1 Revolving
Lender’s participating interest was outstanding and funded and, in the case of
principal and interest payments, to reflect such Tranche 1 Revolving Lender’s
pro rata portion of such payment if such payment is not sufficient to pay the
principal of and interest on all Swingline Loans then due); provided, however,
that in the event that such payment received by such Swingline Lender is
required to be returned, such Tranche 1 Revolving Lender will return to such
Swingline Lender any portion thereof previously distributed to it by such
Swingline Lender.

(e) Each Tranche 1 Revolving Lender’s obligation to make the Loans referred to
in Section 2.6(b) and to purchase participating interests pursuant to
Section 2.6(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Tranche 1 Revolving Lender or the relevant Borrower may
have against any Swingline Lender, such Borrower or any other Person for any
reason whatsoever; (ii) the occurrence or continuance of a Default or an Event
of Default or the failure to satisfy any of the other conditions specified in
Section 5; (iii) any adverse change in the condition (financial or otherwise) of
the Parent Borrower and its Subsidiaries; (iv) any breach of this Agreement by
the Parent Borrower or any of its Subsidiaries or any other Tranche 1 Revolving
Lender; or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

2.7 Fees, etc.

(a) The Parent Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender a facility fee (a “Facility Fee”) in US
Dollars, which shall accrue at the Facility Fee Rate on the amount of the
Revolving Commitments of such Lender, whether used or unused, during the period
from and including the Closing Date to but excluding the Termination Date (or
earlier date of termination of the Revolving Commitments in their entirety);
provided that if any Loans remain outstanding after such Termination Date (or
such earlier date of termination), such Facility Fee shall be payable on the
aggregate principal thereof for the period after the Termination Date (or such
earlier date of termination) until such Loans are paid in full. Accrued Facility
Fees shall be payable in arrears on the third Business Day after the last day of
March, June, September and December of each year and on the date on which the
Revolving Commitments terminate, commencing on the first such date to occur
after the date hereof.

 

39



--------------------------------------------------------------------------------

(b) The Borrowers agree to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrowers and
the Administrative Agent in the applicable Fee Letter.

2.8 Termination or Reduction of Revolving Commitments. The Parent Borrower (on
behalf of itself and the other Borrowers) shall have the right, upon not less
than three Business Days’ notice to the Administrative Agent to terminate the
Revolving Commitments or, from time to time, to reduce the amount of the
Revolving Commitments; provided that no such termination or reduction of
Revolving Commitments shall be permitted if, after giving effect thereto and to
any prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Commitments as so terminated or reduced. Any such reduction shall be
in a minimum amount equal to US$10,000,000 or a whole multiple of US$1,000,000
in excess thereof, and shall reduce permanently the Revolving Commitments then
in effect. Each reduction of the Revolving Commitments shall be made ratably
among the Classes in accordance with the percentage which the aggregate amount
of Revolving Commitments of each Class then constitutes of the Total Revolving
Commitments then in effect and modified by the Administrative Agent to account
for rounding adjustments. Each reduction of the Revolving Commitments of any
Class shall be made ratably among the Lenders within such Class in accordance
with their respective Revolving Commitments of such Class.

2.9 Optional Prepayments.

(a) Each of the Borrowers may at any time and from time to time prepay any Loans
made to it, in whole or in part, without premium or penalty, upon irrevocable
notice delivered to the Administrative Agent, at least three Business Days prior
thereto, which notice shall specify the date and amount of prepayment, whether
the prepayment is made to Swingline Loans or Revolving Loans and whether the
prepayment is of Eurodollar Loans, ABR Loans, US Base Rate Loans, EURIBOR Loans,
Canadian Prime Rate Loans or Bankers’ Acceptances; provided, that if a
Eurodollar Loan or EURIBOR Loan is prepaid on any day other than the last day of
the Interest Period applicable thereto, the relevant Borrower shall also pay any
amounts owing pursuant to Section 2.19. Optional prepayments shall be applied as
directed by the relevant Borrower.

(b) Upon receipt of any such notice, the Administrative Agent shall promptly
notify each relevant Lender thereof. If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
together with (except in the case of Revolving Loans that are ABR Loans, US Base
Rate Loans or Canadian Prime Rate Loans and Swingline Loans) accrued interest to
such date on the amount prepaid. Partial prepayments of Loans shall be in an
aggregate principal amount of US$10,000,000, €10,000,000 or C$10,000,000, as the
case may be, or a whole multiple of US$1,000,000, €1,000,000 or C$1,000,000 in
excess thereof. Bankers’ Acceptances may be prepaid prior to the maturity
thereof, provided that the applicable Borrower shall pay the full face amount of
such Bankers’ Acceptances to the Administrative Agent, which payment shall be
made in full and absolute satisfaction of such Borrower’s reimbursement
obligation in respect of such Bankers’ Acceptances.

 

40



--------------------------------------------------------------------------------

2.10 Mandatory Prepayments.

(a) If, due to exchange rate fluctuations or for any reason whatsoever, the
aggregate amount of the Revolving Extensions of Credit of the Tranche 1 Lenders
outstanding shall, at any time, exceed 105% of the aggregate amount of the
Tranche 1 Revolving Commitments in effect at such time, (the amount of such
excess, an “Excess Amount”), then within three Business Days of written notice
from the Administrative Agent, the Borrowers shall first, prepay the Tranche 1
Revolving Loans and/or Swingline Loans in an amount so as to, as nearly as
possible, eliminate such Excess Amount; and second, if any Excess Amount shall
remain after such prepayment, provide cash collateral or such other security on
Cash Equivalents as the Administrative Agent may require in US Dollars, Euros or
Canadian Dollars in an amount equal to the remaining Excess Amount, which
collateral shall secure all Obligations outstanding and shall remain in the
Administrative Agent’s possession until such Excess Amount is eliminated
whereupon the collateral shall be released by the Administrative Agent to the
Borrowers. Notwithstanding any other provision of this Agreement, including any
provision contemplating a continuation or conversion, whenever an Excess Amount
exists, (A) upon the last day of the Contract Period of any Bankers’ Acceptance,
the relevant Borrower shall repay the Bankers’ Acceptance, or (B) upon the last
day of the Interest Period in respect of a Eurodollar Loan or EURIBOR Loan that
is a Revolving Loan, the relevant Borrower shall repay the Eurodollar Loan or
EURIBOR Loan, as applicable, in each case to the extent necessary to cover the
Excess Amount and any repayments under clauses (A) and (B) shall be applied in
reduction of the Excess Amount.

(b) Each prepayment of the Loans under Section 2.10 (except in the case of
Revolving Loans that are ABR Loans, US Base Rate Loans or Canadian Prime Rate
Loans and Swingline Loans) shall be accompanied by accrued interest to the date
of such prepayment on the amount prepaid.

(c) Notwithstanding the foregoing provisions of this Section 2.10 and subject to
Section 3.5 with respect to Letters of Credit, if at any time any prepayment of
the Loans pursuant to paragraph (a) of this Section 2.10 would result, after
giving effect to the procedures set forth in this Agreement, in a Borrower being
required to indemnify for breakage costs under Section 2.19 as a result of
Eurodollar Loans or EURIBOR Loans being prepaid other than on the last day of an
Interest Period with respect thereto, then, such Borrower may, so long as no
Default or Event of Default shall have occurred and be continuing, in its sole
discretion, initially deposit a portion (up to 100%) of the amounts that
otherwise would have been paid in respect of such Eurodollar Loans or EURIBOR
Loans with the Administrative Agent (which deposit must be equal in amount to
the amount of such Eurodollar Loans or EURIBOR Loans not immediately prepaid) to
be held as security for the obligations of such Borrower to make such prepayment
pursuant to a cash collateral agreement to be entered into on terms reasonably
satisfactory to the Administrative Agent, with such cash collateral to be
directly applied upon the first occurrence thereafter of the last day of an
Interest Period with respect to such Eurodollar Loans or EURIBOR Loans (or such
earlier date or dates as shall be requested by such Borrower); provided that
such unpaid Eurodollar Loans or EURIBOR Loans shall continue to bear interest in
accordance with Section 2.11 until such unpaid Eurodollar Loans or EURIBOR Loans
or the related portion of such Eurodollar Loans or such EURIBOR Loans, as the
case may be, have or has been prepaid.

 

41



--------------------------------------------------------------------------------

2.11 Conversion and Continuation Options.

(a) The Borrowers may elect from time to time to convert ABR Loans (other than
Swingline Loans) or US Base Rate Loans (other than Swingline Loans) to
Eurodollar Loans by giving the Administrative Agent prior irrevocable notice of
such election (which notice shall specify the length of the initial Interest
Period therefor); provided that no ABR Loan or US Base Rate Loan may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Required Lenders have determined
in its or their sole discretion not to permit any such conversion (with notice
of such determination to be delivered to the relevant Borrower as soon as
practicable). The Borrowers may elect from time to time to convert Eurodollar
Loans to ABR Loans and the Canadian Borrower or any Additional Canadian Borrower
may elect from time to time to convert Eurodollar Loans to US Base Rate Loans,
in each case by giving the Administrative Agent prior irrevocable notice of such
election; provided that, in each case, any such conversion of Eurodollar Loans
may only be made on the last day of an Interest Period with respect thereto.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof.

(b) Any Eurodollar Loan or EURIBOR Loan may be continued as such upon the
expiration of the then current Interest Period with respect thereto by the
relevant Borrower giving irrevocable notice to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans, provided that no Eurodollar Loan or EURIBOR Loan may be continued
as such when any Event of Default has occurred and is continuing and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit any such continuation (with notice of such
determination to be delivered to the relevant Borrower as soon as practicable),
and provided, further, that (i) if the relevant Borrower shall fail to give any
required notice as described above in this paragraph such Eurodollar Loans or
EURIBOR Loans shall be automatically continued as such with an Interest Period
of one month on the last day of such then expiring Interest Period, but only to
the extent that such continuation may then be made in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, or
(ii) if such continuation is not permitted pursuant to the preceding provisos
such Eurodollar Loans shall be automatically converted to ABR Loans, in the case
of Eurodollar Loans to the Non-Canadian Borrowers, or US Base Rate Loans, in the
case of Eurodollar Loans to the Canadian Borrower or any Additional Canadian
Borrower, and such EURIBOR Loans shall be automatically converted to Foreign
Base Rate Loans, in each case on the last day of such then expiring Interest
Period. Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.

(c) Subject to the provisions of this Agreement, the Borrowers may elect from
time to time to convert Canadian Prime Rate Loans (other than Swingline Loans)
into Bankers’ Acceptances or Bankers’ Acceptances into Canadian Prime Rate Loans
upon giving to the Administrative Agent prior irrevocable notice, provided that:

(i) no Canadian Prime Rate Loan may be converted into a Bankers’ Acceptance when
any Default or Event of Default has occurred and is continuing and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit any such conversion;

(ii) each conversion to Bankers’ Acceptances or to Canadian Prime Rate Loans
shall be for a minimum aggregate amount and whole multiples in excess thereof as
are specified in Section 2.3;

(iii) Bankers’ Acceptances may be converted only on the maturity date of such
Bankers’ Acceptances; and

(iv) if less than all Bankers’ Acceptances are converted, after such conversion
not less than C$10,000,000 shall remain as Bankers’ Acceptances.

 

42



--------------------------------------------------------------------------------

(d) At or before 10:00 A.M. two Business Days before the maturity date of any
Bankers’ Acceptances, the relevant Borrower shall give to the Administrative
Agent prior irrevocable notice which notice shall specify either that such
Borrower intends to repay the maturing Bankers’ Acceptances on the maturity date
or that such Borrower intends to continue to issue Bankers’ Acceptances on the
maturity date to provide for the payment of the maturing Bankers’ Acceptances.
Subject to Section 2.3(a), if the relevant Borrower fails to provide such notice
to the Administrative Agent, such Borrower shall be deemed to have notified the
Administrative Agent on behalf of the Lenders of its intention to continue to
issue Bankers’ Acceptances with a Contract Period of one month to provide for
the payment of the maturing Bankers’ Acceptances. If (i) pursuant to any other
provision of this Agreement, Bankers’ Acceptances may not be issued as
contemplated in the preceding sentence to provide for the payment of maturing
Bankers’ Acceptances, (ii) the relevant Borrower fails to repay the maturing
Bankers’ Acceptances, or (iii) a Default or an Event of Default has occurred and
is continuing on such maturity date and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
any issuance of new Bankers’ Acceptances to provide for the payment of maturing
Bankers’ Acceptances, then such Borrower’s obligations in respect of the
maturing Bankers’ Acceptances shall be deemed to have been converted on the
maturity date thereof into a Canadian Prime Rate Loan in an amount equal to the
face amount of the maturing Bankers’ Acceptances.

(e) Without limitation of this Section, no Loans denominated in US$ may be
converted into Loans denominated in C$ or Euros, no Loans denominated in C$ may
be converted into Loans denominated in US$ or Euros and no Loans denominated in
Euros may be converted into Loans denominated in US$ or C$. For the avoidance of
doubt, Revolving Loans to the Borrowers denominated in US$, C$ or Euros must be
repaid in such currency, but may be reborrowed in either US$, C$ or Euros.

(f) To make an election pursuant to this Section, the relevant Borrower shall
notify the Administrative Agent of such election, in each case within the notice
period and in the form that would be required under Section 2.2, as the case may
be, if such Borrower were requesting a borrowing of Loans of the Type resulting
from such election to be made on the effective date of such election.

(g) For the avoidance of doubt, the conversion or continuation of Loans as
herein provided shall not be deemed to constitute a repayment of existing Loans
hereunder or the making of new Loans hereunder.

2.12 Limitations on Interest Periods and Contract Periods. Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions and
continuations of Eurodollar Loans and EURIBOR Loans and all selections of
Interest Periods shall be in such amounts and be made pursuant to such elections
so that no more than an aggregate amount of ten different Contract Periods in
respect of BA issuances and Interest Periods in respect of Eurodollar Loans or
EURIBOR Loans shall be outstanding at any one time to the Borrowers.

2.13 Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such Interest Period plus the Applicable Margin.

(b) Each EURIBOR Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the EURIBOR Rate
determined for such Interest Period plus the Applicable Margin.

(c) Each US Base Rate Loan shall bear interest at a rate per annum equal to the
US Base Rate plus the Applicable Margin.

 

43



--------------------------------------------------------------------------------

(d) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(e) Each Canadian Prime Rate Loan shall bear interest at a rate per annum equal
to the Canadian Prime Rate plus the Applicable Margin.

(f) Upon acceptance of a Bankers’ Acceptance by a Revolving Lender, the relevant
Borrower shall pay to the Administrative Agent on behalf of such Revolving
Lender a fee (the “Acceptance Fee”) calculated on the face amount of the
Bankers’ Acceptance at a rate per annum equal to the Applicable Margin on the
basis of the number of days in the Contract Period for such Bankers’ Acceptance.
Any adjustment to the Acceptance Fee (including any adjustment as necessary to
reflect the operation of paragraph (f) of this Section) shall be computed based
on the number of days remaining in the Contract Period of such Bankers’
Acceptances from and including the effective date of any change in the
Applicable Margin. Any increase in such Acceptance Fee shall be paid by the
relevant Borrower to the Administrative Agent on behalf of the Revolving Lenders
on the last day of the Contract Period of the relevant Bankers’ Acceptance. Any
decrease in such Acceptance Fee shall be paid by each Revolving Lender to the
relevant Borrower, through the Administrative Agent, on the last day of the
Contract Period of the relevant Bankers’ Acceptance.

(g) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (A) in the case of any Eurodollar Loans, or EURIBOR Loans,
the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2%, (B) in the case of ABR Loans and
Reimbursement Obligations of Non-Canadian Borrowers denominated in US Dollars,
the rate applicable to ABR Loans plus 2%, (C) in the case of any US Base Rate
Loans and Reimbursement Obligations of the Canadian Borrower or any Canadian
Additional Borrower denominated in US Dollars, the rate applicable to US Base
Rate Loans plus 2%, (D) in the case of Canadian Prime Rate Loans, any Bankers’
Acceptances and Reimbursement Obligations denominated in Canadian Dollars, the
rate applicable to Canadian Prime Rate Loans plus 2%, or (E) in the case of
Reimbursement Obligations denominated in Euros, the rate applicable to Foreign
Base Rate Loans plus 2%; and (ii) if all or a portion of any interest payable on
any Loan or Reimbursement Obligation or any Facility Fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to ABR Loans if such amount is
denominated in US Dollars and owed by any Non-Canadian Borrower, Canadian Prime
Rate Loans if such amount is denominated in Canadian Dollars, US Base Rate Loans
if such amount is denominated in US Dollars and owed by the Canadian Borrower or
any Canadian Additional Borrower or Foreign Base Rate Loans if such amount is
denominated in Euros, in each case, plus 2% (or, in the case of any such other
amounts, the rate then applicable to ABR Loans (if such amount is owed in US
Dollars by a Non-Canadian Borrower), US Base Rate Loans (if such amount is owed
in US Dollars by the Canadian Borrower or any Canadian Additional Borrower),
Canadian Prime Rate Loans (if such amount is owed in Canadian Dollars) or
Foreign Base Rate Loans (if such amount is owed in Euros), in each case, plus
2%), in each case, with respect to clauses (i) and (ii) above, from the date of
such non payment until such amount is paid in full (as well after as before
judgment).

(h) Interest shall be payable in arrears on each Interest Payment Date (except
with respect to Acceptance Fees upon acceptance of Bankers’ Acceptances, as to
which paragraph (f) of this Section shall apply until the end of the respective
Contract Periods therefor), provided that interest accruing pursuant to
paragraph (g) of this Section shall be payable from time to time on demand.
Interest in respect of Loans and Reimbursement Obligations that are denominated
in US Dollars (and all other amounts denominated in US Dollars) shall be payable
in US Dollars, interest in respect of Loans and Reimbursement Obligations that
are denominated in Euros (and all other amounts denominated in Euros) shall be
payable in Euros and interest in respect of Loans or Reimbursement Obligations
that are denominated in Canadian Dollars (and all other amounts denominated in
Canadian Dollars) shall be payable in Canadian Dollars.

 

44



--------------------------------------------------------------------------------

(i) (i) If any provision of this Agreement would obligate any Borrower to make
any payment of interest or other amount payable to any Revolving Lender in an
amount or calculated at a rate which would be prohibited by law or would result
in a receipt by such Lender of interest at a criminal rate (as such terms are
construed under the Criminal Code (Canada)), then notwithstanding such
provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by such
Revolving Lender of interest at a criminal rate, such adjustment to be effected,
to the extent necessary, as follows:

(x) first, by reducing the amount or rates of interest required to be paid under
this Section; and

(y) thereafter, by reducing any fees, commissions, premiums and other amounts
which would constitute interest for purposes of Section 347 of the Criminal Code
(Canada).

(ii) If, notwithstanding the provisions of clause (i) of this paragraph (i), and
after giving effect to all adjustments contemplated thereby, any Revolving
Lender shall have received an amount in excess of the maximum permitted by such
clause, then the relevant Borrower shall be entitled, by notice in writing to
such Revolving Lender, to obtain reimbursement from such Revolving Lender of an
amount equal to such excess, and, pending such reimbursement, such amount shall
be deemed to be an amount payable by such Revolving Lender to such Borrower.

(iii) Any amount or rate of interest referred to in this paragraph (i) shall be
determined in accordance with generally accepted actuarial practices and
principles as an effective annual rate of interest over the term of any Loan on
the assumption that any charges, fees or expenses that fall within the meaning
of “interest” (as defined in the Criminal Code (Canada)) shall, if they relate
to a specific period of time, be prorated over that period of time and otherwise
be prorated over the period from the Closing Date to the Termination Date and,
in the event of dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by the Administrative Agent shall be conclusive for the
purposes of such determination absent manifest error.

2.14 Computation of Interest and Fees.

(a) (i) Interest on Loans the interest of which is not calculated on the basis
of the Prime Rate or the reference rate of the Administrative Agent, as the case
may be, shall be calculated on the basis of a 360-day year for the actual days
elapsed, (ii) Facility Fees and fees payable pursuant to Section 3.3 and
interest on ABR Loans, US Base Rate Loans and Canadian Prime Rate Loans the
interest of which is calculated based on the Prime Rate or such reference rate
shall be calculated on the basis of a 365- (or 366; in the case of a leap year)
day year for the actual days elapsed and (iii) Acceptance Fees and interest
calculated on the basis of the CDOR Rate shall be calculated on the basis of a
365- (or 366; in the case of a leap year) day year for the actual days elapsed.
All interest on Loans shall be calculated on a daily basis on the principal
amount thereof remaining unpaid. The Administrative Agent shall as soon as
practicable notify the relevant Borrower and the relevant Lenders of each
determination of a Eurodollar Rate, EURIBOR Rate or the Discount Rate. Any
change in the interest rate on a Loan resulting from a change in the ABR, the US
Base Rate, or the Canadian Prime Rate shall become effective as of the opening
of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the relevant Borrower
and the relevant Lenders of the effective date and the amount of each such
change in interest rate.

 

45



--------------------------------------------------------------------------------

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall, in the absence of manifest error,
constitute prima facie evidence of the same. The Administrative Agent shall, at
the request of a Borrower, deliver to such Borrower a statement showing the
quotations used by the Administrative Agent in determining any interest rate
applicable to it pursuant hereto.

(c) For the purposes of the Interest Act (Canada), in any case in which an
interest rate is stated in this Agreement to be calculated on the basis of a
year of 360 days or any other period of time that is less than a calendar year,
the yearly rate of interest to which the rate determined pursuant to such
calculation is equivalent is the rate so determined multiplied by the actual
number of days in the calendar year for which the calculation is made and
divided by either 360 or such other period of time, as the case may be. In
addition, the principle of deemed investment of interest does not apply to any
interest calculations under this Agreement and the rates of interest stipulated
in this Agreement are intended to be nominal rates and not effective rates or
yields.

2.15 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall,
in the absence of manifest error, constitute prima facie evidence thereof) that,
by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate or the
EURIBOR Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Required
Lenders, each acting reasonably and in good faith, that the Eurodollar Rate or
the EURIBOR Rate determined or to be determined for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (as certified by such
Lenders, such certification constituting, in the absence of manifest error,
prima facie evidence thereof) of making or maintaining their affected Loans
during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
relevant Borrower and the relevant Lenders as soon as practicable thereafter. If
such notice is given (x) (i) any Eurodollar Loans requested to be made on the
first day of such Interest Period shall be made as ABR Loans (in the case of any
such Loans to be made to a Non-Canadian Borrower) or US Base Rate Loans (in the
case of any such Loans to be made to the Canadian Borrower or any Canadian
Additional Borrower) and (ii) any EURIBOR Loans requested to be made on the
first day of such Interest Period shall be made as Foreign Base Rate Loans,
(y) (i) any Loans that were to have been converted on the first day of such
Interest Period to Eurodollar Loans shall be continued as ABR Loans (in the case
of any such loans to be made to a Non-Canadian Borrower) or US Base Rate Loans
(in the case of any such loans to be made to the Canadian Borrower or any
Canadian Additional Borrower) and (ii) any Loans that were to have been
converted on the first day of such Interest Period to EURIBOR Loans shall be
continued as Foreign Base Rate Loans and (z) (i) any outstanding Eurodollar
Loans shall be converted, on the last day of the then-current Interest Period,
to ABR Loans (in the case of any such loans to be made to a Non-Canadian
Borrower) or US Base Rate Loans (in the case of any such loans to be made to the
Canadian Borrower or any Canadian Additional Borrower) and (ii) any outstanding
EURIBOR Loans shall be converted, on the last day of the then-current Interest
Period, to Foreign Base Rate Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans or EURIBOR Loans shall be made
or continued as such, nor shall the relevant Borrower have the right to convert
Loans to Eurodollar Loans or EURIBOR Loans.

 

46



--------------------------------------------------------------------------------

2.16 Pro Rata Treatment and Payments.

(a) Each borrowing by a Borrower from the Tranche 1 Revolving Lenders hereunder,
each payment by a Borrower on account of any Facility Fee and any Acceptance Fee
payable in respect of the Tranche 1 Revolving Commitments and any reduction of
the Tranche 1 Revolving Commitments shall be made pro rata according to the
Tranche 1 Revolving Percentages of the Tranche 1 Revolving Lenders. Each
borrowing by a Borrower from the Tranche 2 Revolving Lenders hereunder, each
payment by a Borrower on account of any Facility Fee payable in respect of the
Tranche 2 Revolving Commitments and any reduction of the Tranche 2 Revolving
Commitments shall be made pro rata according to the Tranche 2 Revolving
Percentages of the Tranche 2 Revolving Lenders.

(b) Each payment (including each prepayment) by a Borrower on account of
principal of and interest on the US Revolving Loans, Canadian Revolving Loans or
Euro Revolving Loans, as the case may be, shall be made to the relevant
Revolving Lenders on a pro rata basis according to the respective outstanding
principal amounts of the relevant Revolving Loans then held by the applicable
Revolving Lenders.

(c) All payments (including prepayments) to be made by the Borrowers hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 2:00 P.M., on the due
date thereof to the Administrative Agent, for the account of the relevant
Lenders, at the relevant Funding Office, in US Dollars (with respect to
Obligations denominated in US Dollars), Euros (with respect to Obligations
denominated in Euros) or Canadian Dollars (with respect to Obligations
denominated in Canadian Dollars), as the case may be, and in immediately
available funds; provided, that if any event referred to in Section 8(h) or 8(i)
shall occur or an acceleration of the maturity of the Loans pursuant to
Section 8 shall occur, all Obligations denominated in Euros or Canadian Dollars
shall be converted to US Dollars based on the then US Dollar Equivalent thereof
(except for then undrawn and unexpired amounts of the outstanding Letters of
Credit and except that any Bankers’ Acceptance shall only be converted to US
Dollars at the end of the Contract Period therefor). Receipt by the
Administrative Agent from a Borrower of funds pursuant to this Agreement, as
principal, interest, fees or otherwise, shall be deemed to be receipt of such
funds by the relevant Lenders. The Administrative Agent shall distribute such
payments to the relevant Lenders promptly upon receipt in like funds as
received. If any payment hereunder (other than payments on the Eurodollar Loans
or the EURIBOR Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan or a EURIBOR Loan becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon (i) in
the case of any such amount in US Dollars, at a rate per annum equal to the
greater of (x) the daily average Federal Funds Effective Rate and (y) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available or (ii) in the case of any such amount in Euros or
Canadian Dollars, at a rate per annum determined by the Administrative Agent
(such determination to be conclusive and binding on such Lender) in accordance
with the Administrative Agent’s cost of funding the amount of such payment, for
the period until such Lender makes such amount immediately available to the
Administrative Agent. A certificate of the Administrative Agent submitted to any
Lender with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error. If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Loans, US Base Rate Loans or Canadian Prime Rate
Loans, as the case may be, on demand, from the relevant Borrower. Nothing in
this paragraph shall be deemed to relieve any Lender from its obligations to
fulfill its Revolving Commitments in accordance with the provisions hereof or to
prejudice any rights which a Borrower has against any Lender as a result of any
default by such Lender hereunder.

 

47



--------------------------------------------------------------------------------

(e) Unless the Administrative Agent shall have been notified in writing by a
Borrower prior to the date of any payment due to be made by such Borrower
hereunder that such Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that such Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the relevant Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to relevant Administrative Agent by the relevant Borrower within three
Business Days after such due date, the Administrative Agent shall be entitled to
recover, on demand, from each Lender to which any amount which was made
available pursuant to the preceding sentence, such amount with interest thereon
(i) in the case of any such amount in US Dollars, at a rate per annum equal to
the greater of (x) the daily average Federal Funds Effective Rate and (y) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of any such amount in Euros or
Canadian Dollars, at a rate per annum determined by the Administrative Agent
(such determination to be conclusive and binding on such Lender) in accordance
with the Administrative Agent’s cost of funding the amount of such payment.
Nothing herein shall be deemed to limit the rights of the Administrative Agent
or any Lender against a Borrower.

2.17 Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority, in each case made or given subsequent to
the date hereof:

(i) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender in
connection with this Agreement that is not otherwise included in the
determination of the Eurodollar Rate, the EURIBOR Rate, the Discount Rate or any
other rate of interest hereunder;

(ii) shall subject the Administrative Agent, any Issuing Lender or any Lender to
any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(ii) through (vi) of the definition of Excluded Taxes or (C) Taxes imposed on
net income) on its loans, loan principal, letters of credit, commitments or
other obligations, or its deposits, reserves or other liabilities or capital
attributable thereto; or

(iii) shall impose on such Lender any other condition (other than a Tax of any
kind) in respect of any credit made available by such Lender hereunder or any
other condition (other than a Tax of any kind) with respect to this Agreement;

 

48



--------------------------------------------------------------------------------

and the result of any of the foregoing is to increase the cost to such Lender
(or, in the case of (ii), the Administrative Agent, any Issuing Lender or such
Lender), by an amount that such Lender (or, in the case of (ii), the
Administrative Agent, such Issuing Lender or such Lender) reasonably deems to be
material, of making, converting into, continuing or maintaining Eurodollar Loans
or EURIBOR Loans (or, in the case of (ii), any Loan) or issuing or participating
in Letters of Credit, or purchasing or accepting Bankers’ Acceptances, or to
reduce any amount receivable hereunder in respect thereof, then, in any such
case, (A) such Lender (or, in the case of (ii), the Administrative Agent, such
Issuing Lender or such Lender) shall provide to the relevant Borrower a
photocopy of the applicable law, rule, guideline, regulation, treaty or official
directive and a written notice of such Lender (or, in the case of (ii), the
Administrative Agent, such Issuing Lender or such Lender) setting forth any
additional amounts such Lender is entitled to claim (the “Additional
Compensation”) and the basis of calculation therefor, which shall, in the
absence of manifest error, constitute prima facie evidence of such Additional
Compensation, and (B) such Borrower shall promptly pay such Lender (or, in the
case of (ii), the Administrative Agent, such Issuing Lender or such Lender),
within 30 Business Days of the receipt from such Lender (or, in the case of
(ii), the Administrative Agent, such Issuing Lender or such Lender) of the
written notice herein referred to, any additional amounts necessary to
compensate such Lender (or, in the case of (ii), the Administrative Agent, such
Issuing Lender or such Lender) for such increased cost or reduced amount
receivable.

(b) If any Lender shall have reasonably determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or liquidity
requirements or in the interpretation or application thereof or compliance by
such Lender with any request or directive regarding capital adequacy or
liquidity requirements (whether or not having the force of law) from any
Governmental Authority, in each case made subsequent to the date hereof or, if
later, the date such Lender became a Lender, shall have the effect of reducing
the rate of return on such Lender’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender would have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s policies with respect to
capital adequacy and liquidity) by an amount deemed by such Lender to be
material, then from time to time, within 30 Business Days after submission by
such Lender to the relevant Borrower (with a copy to the Administrative Agent)
of a written request therefor, accompanied by a photocopy or an excerpt of the
applicable direction, requirement or guidelines and a written notice of such
Lender setting forth the reduction rate of return and the basis of calculation
of any compensating amount, such Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender for such reduction.

(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.

(d) A written notice as to any additional amounts payable pursuant to this
Section submitted by any Lender to the relevant Borrower (with a copy to
relevant Administrative Agent) shall, in the absence of manifest error,
constitute prima facie evidence of such additional amount. The obligations of
each Borrower pursuant to this Section shall survive the termination of this
Agreement or any other Loan Document and the payment of the Loans and all other
amounts payable hereunder.

 

49



--------------------------------------------------------------------------------

2.18 Taxes.

(a) All payments made by any Loan Party to the Administrative Agent, any Issuing
Lender or any Lender on account of any obligation under any Loan Document shall
be made free and clear of, and without deduction or withholding for or on
account of, any Taxes except to the extent such deduction or withholding is
required by law. If the applicable withholding agent is required to deduct or
withhold any Tax from any such payments then, (i) in the case of any Indemnified
Taxes, the amounts so payable by such Loan Party to the Administrative Agent,
any Issuing Lender or any Lender shall be increased to the extent necessary such
that the Administrative Agent, such Issuing Lender or such Lender shall receive
(after deduction or withholding of all Indemnified Taxes, including any
Indemnified Taxes payable as a result of additional amounts paid by the relevant
Loan Party pursuant to this Section 2.18) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in the relevant Loan
Document had no such deduction or withholding been made, and (ii) the applicable
withholding agent shall deduct or withhold such Taxes and shall remit the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with any Requirement of Law.

(b) Whenever any Indemnified Taxes or Other Taxes are payable by any Loan Party
pursuant to Section 2.18(a) or (c), as promptly as practical thereafter such
Loan Party shall send to the Administrative Agent for its own account or for the
account of the relevant Issuing Lender or Lender, as the case may be, a copy of
an original official receipt received by such Loan Party showing payment
thereof.

(c) The applicable Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(d) The Loan Parties shall jointly and severally indemnify the Administrative
Agent, each Issuing Lender and each Lender for any Indemnified Taxes or Other
Taxes that (i) the Loan Parties failed to pay as and when required pursuant to
Section 2.18(a) or (c) or (ii) in the case of such Taxes other than United
States and Canadian Taxes, are paid by the Administrative Agent, such Issuing
Lender or such Lender (including, in each case, in respect of amounts paid or
payable under this Section 2.18(d) in respect of such Indemnified Taxes or Other
Taxes) and, in each case, any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this Section 2.18(d) shall be paid within 30 days after the
Administrative Agent, such Issuing Lender or such Lender delivers to the
applicable Loan Party a certificate stating the amount of any Indemnified Taxes
or Other Taxes so paid or payable by such Person and describing the basis for
the indemnification claim. Such certificate shall be conclusive of the amount so
paid or payable absent manifest error. Such Issuing Lender or Lender shall also
deliver a copy of such certificate to the Administrative Agent.

(e) Each Lender and each Issuing Lender shall severally indemnify the
Administrative Agent, within 30 days after demand therefor, for (i) any
Indemnified Taxes or Other Taxes attributable to such Lender or such Issuing
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s or such Issuing Lender’s failure to comply with
the provisions of Section 10.6(b) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender or such
Issuing Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender or Issuing Lender by the Administrative Agent shall be conclusive absent
manifest error. Each Lender and each Issuing Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or Issuing Lender under any Loan Document or otherwise payable by
the Administrative Agent to the Lender or Issuing Lender from any other source
against any amount due to the Administrative Agent under this paragraph (e).

 

50



--------------------------------------------------------------------------------

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document by any
Borrower shall deliver to the Parent Borrower and the Administrative Agent, at
the time or times reasonably requested by the Parent Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Parent Borrower or the Administrative Agent as will
permit such payments by such Borrower to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
the Parent Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law, published administrative statements
of the relevant Governmental Authority or reasonably requested by the Parent
Borrower or the Administrative Agent as will enable the Parent Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in paragraphs (ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
applicable Borrower is a US Person:

(A) the Administrative Agent and any Lender that is a US Person shall deliver to
the Parent Borrower and, as the case may be, the Administrative Agent on or
prior to the date on which such Lender becomes a party to any Loan Document (and
from time to time thereafter upon the reasonable request of the Parent Borrower
or, as the case may be, the Administrative Agent), executed originals of IRS
Form W-9 (or applicable successor form) certifying that such Lender is exempt
from US federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a party to any Loan Document (and from time to time
thereafter upon the reasonable request of the Parent Borrower or the
Administrative Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E (or, in either case, an applicable successor form) establishing an
exemption from, or reduction of, US federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or W-8BEN-E (or, in
either case, an applicable successor form) establishing an exemption from, or
reduction of, US federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

51



--------------------------------------------------------------------------------

(2) executed originals of IRS Form W-8ECI (or applicable successor form);

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G (a “US Tax Compliance Certificate”) to
the effect that (A) such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the applicable
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (B) the interest payments in question are not effectively connected with a
US trade or business conducted by such Foreign Lender and (y) executed originals
of IRS Form W-8BEN or W-8BEN-E (or, in either case, an applicable successor
form); or

(4) to the extent a Foreign Lender is not the beneficial owner of the applicable
Loan (for example, where the Foreign Lender is a partnership or participating
Lender granting a typical participation), executed originals of IRS Form W-8IMY
(or applicable successor form), accompanied by a Form W-8ECI, W-8BEN, W-8BEN-E,
US Tax Compliance Certificate, Form W-9 (or other successor forms), and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership (and not a participating Lender) and one
or more beneficial owners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a US Tax Compliance
Certificate on behalf of each such beneficial owner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a party to any Loan Document (and from time to time
thereafter upon the reasonable request of the Parent Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in US
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Parent
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to US
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Parent Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Parent
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Parent Borrower or the
Administrative Agent as may be necessary for the Parent Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

52



--------------------------------------------------------------------------------

(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Parent Borrower and the
Administrative Agent in writing of its legal inability to do so.

(iv) For purposes of this Section 2.18(f), the term “Lender” shall include any
Issuing Lender and the Administrative Agent.

(g) If a Loan Party makes a payment of any additional amounts to the
Administrative Agent, any Issuing Lender or any Lender under Section 2.17 or
2.18 and the Administrative Agent or any such Issuing Lender or Lender shall
become aware that it is entitled to receive a refund or to be granted a credit
or relief or remission for or in respect of the amounts so paid by such Loan
Party, it shall promptly notify such Loan Party of the availability of such
refund, credit, relief or remission and shall, as soon as reasonably practicable
after the receipt of a request by such Loan Party, apply for such refund,
credit, relief or remission. If the Administrative Agent, any Issuing Bank or
any Lender, as applicable, reasonably determines that it has received a refund
or been granted a credit, relief or remission as a result of any additional
amounts paid by any Loan Party pursuant to Section 2.17 or 2.18, and, in such
recipient’s opinion such refund amount is both reasonably identifiable and
quantifiable by it, it shall pay to such Loan Party an amount equal to such
refund, credit, relief or remission (but only to the extent of additional
amounts paid under Section 2.17 or this Section 2.18 giving rise to such refund,
credit, relief or remission and only to the extent that the Administrative Agent
or such Issuing Lender or Lender, as the case may be, determines acting
reasonably and in good faith that it may do so without prejudice to its right,
as against the relevant Governmental Authority, to retain such refund), net of
all out-of-pocket expenses (including Taxes) of the Administrative Agent, such
Issuing Bank or such Lender, as applicable, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund, credit, relief or remission). Such Loan Party, upon the request of the
Administrative Agent, such Issuing Lender or such Lender, as applicable, shall
repay to such Person the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that the Administrative Agent, such Issuing Lender or
such Lender, as applicable, is required to repay such refund, credit, relief or
remission to such Governmental Authority. Notwithstanding anything to the
contrary in this paragraph (g), in no event will the Administrative Agent, any
Issuing Lender or any Lender, as applicable, be required to pay any amount to
any Loan Party pursuant to this paragraph (g) the payment of which would place
the Administrative Agent, such Issuing Lender or such Lender, as applicable, in
a less favorable net after-Tax position than such Person would have been in if
the indemnification payments or additional amounts giving rise to such refund
had never been paid. This paragraph shall not be construed to require the
Administrative Agent, any Issuing Lender or any Lender, as applicable, to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to any Loan Party or any other Person.

(h) Upon the request, and at the expense, of the applicable Loan Party, the
Administrative Agent and each Lender or Issuing Lender to which such Loan Party
is required to pay any additional amount pursuant to Section 2.17 or this 2.18,
and any Participant in respect of whose participation such payment is required,
shall afford such Loan Party the opportunity to participate, as may reasonably
be requested by such Loan Party, with the Administrative Agent or such Lender,
Issuing Lender or Participant in contesting the imposition of any cost or Tax
giving rise to such payment; provided that (i) the Administrative Agent or such
Lender, Issuing Lender or Participant shall not be required to afford such Loan
Party the opportunity to so participate unless such Loan Party shall have paid
such additional amounts pursuant to Section 2.17 or 2.18 and (ii) such Loan
Party shall reimburse the Administrative Agent or such Lender, Issuing Lender or
Participant for its reasonable legal and accountants’ fees and disbursements
incurred in contesting the imposition of such cost or Tax; provided, further,
that notwithstanding the foregoing neither the Administrative Agent nor any
Lender, Issuing Lender or Participant shall be required to afford a Loan Party
the opportunity to participate in contesting the imposition of any Taxes, if in
its sole discretion (exercised in good faith) it determines that to do so would
have an adverse effect on it.

 

53



--------------------------------------------------------------------------------

(i) If a Lender or Issuing Lender changes its applicable Lending Office (other
than pursuant to Section 2.22) and the effect of such change, as of the date of
such change, would be to cause the Loan Parties to become obligated to pay any
additional amount under Section 2.17 or this Section 2.18, the Loan Parties
shall not be obligated to pay any such additional amount, except to the extent
that additional amounts were payable pursuant to Section 2.17 or this
Section 2.18 to such Lender or Issuing Lender immediately prior to the
designation of a new applicable Lending Office.

(j) The agreements in this Section shall survive the termination of this
Agreement or any other Loan Document and the payment of the Loans and all other
amounts payable hereunder.

(k) For purposes of determining withholding Taxes imposed under FATCA, from and
after the date of this Agreement, the Borrower and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
this Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

2.19 Indemnity. Each Borrower agrees to indemnify each relevant Lender for, and
to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by such Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans or EURIBOR
Loans after such Borrower has given a notice requesting the same in accordance
with the provisions of this Agreement, (b) default by such Borrower in making
any prepayment of or conversion from Eurodollar Loans or EURIBOR Loans after
such Borrower has given a notice thereof in accordance with the provisions of
this Agreement or (c) the making of a prepayment of Eurodollar Loans or EURIBOR
Loans on a day that is not the last day of an Interest Period with respect
thereto. Such indemnification may include an amount equal to the excess, if any,
of (i) the amount of interest that would have accrued on the amount so prepaid,
or not so borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. A certificate as to any amounts payable pursuant to this Section (which
certificate shall state the event by reason of which such amounts are payable)
submitted to the relevant Borrower by any Lender shall, in the absence of
manifest error, constitute prima facie evidence thereof. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

54



--------------------------------------------------------------------------------

2.20 Additional or Increased Commitments.

(a) The Parent Borrower may, at any time and from time to time after the Closing
Date, by written notice to the Administrative Agent, elect to (i) request one or
more term loans (each an “Incremental Term Loan” and, collectively, the
“Incremental Term Loans”) or (ii) request additional or increased Tranche 1
Revolving Commitments and/or Tranche 2 Revolving Commitments hereunder (each
such additional or increased commitment, an “Incremental Revolving Commitment”
and, together with the Incremental Term Loans, the “Incremental Facilities”), in
an aggregate amount not in excess of US$400,000,000. Any such Incremental
Facility shall be in a minimum amount equal to US$10,000,000, or a whole
multiple of US$1,000,000 in excess thereof. Each such notice shall specify the
date (each, an “Increased Amount Date”) on which the Parent Borrower proposes
that Incremental Facility shall be effective, which shall be a date not less
than ten Business Days after the date on which such notice is delivered to
Administrative Agent; provided, that any Lender offered or approached to provide
all or a portion of any Incremental Facility may elect or decline, in its sole
discretion, to provide the same. Such Incremental Facility shall become
effective as of such Increased Amount Date; provided, that (1) no Default or
Event of Default shall exist on such Increased Amount Date before or after
giving effect to such Incremental Facility and to the making of any loans
pursuant thereto on such Increased Amount Date; (2) the representations and
warranties other than the representation and warranty contained in Section 4.5
made by each Borrower herein shall be true and correct in all material respects,
on and as of such Increased Amount Date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date; (3) any Incremental Facility may be
offered either on a ratable basis to the Lenders or on a non pro-rata basis to
one or more Lenders and/or to other lenders or entities reasonably acceptable to
each of the Administrative Agent and the Parent Borrower; (4) the terms
applicable to the Incremental Revolving Commitments shall be the same as those
applicable to the relevant existing Revolving Commitments; (5) the terms of any
Incremental Term Loan shall, taken as a whole, be substantially identical, or
less favorable, to the lenders making such Incremental Term Loan than the terms
applicable to Loans hereunder, except that (A) the maturity date of any
Incremental Term Loan shall be no earlier than the Termination Date, (B) the
interest rate margins and other economic terms, amortization schedule (not
exceeding 1% per annum), prepayment terms, borrower and currency applicable to
any Incremental Term Loan shall be determined by the Parent Borrower and the
lenders thereunder and (C) the foregoing limitation upon the terms of any
Incremental Term Loan shall not apply to covenants, amortization schedule or
other provisions applicable only to periods after the Termination Date; (6) any
New Lender shall be subject to the approval of the Administrative Agent and the
Parent Borrower, such approval not to be unreasonably withheld or delayed;
(7) any New Lender providing an Incremental Revolving Commitment shall be
subject to approval of the Administrative Agent, the Parent Borrower, each
relevant Issuing Lender and each relevant Swingline Lender, such approval not to
be unreasonably withheld or delayed; (8) such Incremental Facility shall be
effected pursuant to one or more supplements to this Agreement executed and
delivered by the Parent Borrower, the Administrative Agent and one or more New
Lenders or existing Lenders; and (9) the Parent Borrower shall deliver or cause
to be delivered any customary legal opinions or other documents reasonably
requested by Administrative Agent in connection with any such transaction,
including any supplements or amendments to the US Guarantee Agreement and/or the
Foreign Guarantee Agreement providing for such Incremental Facility and the
extensions of credit thereunder to be guaranteed thereby.

(b) On any Increased Amount Date on which any Incremental Facility becomes
effective, subject to the foregoing terms and conditions, each new lender with
an additional loan or commitment under the Incremental Facility (each, a “New
Lender”) shall become a Lender hereunder with respect to such loan or commitment
and each Lender with an Incremental Revolving Commitment shall have its
Revolving Commitment adjusted accordingly.

(c) Each supplement to this Agreement effected in accordance with
Section 2.20(a) may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.20 (including to provide transition provisions to
provide for any additional or increased Revolving Commitments to share ratably
in the extensions of credit under the Revolving Commitments).

 

55



--------------------------------------------------------------------------------

2.21 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the Revolving Commitments of such Defaulting
Lender pursuant to Section 2.7;

(b) the Revolving Commitments and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.1); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby if such Defaulting Lender is an affected
Lender;

(c) with respect to any Tranche 1 Revolving Lender becoming a Defaulting Lender,
if any Swingline Exposure or L/C Exposure exists at the time such Tranche 1
Revolving Lender becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and L/C Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders having
Tranche 1 Revolving Commitments in accordance with their respective Tranche 1
Revolving Percentages, but only to the extent the sum of all non-Defaulting
Lenders’ Revolving Extensions of Credit under such Tranche 1 Revolving
Commitments plus such Defaulting Lender’s Swingline Exposure and L/C Exposure
does not exceed the total of all non-Defaulting Lenders’ Tranche 1 Revolving
Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the relevant Borrowers shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the Issuing
Lenders only the Borrower’s obligations corresponding to such Defaulting
Lender’s L/C Exposure under such Tranche 1 Revolving Commitments (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in the last paragraph of Section 8 for so long as
such L/C Exposure is outstanding;

(iii) if a Borrower cash collateralizes any portion of such Defaulting Lender’s
L/C Exposure pursuant to clause (ii) above, the Borrower shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 3.3(a) with
respect to such Defaulting Lender’s L/C Exposure during the period such L/C
Exposure is cash collateralized;

(iv) if the L/C Exposure of the non-Defaulting Lenders under the Tranche 1
Revolving Commitments is reallocated pursuant to clause (i) above, then the fees
payable to the Lenders pursuant to Section 2.7(a) and Section 3.3(a) shall be
adjusted in accordance with such non-Defaulting Lenders’ Tranche 1 Revolving
Percentages; and

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lenders or any other
Lender hereunder, all fees payable under Section 3.3(a) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to the Issuing Lenders until
and to the extent that such L/C Exposure is reallocated and/or cash
collateralized;

 

56



--------------------------------------------------------------------------------

(d) so long as such Lender is a Defaulting Lender, no Swingline Lender shall be
required to fund any Swingline Loan under the relevant Revolving Commitments and
no Issuing Lender shall be required to issue, amend or increase any Letter of
Credit thereunder, unless it is reasonably satisfied that the related exposure
and the Defaulting Lender’s then outstanding L/C Exposure thereunder will be
100% covered by the relevant Revolving Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Borrower in accordance with
Section 2.21(c), and participating interests in any newly made Swingline Loan or
any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders under the relevant Revolving Commitments in a manner
consistent with Section 2.21(c) (and such Defaulting Lender shall not
participate therein); and

(e) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest or otherwise) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent in the following
order of priority:

(i) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;

(ii) second, to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent;

(iii) third, if so determined by the Administrative Agent and the Company, held
in such account as cash collateral for future funding obligations of the
Defaulting Lender in respect of any Loans under this Agreement;

(iv) fourth, to the payment of any amounts owing to the Borrowers as a result of
any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and

(v) fifth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction, provided that, with respect to this clause (v), if such
payment is (x) a prepayment of the principal amount of any Loans which such
Defaulting Lender has funded and (y) made at a time when the conditions set
forth in Section 5.2 are satisfied, such payment shall be applied solely to
prepay the Revolving Percentage of the outstanding principal amount of Loans of
each non-Defaulting Lender prior to being applied to the prepayment of the Loans
of such Defaulting Lender.

In the event that the Administrative Agent and the Borrowers, and, with respect
to a Tranche 1 Revolving Lender that is a Defaulting Lender, the Swingline
Lenders and the Issuing Lenders, each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and L/C Exposure of the relevant Lenders
shall be readjusted to reflect the inclusion of such Lender’s Tranche 1
Revolving Commitment and on such date such Lender shall purchase at par such of
the relevant Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Tranche 1 Revolving Percentage or
Tranche 2 Revolving Percentage, as the case may be.

 

57



--------------------------------------------------------------------------------

2.22 Change of Lending Office. Each Lender and Issuing Lender agrees that, upon
the occurrence of any event or condition giving rise (or that would upon the
passage of time give rise) to the operation of Section 2.17 or 2.18 with respect
to such Lender or Issuing Lender, it will promptly notify the Parent Borrower
and the Administrative Agent and, if requested by the Borrowers, use reasonable
efforts (subject to overall policy considerations of such Lender) to mitigate
the effects of such condition or event, including by designating another lending
office for any Loans affected by such event with the object of avoiding the
consequences of such event; provided, that such efforts do not, in the sole
judgment of such Lender, cause such Lender and its lending offices to suffer an
unreimbursed cost or a legal or regulatory disadvantage, and provided, further,
that nothing in this Section shall affect or postpone any of the obligations of
the Borrower or the rights of any Lender pursuant to Section 2.17 or 2.18.

2.23 Replacement of Lenders. If any Lender (a) requests compensation under
Section 2.17, or if any Borrower is required to pay any additional amounts to
the Administrative Agent, or any Issuing Lender on account of any Lender or to
any Lender under Section 2.18(a), or (b) provides an Exclusion Notice or becomes
a Defaulting Lender, then the Parent Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 10.6, provided that the Borrowers shall
be obligated to pay the registration and processing fee referred to therein),
all its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) such assignment does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such assignment, (iii) prior to any
such assignment, the Lender being replaced shall have taken no action under
Section 2.22 resulting in the elimination of the continued need for payment of
amounts owing pursuant to Section 2.17 or 2.18(a), (iv) the assignee shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of assignment, (v) the Borrowers shall be jointly and
severally liable to such replaced Lender under Section 2.19 if any Eurodollar
Loan or EURIBOR Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (vi) the assignee shall
be reasonably satisfactory to the Administrative Agent, each Issuing Bank and
each Swingline Lender, (vii) the assigning Lender shall be obligated to make
such replacement in accordance with the provisions of Section 10.6, (viii) until
such time as such assignment shall be consummated, the Borrowers shall pay all
additional amounts (if any) required pursuant to Section 2.17 or 2.18(a), as the
case may be, and (ix) any such assignment shall not be deemed to be a waiver of
any rights that the Borrowers, the Administrative Agent or any other Lender
shall have against the replaced Lender.

2.24 Additional Borrowers; Borrower Termination.

(a) Upon at least ten Business Days’ notice to the Administrative Agent and the
relevant Lenders, the Parent Borrower may designate any Qualified Subsidiary as
an additional borrower (“Additional Borrower”), provided that on or prior to the
effective date of such designation, the Administrative Agent shall have received
(i) an Assumption Agreement to this Agreement executed by such Qualified
Subsidiary, (ii) (x) if such Qualified Subsidiary is a Domestic Subsidiary, an
assumption agreement to the US Guarantee Agreement executed by such Qualified
Subsidiary (unless such Qualified Subsidiary is already a party to the US
Guarantee Agreement), (y) if such Qualified Subsidiary is a Foreign Subsidiary
organized under the laws of Canada or any jurisdiction in Canada, an assumption
agreement to the Foreign Guarantee Agreement executed by such Qualified
Subsidiary (unless such Qualified Subsidiary is already a party to the Foreign
Guarantee Agreement) and (z) if such Qualified Subsidiary is a Foreign
Subsidiary that is not organized under the laws of Canada or any jurisdiction in
Canada, an assumption agreement to the Foreign Guarantee Agreement executed by
such Qualified Subsidiary (unless such Qualified Subsidiary is already a party
to the Foreign Guarantee Agreement) and any Wholly-Owned Subsidiary of the
Parent Borrower organized under the laws of the jurisdiction under which such
Qualified Subsidiary is organized (unless such Wholly-Owned Subsidiary is
already a party to the Foreign Guarantee Agreement), (iii) a certificate of such
Qualified Subsidiary and, as applicable, each such Foreign Non-Canadian
Additional Borrower Subsidiary Guarantor, substantially in the form of Exhibit
B, with appropriate insertions and attachments, (iv) a long form good standing
certificate or equivalent thereof for such Qualified Subsidiary and, as
applicable, each such Foreign Non-Canadian Additional Borrower Subsidiary
Guarantor, from its jurisdiction of organization or formation (to the extent
relevant in such jurisdiction), (v) an opinion, addressed to the Administrative
Agent and each of the Lenders and dated the date of designation, from counsel to
such Qualified Subsidiary and, as applicable, each such Foreign Non-Canadian
Additional Borrower Subsidiary Guarantor, which opinion shall be in form and
substance reasonably satisfactory to the Administrative Agent and (vi) such
other documentation and/or certificates as the Administrative Agent may
reasonably request (including, without limitation, documentation as any Lender
may reasonably request, through the Administrative Agent, that is required in
order to comply with any applicable “know your customer” or AML Legislation).
Upon such delivery such Qualified Subsidiary shall for all purposes of this
Agreement be an Additional Borrower and a party to this Agreement.

 

58



--------------------------------------------------------------------------------

(b) The Parent Borrower may terminate the status of the Subsidiary Borrower, the
Canadian Borrower or any Additional Borrower as a Borrower under the Credit
Agreement at such time as no Revolving Extensions of Credit shall be outstanding
for the account of such Borrower and no interest, fees or any other amounts
shall be due and unpaid by such Borrower, and such Borrower and the Parent
Borrower shall have executed and delivered to the Administrative Agent a
Borrower Termination Notice.

(c) Notwithstanding anything to contrary herein, following delivery of any
Assumption Agreement with respect to any Additional Borrower that is a Foreign
Subsidiary that is not organized under the laws of Canada or any jurisdiction in
Canada, any Lender may, if such Lender reasonably determines that a credit
extension to such Additional Borrower could reasonably be expected to result in
materially adverse tax, regulatory or legal consequences to such Lender or would
be illegal or impracticable under any applicable law or regulation, provide
written notice of such determination to the Administrative Agent and the Parent
Borrower within 10 Business Days of such delivery (“Exclusion Notice”) whereupon
such Lender will not be required to make such credit extensions to such
Additional Borrower. In the event that a Borrower delivers a notice of a
borrowing under Section 2.2, such Lender agrees to provide its ratable share of
the requested Loan to the Parent Borrower or another Additional Borrower for
which such Lender has not issued an Exclusion Notice, in each case as set forth
in such notice provided by such Borrower in accordance with Section 2.2.

SECTION 3. LETTERS OF CREDIT

3.1 L/C Commitment.

(a) Subject to the terms and conditions hereof, each Issuing Lender, in reliance
on the agreements of the other Tranche 1 Revolving Lenders set forth in Section
3.4(a), agrees to issue letters of credit (“Letters of Credit”) for the account
of the relevant Borrower on any Business Day before the fifth Business Day prior
to the Termination Date in such form as may be approved from time to time by the
relevant Issuing Lender; provided that such Issuing Lender shall have no
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations would exceed the L/C Commitment, (ii) the
aggregate amount of the Revolving Extensions of Credit of the Tranche 1 Lenders
outstanding at such time would exceed the aggregate amount of Tranche 1
Revolving Commitments in effect at such time, (iii) the Total Revolving
Extensions of Credit denominated in Canadian Dollars would exceed the Canadian
Dollar Equivalent of US$150,000,000 or (iv) the Total Revolving Extensions of
Credit denominated in Euros would exceed the Euro Equivalent of US$200,000,000.
Each Letter of Credit shall (i) be denominated, at the relevant Borrower’s
option, in US Dollars, Euros or Canadian Dollars and (ii) expire no later than
the earlier of (x) the first anniversary of its date of issuance and (y) the
date that is five Business Days prior to the latest Termination Date under the
Tranche 1 Revolving Commitments, provided that any Letter of Credit with a
one-year term may provide for the automatic renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (y) above).

 

59



--------------------------------------------------------------------------------

(b) An Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause such Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law or contravene such Issuing Lender’s internal policies.

(c) On the date on which a Change of Control shall occur, the relevant Borrower
shall, with respect to outstanding L/C Obligations, deposit in a non-interest
bearing account opened by the Administrative Agent, an amount of cash equal to
such outstanding L/C Obligations, which amount held in such account shall be
held as collateral security for such Borrower’s Obligations with respect to the
related Letters of Credit, and any remaining amounts in such account, after
satisfaction of all Obligations in respect of such L/C Obligations, shall be
returned to such Borrower.

3.2 Procedure for Issuance of Letter of Credit. A Borrower may from time to time
request that the relevant Issuing Lender issue a Letter of Credit by delivering
to such Issuing Lender at its address for notices specified herein the relevant
Application therefor, completed to the reasonable satisfaction of such Issuing
Lender, and such other certificates, documents and other papers and information
as such Issuing Lender may reasonably request in accordance with its customary
procedures. Upon receipt of any Application, the relevant Issuing Lender will
process such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall such Issuing Lender be required to issue any
Letter of Credit earlier than two Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by such
Issuing Lender and the applicable Borrower. Each Issuing Lender prior to its
issuance of a Letter of Credit shall obtain confirmation from the Administrative
Agent that after giving effect to such issuance, (i) the L/C Obligations would
not exceed the L/C Commitment, (ii) the aggregate amount of the Revolving
Extensions of Credit of the Tranche 1 Lenders outstanding at such time would not
exceed the aggregate amount of Tranche 1 Revolving Commitments in effect at such
time, (iii) the Total Revolving Extensions of Credit denominated in Canadian
Dollars would not exceed the Canadian Dollar Equivalent of US$150,000,000 and
(iv) the Total Revolving Extensions of Credit denominated in Euros would not
exceed the Euro Equivalent of US$200,000,000. Such Issuing Lender shall furnish
a copy of such Letter of Credit to the applicable Borrower promptly following
the issuance thereof. Each Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Tranche 1
Revolving Lenders, notice of the issuance of each Letter of Credit (including
the amount thereof). Upon request by the Administrative Agent, each Issuing
Lender shall report to the Administrative Agent the aggregate face amount of
Letters of Credit issued by it and outstanding on any Business Day and such
other information with respect to such Letters of Credit as may be requested.

3.3 Fees and Other Charges.

(a) Each Borrower will pay a fee on all outstanding Letters of Credit issued for
its account at a per annum rate equal to the Applicable Margin then in effect
with respect to Eurodollar Loans, shared ratably among the Tranche 1 Revolving
Lenders and payable quarterly in arrears on each L/C Fee Payment Date after the
issuance date and in US Dollars, Euros or Canadian Dollars based on the currency
in which each such Letter of Credit is denominated. Such fee shall be calculated
on the aggregate undrawn face amount of the outstanding Letters of Credit on a
daily basis during each quarterly or other period for which payment is made. In
addition, each Borrower shall pay to each Issuing Lender for its own account a
fronting fee to be agreed upon with such Issuing Lender on the undrawn and
unexpired amount of each Letter of Credit issued by such Issuing Lender for it,
payable quarterly in arrears on each L/C Fee Payment Date after the issuance
date of such Letter of Credit.

 

60



--------------------------------------------------------------------------------

(b) In addition to the foregoing fees, each Borrower shall pay or reimburse each
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by such Issuing Lender in issuing, effecting payment under, amending
or otherwise administering any Letter of Credit issued by such Issuing Lender
for it.

3.4 L/C Participations.

(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce the Issuing Lender to issue Letters of Credit,
each L/C Participant irrevocably agrees to accept and purchase and hereby
accepts and purchases from each Issuing Lender, on the terms and conditions set
forth below, for such L/C Participant’s own account and risk an undivided
interest equal to such L/C Participant’s Tranche 1 Revolving Percentage in each
Issuing Lender’s obligations and rights under and in respect of each Letter of
Credit and the amount of each draft paid by such Issuing Lender thereunder. Each
L/C Participant unconditionally and irrevocably agrees that, if a draft is paid
under any Letter of Credit for which the relevant Issuing Lender is not
reimbursed in full by the relevant Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to such Issuing Lender upon demand at
such Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s Tranche 1 Revolving Percentage of the amount of such
draft, or any part thereof, that is not so reimbursed.

(b) If any amount required to be paid by any L/C Participant to the relevant
Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion
of any payment made by such Issuing Lender under any Letter of Credit is paid to
such Issuing Lender within three Business Days after the date such payment is
due, such L/C Participant shall pay to such Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) (x) in the case of any such
amount in US Dollars, at a rate per annum equal to the greater of (A) the daily
average Federal Funds Effective Rate and (B) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such L/C Participant makes such amount
immediately available or (y) in the case of any such amount in Euros or Canadian
Dollars, at a rate per annum determined by the Administrative Agent (such
determination to be conclusive and binding on such L/C Participant) in
accordance with the Administrative Agent’s cost of funding the amount of such
payment, for the period until such L/C Participant makes such amount immediately
available to such Issuing Lender, times (iii) a fraction the numerator of which
is the number of days that elapse during such period and the denominator of
which is 360 (in the case of Euro-denominated or US Dollar-denominated Letters
of Credit) or 365 (in the case of Canadian Dollar-denominated Letters of
Credit). If any such amount required to be paid by any L/C Participant pursuant
to Section 3.4(a) is not made available to the relevant Issuing Lender by such
L/C Participant within three Business Days after the date such payment is due,
such Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans (in the case of US Dollar-denominated
Letters of Credit issued for the account of a Non-Canadian Borrower), US Base
Rate Loans (in the case of US Dollar-denominated Letters of Credit issued for
the account of the Canadian Borrower or any Canadian Additional Borrower),
Canadian Prime Rate Loans (in the case of Canadian Dollar-denominated Letters of
Credit) or Foreign Base Rate Loans (in the case of Euro-denominated Letters of
Credit). A certificate of the relevant Issuing Lender submitted to any L/C
Participant with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error.

 

61



--------------------------------------------------------------------------------

(c) Whenever, at any time after the relevant Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.4(a), such Issuing
Lender receives any payment related to such Letter of Credit (whether directly
from a Borrower or otherwise, including proceeds of collateral applied thereto
by such Issuing Lender), or any payment of interest on account thereof, such
Issuing Lender will distribute, through the Administrative Agent to such L/C
Participant its pro rata share thereof; provided, however, that in the event
that any such payment received by such Issuing Lender shall be required to be
returned by such Issuing Lender, each such L/C Participant shall return to such
Issuing Lender the portion thereof previously distributed by such Issuing Lender
to it.

3.5 Reimbursement Obligation of the Borrowers. Each Borrower agrees to reimburse
each Issuing Lender on the next Business Day after that on which such Issuing
Lender notifies such Borrower of the date and amount of a draft presented under
any Letter of Credit issued for the account of such Borrower and paid by such
Issuing Lender for the amount of (a) such draft so paid in the currency of such
payment and (b) any non-Excluded Taxes, fees, charges or other costs or expenses
reasonably incurred by such Issuing Lender in connection with such payment. Each
such payment shall be made to such Issuing Lender at its address for notices
referred to herein in US Dollars, Euros or Canadian Dollars, as the case may be,
and in immediately available funds, provided that the Borrowers may request in
accordance with Section 2.2 that such payment be financed with US Revolving
Loans, Euro Revolving Loans or Canadian Revolving Loans, as applicable, in an
equivalent amount and, to the extent so financed, the Borrowers’ obligation to
make such payment shall be discharged and replaced by the resulting US Revolving
Loans, Euro Revolving Loans or Canadian Revolving Loans. Interest shall be
payable on any such amounts from the date on which the relevant draft is paid
until payment in full (i) until the Business Day next succeeding the date of the
relevant notice, (w) at the rate then applicable to ABR Loans in the case of US
Dollar-denominated Letters of Credit issued for the account of a Non-Canadian
Borrower, (x) at the rate then applicable to US Base Rate Loans in the case of
US Dollar-denominated Letters of Credit issued for the account of the Canadian
Borrower or any Canadian Additional Borrower, (y) at the rate then applicable to
Canadian Prime Rate Loans in the case of Canadian Dollar-denominated Letters of
Credit and (z) at the rate then applicable to Foreign Base Rate Loans in the
case of Euro-denominated Letters of Credit and (ii) thereafter, at the
applicable rates set forth in Section 2.13(g).

3.6 Obligations Absolute. Each Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that such Borrower may have or
have had against any Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. Each Borrower also agrees with each Issuing Lender that each
Issuing Lender shall not be responsible for, and such Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among such Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of such Borrower against any beneficiary of such Letter of
Credit or any such transferee. No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit.
Notwithstanding the foregoing, each Issuing Lender shall be responsible to the
relevant Borrower or Borrowers for errors or omissions arising from such Issuing
Lender’s own gross negligence or willful misconduct in connection with its
issuance or administration of the payment or non-payment made under or in
connection with any Letter of Credit issued by such Issuing Lender or the
related drafts or documents; provided that, each Borrower agrees that any action
taken or omitted by an Issuing Lender under or in connection with any Letter of
Credit or the related drafts or documents, if done in good faith in the absence
of gross negligence or willful misconduct and in accordance with the standards
of care (the “Standards of Care”) specified in the Customs and Practice for
Documentary Credits, as published from time to time by the International Chamber
of Commerce, shall be binding on such Borrower and shall not result in any
liability of such Issuing Lender to such Borrower. It is agreed that nothing in
this paragraph shall relieve any Issuing Lender or any L/C Participant of any
liability resulting from the gross negligence or willful misconduct of such
Issuing Lender or L/C Participant.

 

62



--------------------------------------------------------------------------------

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the relevant Issuing Lender shall promptly notify the
applicable Borrower of the date and amount thereof. The responsibility of an
Issuing Lender to a Borrower in connection with any draft presented for payment
under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in conformity with such Letter of Credit
and complying with the Standards of Care.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

3.9 Existing Letters of Credit. The Borrowers, the Administrative Agent, the
Revolving Lenders and the Issuing Lenders hereby acknowledge that Existing
Letters of Credit are outstanding as of the Closing Date. It is hereby agreed
among the Borrowers, the Issuing Lenders, the Administrative Agent and the
Revolving Lenders that concurrently with the satisfaction of the requirements of
Section 5.1 on the Closing Date, the Existing Letters of Credit shall
irrevocably be deemed to be Letters of Credit issued hereunder and all the
provisions of this Agreement shall apply to the Existing Letters of Credit as
being Letters of Credit issued hereunder by the relevant Issuing Lenders, the
whole without novation of all of the obligations of the Borrower to each
relevant Issuing Lender in respect of said Existing Letters of Credit.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, each
Borrower hereby represents and warrants to the Administrative Agent and each
Lender (which representations and warranties are made as of the Closing Date
(but only to the extent contemplated by Section 5.2(a)) and, as provided in
Section 5.2, as of the date on which any extension of credit is made after the
Closing Date) that:

4.1 Organization; Powers. Each of the Borrowers and each Material Subsidiary is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business in all material respects as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

4.2 Authorization; Enforceability. This Agreement has been duly executed and
delivered by each Borrower and constitutes a legal, valid and binding obligation
of such Borrower, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law and an implied covenant of good faith and fair dealing.

 

63



--------------------------------------------------------------------------------

4.3 Governmental Approvals; No Conflicts. The execution, delivery and
performance of this Agreement and the other Loan Documents, the issuance of
Letters of Credit, the borrowings hereunder and the use of the proceeds thereof
(a) do not require any Loan Party to obtain, complete or make any consent or
approval of, registration or filing with, or any other similar action by, any
Governmental Authority, except (i) as set forth on Part A of Schedule 4.3 or
(ii) such as have been obtained or made and are in full force and effect,
(b) will not violate in any material respect any applicable law or regulation or
any order of any Governmental Authority by which it is bound and will not
violate the charter, by-laws or other organizational documents of any Borrower
or any Material Subsidiary, (c) will not violate or result in a default under
any indenture listed on Part B of Schedule 4.3 and any other material indenture,
material agreement or other material instrument binding upon the Parent Borrower
or any of its Subsidiaries or its assets, or, except as set forth on Part B of
Schedule 4.3, give rise to a right thereunder to require any material payment to
be made by the Parent Borrower or any of its Subsidiaries, and (d) will not
result in or require the creation, imposition or sharing of any Lien on any
material asset of the Parent Borrower or any of its Subsidiaries (including
pursuant to the “equal and ratable” Lien requirements of any such indenture).

4.4 Financial Condition. The audited consolidated balance sheets of the Parent
Borrower as at December 31 2012 and December 31, 2013, and the related
consolidated statements of operations and of cash flows for each of the fiscal
years in the two-year period ended December 31, 2013, reported on by and
accompanied by an unqualified report from PricewaterhouseCoopers LLP ,
independent public accountants, present fairly, in all material respects, the
financial position and results of operations and cash flows of the Parent
Borrower as of such dates and for such periods. The unaudited consolidated
balance sheet of the Parent Borrower as at June 30, 2014, and the related
unaudited consolidated statements of operations and cash flows for the fiscal
quarter ended on such date, present fairly, in all material respects, the
financial condition of the Parent Borrower as at such date, and the results of
its operations and its cash flows for the fiscal quarter then ended (subject to
normal year-end audit adjustments). All such financial statements, including the
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved. As of the Closing Date, neither the Parent
Borrower nor any of its Subsidiaries has any material Guarantee Obligations,
contingent liabilities and liabilities for Taxes, or any material long-term
leases or unusual forward or long-term commitments, including any interest rate
or foreign currency swap or exchange transaction or other obligation in respect
of derivatives, that are required under GAAP to be reflected and are not so
reflected in the most recent (as of the date hereof) financial statements
(including the notes thereto) referred to in this paragraph. Except as disclosed
prior to the date hereof in any filing on the Securities and Exchange
Commission’s EDGAR system (or any successor thereto) or any other publicly
available database maintained by the Securities and Exchange Commission, during
the period from December 31, 2013 to and including the date hereof there has
been no Disposition by the Parent Borrower or any of its Subsidiaries of any
material part of the business or property of the Parent Borrower, taken as a
whole.

4.5 No Change. Since December 31, 2013, there has been no development or event
that has had or would reasonably be expected to have a Material Adverse Effect.

4.6 Properties.

(a) Each of the Parent Borrower and its Subsidiaries has good and valid title
to, or valid leasehold interests in, all its real property and good and valid
title to, or valid leasehold interests in, all its other immovable and personal
and movable property material to the business of the Parent Borrower and its
Subsidiaries, taken as a whole, free and clear of any Liens, except (i) for
minor defects in title that do not materially interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes, (ii) as would not reasonably be expected to have a
Material Adverse Effect, (iii) for Permitted Encumbrances or (iv) for Liens
permitted under Section 7.2.

 

64



--------------------------------------------------------------------------------

(b) Each of the Parent Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, trade names, copyrights, patents and other intellectual
property material to the business of the Parent Borrower and its Subsidiaries,
taken as a whole, and the use thereof by the Parent Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements or failures to own or be licensed that, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

4.7 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Parent Borrower, threatened by or against the Parent Borrower or any of its
Subsidiaries or against any of their respective properties or revenues (a) as of
the Closing Date with respect to any of the Loan Documents and in which any
Person asserts the invalidity or unenforceability of any Loan Document or that
the Loan Documents violate or result in a default under any indenture, material
agreement or other material instrument binding upon the Parent Borrower or any
of its Subsidiaries, or (b) that would reasonably be expected to have a Material
Adverse Effect.

4.8 Compliance with Laws and Agreements. Each of the Parent Borrower and its
Subsidiaries is in compliance with all Requirements of Law, including health,
safety and employment standards and labour codes (other than Environmental Laws
subject to Section 4.18) and all indentures, agreements and other instruments
binding upon it or its property, except where (i) the necessity to comply
therewith is being contested in good faith and by appropriate proceedings or
(ii) the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

4.9 Investment Company Status. None of the Borrowers is an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940.

4.10 Taxes. Each of the Parent Borrower and its Subsidiaries has timely filed or
caused to be filed all material Tax returns and reports required to have been
filed and has timely paid in full or caused to be timely paid in full all Taxes
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which the Parent Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves in
conformity with GAAP or (b) to the extent that the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.

4.11 ERISA. During the 5-year period prior to the date on which this
representation is made or deemed to be made with respect to any Plan (or, with
respect to (vi) and (viii) below, as of the date such representation is made or
deemed made), none of the following events or conditions, either individually or
in the aggregate, has resulted or is reasonably likely to result in a liability
to the Parent Borrower or any of its Subsidiaries which would reasonably be
expected to have a Material Adverse Effect: (i) a Reportable Event; (ii) an
“accumulated funding deficiency” or failure to satisfy “minimum funding
standards” (in either case within the meaning of Section 412 of the Code or
Section 302 of ERISA); (iii) any material non-compliance with the applicable
provisions of ERISA and the Code; (iv) any termination of a Single Employer Plan
(other than a standard termination pursuant to Section 4041(b) of ERISA); (v) a
Lien in favor of the PBGC or a Plan; (vi) an excess of accrued benefits under a
Single Employer Plan (based on those assumptions used to fund such Plan) over
the value of the assets of such Plan allocable to such accrued benefits; (vii) a
complete or partial withdrawal from any Plan or Multiemployer Plan by the Parent
Borrower or any Commonly Controlled Entity; (viii) any liability of the Parent
Borrower or any Commonly Controlled Entity under ERISA if the Parent Borrower or
any such Commonly Controlled Entity were to withdraw completely from all Plans
or Multiemployer Plans as of the annual valuation date most closely preceding
the date on which this representation is made or deemed made; or (ix) the
Reorganization or Insolvency of any Multiemployer Plan.

 

65



--------------------------------------------------------------------------------

4.12 Canadian Pension and Benefit Plans. All obligations of the Canadian
Borrower and its Subsidiaries under each Canadian Pension Plan and Canadian
Benefit Plan have been performed in accordance with the terms thereof and any
Requirement of Law (including, without limitation, the Income Tax Act (Canada)
and the Supplemental Pension Plans Act (Québec)), except where the failure to so
perform would not reasonably be expected to result in a Material Adverse Effect.
No Canadian Pension Plan has any unfunded liabilities which would reasonably be
expected to have a Material Adverse Effect.

4.13 Insurance. The Parent Borrower and its Subsidiaries maintain insurance in
compliance with Section 6.5.

4.14 Labour Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labour disputes against the Parent Borrower or any of its Subsidiaries pending
or, to the knowledge of the Parent Borrower, the Canadian Borrower or any
Additional Borrower, threatened; (b) hours worked by and payments made to
employees of the Parent Borrower or any of its Subsidiaries have not been in
violation of the Fair Labor Standards Act, An Act Respecting Labour Standards
(Québec) or any other applicable Requirement of Law dealing with such matters;
and (c) all payments due from the Parent Borrower or any of its Subsidiaries on
account of employee health and welfare insurance have been paid or accrued as a
liability (if required in accordance with GAAP) on the books of the Parent
Borrower or any of its Subsidiaries.

4.15 Subsidiaries. As of the Closing Date, (a) Schedule 4.15 sets forth the name
and jurisdiction of incorporation of each Subsidiary and, as to each such
Subsidiary, the percentage of each class of Capital Stock owned by the Parent
Borrower and its other Subsidiaries and (b) except as set forth in Schedule
4.15, there are no outstanding subscriptions, options, warrants, calls, rights
or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of the Parent Borrower or any Wholly-Owned Subsidiary of
the Parent Borrower.

4.16 Use of Proceeds. The proceeds of the Revolving Loans, the Swingline Loans,
and the Letters of Credit, shall be used for any or all of the following: for
general corporate purposes of the Parent Borrower and its Subsidiaries,
including acquisitions, working capital and capital expenditures. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X.

4.17 Accuracy of Information, etc.. As of the Closing Date and to the best
knowledge of the Parent Borrower, the factual statements contained in the
financial statements referred to in Section 4.4, the Loan Documents (including
the schedules thereto, but excluding any statements by the Administrative Agent
or any Lender) and any other certificates or documents furnished by or on behalf
of the Parent Borrower or any of its Subsidiaries to the Administrative Agent or
the Lenders in connection with this Agreement, taken as a whole, are correct in
all material respects and do not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements were made. It is understood that no representation or
warranty is made concerning any forecasts, estimates, pro forma information,
projections and statements as to anticipated future performance or conditions,
and the assumptions on which they were based, contained in any such financial
statements, certificates or documents except that such forecasts, estimates, pro
forma information, projections and statements were made in good faith by the
management of the Parent Borrower, on the basis of assumptions believed by such
management to be reasonable at the time made. Actual results may vary materially
from such forecasts, estimates, pro forma information and statements. The
representations made by the Parent Borrower in the authorization letter included
in the Confidential Information Memorandum were true and correct in all material
respects as of the date when made.

 

66



--------------------------------------------------------------------------------

4.18 Environmental Matters. Except as set forth on Schedule 4.18 and as, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect:

(a) the Parent Borrower and each of its Subsidiaries: (i) is, and within the
period of all applicable statutes of limitation has been, in compliance with all
applicable Environmental Laws; (ii) holds all Environmental Permits (each of
which is in full force and effect) required for any of its operations or for any
property owned, leased, or otherwise operated by it; (iii) is, and within all
applicable statutes of limitation has been, in compliance with all of its
Environmental Permits; and (iv) reasonably believes that: each of its
Environmental Permits will be timely renewed and complied with, without material
expense; and compliance with any Environmental Law that is applicable to it will
be timely attained and maintained, without material expense;

(b) Hazardous Materials are not and have not been present at, on, under, in, or
about any real and immovable property now or formerly owned, leased or operated
by the Parent Borrower or any Subsidiary, or at any other location (including
without limitation any location to which Hazardous Materials have been sent for
re-use or recycling or for treatment, storage, or disposal) under conditions
which would reasonably be expected to: (i) give rise to any Environmental
Liability of the Parent Borrower or any Subsidiary under any applicable
Environmental Law or otherwise result in costs to the Parent Borrower or any
Subsidiary or (ii) interfere with the Parent Borrower’s or any Subsidiary’s
continued or planned operations;

(c) there is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which the Parent Borrower or any Subsidiary is, or to the knowledge of
the Parent Borrower or such Subsidiary will be, named as a party that is pending
or, to the knowledge of the Parent Borrower or such Subsidiary, threatened;

(d) neither the Parent Borrower nor any Subsidiary has received any request for
information, or been notified that it is a potentially responsible party under
or relating to the US federal Comprehensive Environmental Response,
Compensation, and Liability Act, the Canadian Environmental Protection Act,
1999, the Environment Quality Act (Québec) or any similar applicable
Environmental Law, or received any similar request or notice with respect to any
liability or obligation relating to Hazardous Materials;

(e) neither the Parent Borrower nor any Subsidiary has entered into or agreed to
any consent decree, order, or settlement or other agreement, nor is subject to
any judgment, decree, order or other agreement in any judicial, administrative,
or arbitral forum, relating to compliance with or liability under any applicable
Environmental Law or with respect to any Hazardous Materials; and

(f) neither the Parent Borrower nor any Subsidiary has assumed or retained, by
contract or operation of law, any Environmental Liabilities, fixed or
contingent, known or unknown, under any applicable Environmental Law or with
respect to any Hazardous Materials.

 

67



--------------------------------------------------------------------------------

4.19 Anti-Corruption Laws and Sanctions. Each of the Borrowers and their
respective Subsidiaries has implemented and maintains in effect policies and
procedures designed to ensure compliance by each of the Borrowers, their
respective Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions, and each of the
Borrowers, their respective Subsidiaries, and to the knowledge of the Borrowers,
their respective officers, employees, directors and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects and
are not knowingly engaged in any activity that would reasonably be expected to
result in the Canadian Borrower or Foreign Non-Canadian Additional Borrower
being designated as a Sanctioned Person. None of (a) the Borrowers or any
Subsidiary or (b) to the knowledge of any of the Borrowers, any director,
officer, employee or agent of any Borrower or any Subsidiary that will act in
any capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Revolving Loan, Swingline Loan, Letter of
Credit, Loan under any Incremental Facility, use of proceeds or other
transaction contemplated by this Agreement will violate Anti-Corruption Laws.
None of the Borrowers or their respective officers or directors will use, and to
the knowledge of any of the Borrowers, none of the respective employees and
agents of the Borrowers or the respective directors, officers, employees and
agents of their respective Subsidiaries will use, the proceeds of any Revolving
Loan, Swingline Loan, Letter of Credit or Loan under any Incremental Facility
for the purpose of funding, financing or facilitating any activities, business
or transaction of or with any Sanctioned Person, or in any Sanctioned Country,
unless authorized by an applicable agency of the U.S. and Canadian governments
or otherwise permissible pursuant to applicable U.S. and Canadian laws or
regulations.

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extensions of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by the Administrative Agent, the Borrowers and
each Person listed on Schedule 1.1A, (ii) the US Guarantee Agreement, executed
and delivered by the US Subsidiary Guarantors and the US Borrowers, and
(iii) the Foreign Guarantee Agreement, executed and delivered by the Canadian
Borrower and the Canadian Subsidiary Guarantors.

(b) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses required to be reimbursed for which
invoices have been presented (including the reasonable fees and expenses of
legal counsel), on or before the Closing Date. All such amounts will be paid
with proceeds of Loans made on the Closing Date (if applicable) and will be
reflected in the funding instructions given by the Borrowers to the
Administrative Agent on or before the Closing Date. Notwithstanding the
foregoing, the Borrowers shall pay the fees of the Administrative Agent’s local
counsel directly to such local counsel.

(c) Closing Certificate. The Administrative Agent shall have received (i) a
certificate of each of the Borrowers and the Subsidiary Guarantors dated the
Closing Date, substantially in the form of Exhibit B, with appropriate
insertions and attachments and (ii) if applicable, a long form good standing
certificate for each of the Borrowers and the Subsidiary Guarantors from their
respective jurisdictions of organization or formation.

(d) Legal Opinion. The Administrative Agent shall have received the following
executed legal opinions:

(i) the legal opinion of Debevoise & Plimpton LLP, US counsel to the Borrowers
and their Domestic Subsidiaries, substantially in the form of Exhibit D-1;

 

68



--------------------------------------------------------------------------------

(ii) the legal opinions of Norton Rose Fulbright Canada LLP, Ontario and Québec
counsel to the Canadian Borrower and the Canadian Subsidiary Guarantors, Dentons
Canada LLP, British Columbia counsel to the Canadian Borrower and the Canadian
Subsidiary Guarantors, and Stewart McKelvey, Nova Scotia counsel to the Canadian
Borrower and the Canadian Subsidiary Guarantors, substantially in the form of
Exhibits D-2, D-3 and D-4, respectively; and

(iii) the legal opinion of Richards, Layton & Finger, P.A., special Delaware
counsel, substantially in the form of Exhibit D-5.

(e) Financial Statements. The Lenders shall have received audited consolidated
financial statements of the Parent Borrower for 2012 and 2013 and
interim unaudited consolidated financial statements of the Parent Borrower for
any subsequent quarterly period completed at least 45 days prior to the Closing
Date.

(f) Projections. The Lenders shall have received projections of the Parent
Borrower through 2019.

(g) KYC and AML Legislation Requirements. The Lenders shall have received
reasonably satisfactory information required for compliance by Lenders with
applicable “know your customer” Laws, AML Legislation and the Patriot Act.

The making of the initial extensions of credit by the Lenders hereunder shall
conclusively be deemed to constitute an acknowledgement by the Administrative
Agent and each Lender that each of the conditions precedent set forth in this
Section 5.1 shall have been satisfied in accordance with its respective terms.

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including the
deemed issuance of Existing Letters of Credit under this Agreement on the
Closing Date pursuant to Section 3.9) is subject to the satisfaction of the
following conditions precedent; provided that this Section 5.2 shall not apply
to (i) the continuation or conversion of outstanding Loans (including Bankers’
Acceptances) or (ii) any new Loans in one currency the aggregate principal
amount of which is substantially equivalent to or less than (as determined in
accordance with the Exchange Rate) the aggregate principal amount of outstanding
Loans in another currency that are due to be paid or prepaid on the date of such
new Loan, so long as the Administrative Agent is reasonably satisfied that the
proceeds of such new Loan or other available cash of the relevant Borrower will
be used (after giving effect to any necessary concurrent exchange transaction)
to make such payment or prepayment:

(a) Representations and Warranties. Each of the representations and warranties
other than the representation and warranty contained in Section 4.5 made by each
Borrower herein shall be true and correct in all material respects, before and
after giving effect to such extension of credit, on and as of such date as if
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

69



--------------------------------------------------------------------------------

Each borrowing by and issuance or increase of the stated amount of a Letter of
Credit on behalf of a Borrower hereunder shall constitute a representation and
warranty by the Borrowers as of the date of such extension of credit that the
conditions contained in this Section 5.2 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full, and all Letters of Credit shall have expired or terminated
and all drawn L/C Obligations shall have been reimbursed, the Parent Borrower
covenants and agrees with the Lenders that:

6.1 Financial Statements and Other Information. The Parent Borrower will furnish
to the Administrative Agent and each Lender:

(a) within 90 days after the end of each fiscal year of the Parent Borrower
(beginning with the fiscal year ending December 31, 2014), its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Parent Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Parent Borrower, its unaudited consolidated balance
sheet and related statements of earnings, stockholders’ equity and cash flows as
of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Responsible
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Parent Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate of a Responsible Officer of the Parent
Borrower (i) certifying as to whether a Default or Event of Default has occurred
and, if a Default or Event of Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 7.1 and (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 4.4 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials publicly filed by the
Parent Borrower or any Subsidiary with the SEC or distributed by a Borrower to
its shareholders generally (the “Materials”), as the case may be, provided, that
such Materials shall be deemed to have been delivered to the Administrative
Agent and each Lender under this Section 6.1(d) on the date such Materials have
been posted on the SEC website (accessible through
http://www.sec.gov/edgar/searchedgar/webusers.htm or such successor webpage of
the SEC thereto);

 

70



--------------------------------------------------------------------------------

(e) upon reasonable request of the Administrative Agent (which request may be
made no more than once during a 12-month period), the Parent Borrower and/or
their Commonly Controlled Entities shall promptly make a request for those
documents or notices described in Sections 101(k) or 101(l) of ERISA from the
administrator or sponsor of any Multiemployer Plan, and the Parent Borrower
shall provide copies of such documents and notices to the Administrative Agent
promptly after receipt thereof; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Parent Borrower
or any Subsidiary, or in compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request, subject to
Section 10.17.

Information required to be delivered pursuant to paragraphs (a), (b) and
(c) shall be deemed to have been delivered on the date on which the Parent
Borrower provides notice to the Administrative Agent, or the Administrative
Agent gives notice to the Lenders, as the case may be, that such information has
been posted on the Parent Borrower’s website on the internet at the website
address listed in such notice and accessible by the Lenders without charge or on
the IntraLinks website (with customary e-mail notification of any such posting
to the IntraLinks website); provided that the Parent Borrower shall deliver
paper copies of the reports and financial statements referred to in paragraphs
(a), (b) and (c) of this Section 6.1 to the Administrative Agent or any Lender
who requests the Parent Borrower to deliver such paper copies until written
notice to cease delivering paper copies is given by the Administrative Agent or
such Lender.

6.2 Notices of Material Events. The Parent Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence, to the knowledge of a Responsible Officer, of any Default or
Event of Default;

(b) the following events, as soon as possible after a Responsible Officer knows
thereof: (i) the occurrence of any Reportable Event with respect to any Plan, a
failure to make any required contribution to a Plan, the creation of any Lien in
favor of the PBGC or a Plan or the termination of any Plan or Multiemployer
Plan, or the withdrawal from, or Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Parent Borrower or any Commonly Controlled
Entity or any Multiemployer Plan with respect to the withdrawal from, or the
termination, Reorganization or Insolvency of, any Plan in each case in clauses
(i) and (ii) above, if such event, together with all other such events, if any,
would reasonably be expected to result in a Material Adverse Effect;

(c) any change in its use of PricewaterhouseCoopers LLP as the auditors of the
Parent Borrower and the reasons for such change; and

(d) any other development known to a Responsible Officer that results in a
Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Parent Borrower setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.

 

71



--------------------------------------------------------------------------------

6.3 Maintenance of Existence. (a) The Parent Borrower will, and will cause each
of its Subsidiaries to, (i) preserve, renew and keep in full force and effect
its organizational existence and (ii) take all reasonable action to maintain all
rights, licenses, permits, privileges and franchises necessary for the conduct
of its business, except, in each case, as otherwise permitted by Section 7.3 and
except, in the case of clause (i) (with respect to any Subsidiary other than the
Subsidiary Borrower and the Canadian Borrower) and clause (ii) above, to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect.

6.4 Payment of Tax Obligations. The Parent Borrower will, and will cause each of
its Subsidiaries to, pay its Tax obligations that, if not paid promptly, would
reasonably be expected to result in a Material Adverse Effect, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings and (b) the
Parent Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP.

6.5 Maintenance of Properties; Insurance. The Parent Borrower will, and will
cause each of the Material Subsidiaries to (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except as would not reasonably be expected to
have a Material Adverse Effect and (b) to the extent commercially reasonable,
maintain, with financially sound and reputable insurance companies (or via
self-insurance, including insurance written by the Parent Borrower for its
Subsidiaries), insurance substantially in such amounts and against such risks as
are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

6.6 Books and Records; Inspection Rights. The Parent Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which, in all material respects, full and correct entries are made of all
dealings and transactions in relation to its business and activities. The Parent
Borrower will, and will cause each of the Material Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender through the
Administrative Agent, at the Administrative Agent or such Lender’s expense, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its financial and related books and records, subject to
Section 10.17, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested.

6.7 Compliance with Laws. The Parent Borrower will, and will cause each of its
Subsidiaries to, (a) comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, including health,
safety and employment standards, labour codes and Environmental Laws, except
where (i) the necessity to comply therewith is contested in good faith and by
appropriate proceedings or (ii) the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect and (b) maintain in effect and enforce policies and procedures designed
to ensure compliance by each of the Borrowers, their respective Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

6.8 Further Assurances.

(a) With respect to any new Wholly-Owned Domestic Subsidiary created or acquired
after the Closing Date by any Global Group Member, promptly (i) cause such new
Subsidiary (A) to become a party to the US Guarantee Agreement and (B) to
deliver to the Administrative Agent a certificate of such Subsidiary,
substantially in the form of Exhibit B, with appropriate insertions and
attachments, and (ii) if reasonably requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

 

72



--------------------------------------------------------------------------------

(b) With respect to any new Wholly-Owned Subsidiary organized under the laws of
Canada or any jurisdiction in Canada or any new Foreign Non-Canadian Additional
Borrower Subsidiary Guarantor, in each case created or acquired after the
Closing Date by any Global Group Member, promptly (i) cause such new Subsidiary
(A) to become a party to the Foreign Guarantee Agreement and (B) to deliver to
the Administrative Agent a certificate of such Subsidiary substantially in the
form of Exhibit B, with appropriate insertions and attachments, and (ii) if
reasonably requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

SECTION 7. NEGATIVE COVENANTS

Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees then payable hereunder have been paid in
full and all Letters of Credit have expired or terminated and all drawn L/C
Obligations shall have been reimbursed, the Parent Borrower covenants and agrees
with the Lenders that:

7.1 Financial Covenants.

(a) Consolidated Cash Interest Coverage Ratio. The Parent Borrower will not
permit the Consolidated Cash Interest Coverage Ratio as of the last day of any
period of four consecutive fiscal quarters of the Parent Borrower to be less
than the ratio set forth below:

 

Period

(four consecutive fiscal quarters

ending on or about the dates below)

 

Consolidated Cash Interest

Coverage Ratio

September 30, 2014 and fiscal

quarterly dates thereafter

  3.00 to 1.00

(b) Consolidated Leverage Ratio. The Parent Borrower will not permit the
Consolidated Leverage Ratio as at the last day of any period of four consecutive
fiscal quarters of the Parent Borrower ending with any fiscal quarter of the
Parent Borrower ending on or closest to the respective dates set forth below to
exceed the ratio set forth opposite such date:

 

Period

(four consecutive fiscal quarters

ending on or about the dates below)

  Consolidated Leverage Ratio

September 30, 2014 and fiscal

quarterly dates thereafter

  3.75 to 1.00

7.2 Liens. The Parent Borrower will not, and will not permit any Subsidiary to,
(i) create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, or
(ii) enter into any arrangement with any Person providing for the leasing by the
Parent Borrower or any of its Subsidiaries of real or immovable or personal or
movable property that has been or is to be sold or transferred by the Parent
Borrower or any of its Subsidiaries to such Person or to any other Person to
whom funds have been or are to be advanced by such Person on the security of
such property or rental obligations of the Parent Borrower or any of its
Subsidiaries (any such arrangement, a “Sale-Leaseback Transaction”), except:

 

73



--------------------------------------------------------------------------------

(a) Permitted Encumbrances;

(b) any Lien existing on the date hereof that is, solely in the case of any such
Lien securing any Indebtedness for borrowed money that in each case is in a
principal amount of US$10,000,000 or more, set forth on Schedule 7.2 hereof, on
any property or asset of the Parent Borrower or any Subsidiary; provided that
(i) such Lien shall not be amended to apply to any other property or asset of
the Parent Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(c) any Lien on any property or asset that is acquired after the date hereof
existing prior to the acquisition thereof by the Parent Borrower or any
Subsidiary or on any property or asset of any Person that becomes a Subsidiary
after the date hereof existing prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Parent Borrower or any other Subsidiary and (iii) such Lien shall secure
only those obligations which it secures on the date of such acquisition or the
date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

(d) Liens created after the date hereof on property acquired, constructed or
improved by the Parent Borrower or any Subsidiary, or Sale-Leaseback
Transactions in respect of any property acquired, constructed or improved by or
for the Parent Borrower or any Subsidiary; provided that (i) any such Lien and
the Indebtedness secured thereby are incurred, or any such Sale-Leaseback
Transaction is entered into, prior to or within 120 days (or, in the case of
such Sale-Leaseback Transaction, one year) after the later of such acquisition
or the completion of such construction or improvement, (ii) any Indebtedness
secured by any such Lien does not exceed 100% of the cost of acquiring,
constructing or improving such property and (iii) any such Lien or
Sale-Leaseback Transaction shall not apply to any other property or assets of
the Parent Borrower or any Subsidiary;

(e) Liens on accounts receivable and proceeds thereof under or in connection
with a securitization of accounts receivable in an aggregate amount as to all
such programs of up to US$350,000,000 at any one time outstanding (calculated by
reference to the maximum financing amount available for any Special Purpose
Subsidiary under each such program);

(f) Liens securing Indebtedness of the Parent Borrower to any Subsidiary and of
any Subsidiary to the Parent Borrower or any other Subsidiary;

(g) any encumbrance or restriction (including, without limitation, put and call
agreements) with respect to the Capital Stock of any joint venture or similar
arrangement pursuant to the joint venture or similar agreement with respect to
such joint venture or similar arrangement;

(h) other Liens or Sale-Leaseback Transactions not otherwise permitted in this
Section 7.2 on, or in respect of, any property of the Parent Borrower or any
Subsidiary in an aggregate amount not to exceed, as of the date of any
incurrence of a Lien or Sale-Leaseback Transaction pursuant to this paragraph
(h), 10% of Consolidated Net Tangible Assets (calculated by reference to the
amount of the obligations secured by each such Lien or the amount of each such
Sale-Leaseback Transaction, as applicable); and

 

74



--------------------------------------------------------------------------------

(i) any extension, renewal or replacement of the foregoing, provided, however,
that the Liens permitted hereunder shall not be extended to cover any additional
Indebtedness or property (other than a substitution of like property).

7.3 Fundamental Changes.

(a) The Parent Borrower will not, and will not permit any Material Subsidiary
to, merge into or amalgamate or consolidate with any other Person, or permit any
other Person to merge into or amalgamate or consolidate with it, or sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
related transactions) all or substantially all of its assets, or all or
substantially all of the Capital Stock of any of the Material Subsidiaries (in
each case, whether now owned or hereafter acquired), or liquidate, wind up or
dissolve, except that, (i) if immediately after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing, any Person
may amalgamate, consolidate or merge with or into any Borrower so long as, if
applicable, such Borrower is the surviving corporation, or amalgamate,
consolidate or merge with or into any other Subsidiary so long as, if
applicable, the surviving entity is a Subsidiary, (ii) any Subsidiary may sell,
transfer, lease or otherwise dispose of its assets to any Borrower or to any
other Subsidiary, or amalgamate, consolidate or merge with or into, any Borrower
or any other Subsidiary, (iii) any Subsidiary may liquidate, wind up or dissolve
if the Parent Borrower determines in good faith that such liquidation, winding
up or dissolution is in the best interests of the Parent Borrower and is not
materially disadvantageous to the Lenders and (iv) in addition to the
transactions permitted pursuant to clauses (i) through (iii) above, the Parent
Borrower and any Material Subsidiary of the Parent Borrower may merge,
amalgamate or consolidate with, or sell or otherwise dispose of any assets to, a
Person (other than the Parent Borrower or a Subsidiary) if, after giving effect
to any such merger, amalgamation, consolidation, sale or disposition, the book
value (determined at the time of such merger, amalgamation, consolidation, sale
or disposition) of the subject assets, together with the aggregate book value of
all other assets subject to any transaction under this clause (iv) since
June 30, 2014, does not exceed 20% of the Consolidated Assets of the Parent
Borrower as of June 30, 2014; provided that, in the case of each of clauses
(i) through (iv) above, (x) if any such merger, amalgamation, consolidation,
sale or other disposition involves any Borrower, the continuing entity resulting
from such combination, if such continuing entity is not such Borrower, shall
execute and deliver an assumption agreement with respect to the Obligations of
such Borrower together with supporting documentation and legal opinions, all in
form and substance reasonably satisfactory to the Administrative Agent and
(y) prior to the effectiveness of such merger, amalgamation, consolidation, sale
or disposition, each Lender shall have received such other documentation and/or
certificates that it may reasonably request (including, without limitation,
documentation required in order to comply with any applicable “know your client”
or AML Legislation). Notwithstanding the foregoing, (i) no Lender shall be
required to make Loans to any such continuing entity resulting from such
combination (if such continuing entity is not such Borrower), if such continuing
entity is organized in a jurisdiction to which the making of Loans by such
Lender violates any law, regulation or order of any Governmental Authority
applicable to such Lender, and (ii) the Parent Borrower and its Domestic
Subsidiaries shall not be permitted to transfer or otherwise dispose of,
including through any merger, amalgamation or consolidation, any substantial
portion of the assets or operations of itself and such Domestic Subsidiaries
taken as a whole to the Canadian Borrower and its Subsidiaries or to any
Additional Borrower and its Subsidiaries.

(b) The Parent Borrower will not, and will not permit any of the Material
Subsidiaries to, engage to any material extent in any business other than
(A) the businesses of the type engaged in by the Parent Borrower and its
Subsidiaries on the date hereof, and (B) any business or activities reasonably
related thereto (which shall include, without limitation, any business engaged
in using or processing or selling wood fiber or products derived from wood
fiber).

 

75



--------------------------------------------------------------------------------

7.4 Hedge Agreements. The Parent Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Hedge Agreement, other than Hedge Agreements
entered into in the ordinary course of business (and not for speculative
purposes) with the good faith intention to hedge or mitigate risks to which the
Parent Borrower or any Subsidiary is exposed in the conduct of its business or
the management of its assets or liabilities.

7.5 Restrictive Agreements. The Parent Borrower will not, and will not permit
any of its Subsidiaries to, enter into or incur any agreement or other
contractual arrangement to which any of them is party that, directly or
indirectly, materially restricts the ability of any Subsidiary (other than any
Subsidiary that is not a Material Subsidiary):

(a) to pay cash dividends or other cash distributions with respect to any of its
Capital Stock; or

(b) to make or repay loans or advances to the Parent Borrower or any other
Subsidiary; or

(c) to incur Guarantee Obligations that are required by the terms of the Loan
Documents in respect of the Revolving Commitments;

provided that the foregoing shall not apply to any of the following:

(i) restrictions imposed by any Requirement of Law or by this Agreement;

(ii) restrictions arising under any agreement or arrangement that exists on the
date hereof or that renews, extends, refinances, refunds or replaces any
agreement or arrangement existing on the date hereof, including successive
renewals, extensions, refinancings, refundings or replacements (it being
understood that no amendment or modification that materially expands the scope
of the restrictions, taken as a whole, in the agreement governing the
Indebtedness being renewed, extended, refinanced, refunded or replaced shall be
permitted by this clause);

(iii) restrictions arising under any agreement or arrangement providing for,
securing, guaranteeing or otherwise supporting additional Indebtedness not
contemplated by clause (ii) above of the Parent Borrower or any of its
Subsidiaries which in the good faith judgment of the Parent Borrower are either
substantially consistent with the restrictions under financing agreements and
arrangements in effect on the date hereof or at least as favorable as customary
market terms taken as a whole on the date of issuance thereof for issuers with a
similar credit rating;

(iv) restrictions contained in agreements or arrangements relating to the sale
or other Disposition of a Subsidiary (or any of its assets) pending such
Disposition, provided such restrictions apply only to the Subsidiary or assets
to be sold and such disposition is permitted hereunder;

(v) restrictions on cash or other deposits imposed by customers under agreements
entered into in the ordinary course of business;

(vi) customary restrictions in connection with securitizations of accounts
receivable in an aggregate amount as to all such programs of up to
US$350,000,000 at any one time outstanding (calculated by reference to the
maximum financing amount available for any Special Purpose Subsidiary under each
such program);

 

76



--------------------------------------------------------------------------------

(vii) restrictions relating to a Person that after the date hereof becomes, or
is merged or consolidated with, a Subsidiary of the Parent Borrower (or relating
to any property or assets acquired by the Parent Borrower or any of its
Subsidiaries after the date hereof), if such restrictions were in effect on the
date of such transaction and were not incurred in contemplation of such
transaction and any renewals and extensions thereof (it being understood that
such renewals and extensions do not materially expand the scope of the
restrictions);

(viii) restrictions in agreements among the Parent Borrower and its Subsidiaries
that may be waived by the Parent Borrower or any of its Subsidiaries without the
consent of any other Person;

(ix) restrictions by reason of any applicable law, rule, regulation or order, or
required by any regulatory authority having jurisdiction over the Parent
Borrower or any of its Subsidiaries or any of their businesses; and

(x) restrictions contained in joint venture agreements, partnership agreements
and other similar agreements with respect to a joint ownership arrangement
restricting the disposition or distribution of assets or property of, or the
activities of, such joint venture, partnership or other joint ownership entity,
or any of such Person’s subsidiaries, if such restrictions are not applicable to
the property or assets of any other Person.

Nothing contained in this Section 7.5 shall prevent the Parent Borrower or any
of its Subsidiaries from creating, incurring, assuming or suffering to exist any
Permitted Encumbrances or any other Liens otherwise permitted by Section 7.2, or
restricting dispositions of property or assets subject to any such Lien or
transfers of property or assets other than cash.

7.6 Negative Pledge Clauses. The Parent Borrower shall not enter into or suffer
to exist or become effective any agreement that prohibits or limits the ability
of the Parent Borrower or any Material Subsidiary that is a Domestic Subsidiary
to create, incur or assume any Lien upon any of its property or revenues,
whether now owned or hereafter acquired, to secure its obligations under the
Loan Documents to which it is a party other than:

(a) this Agreement, the other Loan Documents and any agreement in effect or
entered into on the Closing Date;

(b) any agreement relating to Indebtedness of the Parent Borrower or any
Subsidiary which in the good faith judgment of the Parent Borrower is either
substantially consistent with the arrangements under financing agreements and
arrangements in effect on the date hereof or at least as favorable as customary
market terms taken as a whole on the date of issuance thereof for issuers with a
similar credit rating,

(c) any agreements governing any Liens, (including without limitation purchase
money Liens, Capital Lease Obligations and Sale-Leaseback Transactions)
permitted by Section 7.2 (in which case, any prohibition or limitation shall
only be effective against the assets encumbered thereby);

(d) software and other intellectual property licenses pursuant to which the
Parent Borrower or any Material Subsidiary is the licensee of the relevant
software or intellectual property, as the case may be (in which case, any
prohibition or limitation shall relate only to the assets or rights subject of
the applicable license and/or the license itself);

 

77



--------------------------------------------------------------------------------

(e) Contractual Obligations incurred in the ordinary course of business and on
customary terms which limit Liens on the assets subject of the applicable
Contractual Obligation or the assignment of rights thereunder;

(f) restrictions by reason of any applicable law, rule, regulation or order, or
required by any regulatory authority having jurisdiction over the Parent
Borrower or any of its Subsidiaries or any of their businesses;

(g) customary restrictions and conditions contained in any agreement relating to
an asset sale not prohibited by Section 7.3;

(h) any agreement in effect at the time any Person becomes a Subsidiary, so long
as such agreement was not entered into in contemplation of such Person becoming
a Subsidiary;

(i) any agreement for the direct or indirect disposition of Capital Stock of any
Person, property or assets, imposing restrictions with respect to such Person,
Capital Stock, property or assets pending the closing of such disposition;

(j) (i) any agreement that restricts in a customary manner the assignment or
transfer thereof, or the subletting, assignment or transfer of any property or
asset subject thereto, (ii) any restriction by virtue of any transfer of,
agreement to transfer, option or right with respect to, or Lien on, any property
or assets of the Parent Borrower or any Subsidiary not otherwise prohibited by
this Agreement, (iii) mortgages, pledges or other security agreements to the
extent restricting the transfer of the property or assets subject thereto,
(iv) any reciprocal easement agreements containing customary provisions
restricting dispositions of real property interests, (v) agreements with
customers or suppliers entered into in the ordinary course of business that
impose restrictions with respect to cash or other deposits or net worth,
(vi) customary provisions contained in agreements and instruments entered into
in the ordinary course of business (including but not limited to leases and
joint venture and other similar agreements entered into in the ordinary course
of business) or (vii) restrictions that arise or are agreed to in the ordinary
course of business and do not detract from the value of property or assets of
the Parent Borrower or any Subsidiary in any manner material to the Parent
Borrower or such Subsidiary; and

(k) any agreement evidencing any replacement, renewal, extension or refinancing
of any of the foregoing (or of any agreement described in this clause (k));
provided that such agreement contains restrictions and conditions not materially
more restrictive (taken as a whole) than the restrictions and conditions
contained in the agreement so replaced, renewed, extended or refinanced.

7.7 Changes in Fiscal Periods. The Parent Borrower will not permit its fiscal
year to be other than (a) a 52/53 week year ending on or about December 31 or
(b) a calendar year or change its method of determining fiscal quarters;
provided that such changes may be made if the Parent Borrower provides prior
notice to the Administrative Agent of any such change and provides all necessary
reconciliations required to enable the Administrative Agent to determine
compliance with Section 7.1.

7.8 Environmental Activity. The Parent Borrower will not, and will not permit
any of its Subsidiaries to (i) carry on any Environmental Activity, or
(ii) cause or permit any Hazardous Materials to be stored in or to be present in
any form in or under the properties of the Parent Borrower or of any Subsidiary,
in either case under circumstances which would reasonably be expected to have a
Material Adverse Effect.

 

78



--------------------------------------------------------------------------------

7.9 Transactions with Affiliates. The Parent Borrower will not, and will not
permit any of its Subsidiaries to, enter into any transaction or group of
related transactions having an expected valuation that is material to the Parent
Borrower and its Subsidiaries, taken as a whole (including any purchase, sale,
lease or exchange of property, the rendering of any service or the payment of
any management, advisory or similar fees) with any Affiliate (other than the
other Borrowers or any Subsidiary) unless such transaction is (a) otherwise
permitted under this Agreement and (b) either (x) in the ordinary course of
business of the relevant Global Group Member or (y) upon fair and reasonable
terms and no less favorable to the relevant Global Group Member than it would
obtain in a comparable arms’ length transaction with a Person that is not an
Affiliate. Notwithstanding the foregoing, the Parent Borrower and its
Subsidiaries may (i) indemnify directors of the Parent Borrower and the
Subsidiaries in accordance with customary practice, (ii) issue securities, or
make other payments, awards or grants in cash, securities or otherwise pursuant
to employment arrangements, stock options and stock ownership plans approved by
the Board of Directors of the Parent Borrower, (iii) make loans or advances to
employees of the Parent Borrower or any of the Subsidiaries, (iv) pay fees and
indemnities to directors, officers and employees of the Parent Borrower and the
Subsidiaries in the ordinary course of business, (v) enter into transactions
pursuant to permitted agreements in existence on the Closing Date and set forth
on Schedule 7.9 or any amendment thereto to the extent such amendment is not
materially adverse to the Lenders, (vi) enter into employment agreements or
other arrangements in the ordinary course of business, (vii) declare or pay any
dividend on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Global Group
Member, whether now or hereafter outstanding, or make any other distribution in
respect thereof, either directly or indirectly, whether in cash or property or
in obligations of any Global Group Member, (viii) enter into transactions with
Subsidiaries for the purchase or sale of goods, products, parts and services and
entered into in the ordinary course of business in a manner consistent with past
practice, (ix) enter into transactions with joint ventures for the purchase or
sale of equipment or services entered into in the ordinary course of business
and in a manner consistent with past practice, and (x) make payments pursuant to
tax sharing agreements among the Parent Borrower and the Subsidiaries on
customary terms to the extent attributable to the ownership or operation of the
Parent Borrower and the Subsidiaries.

SECTION 8. EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) a Borrower shall fail to pay any principal of any Loan or any Reimbursement
Obligation when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or otherwise;

(b) a Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of a
Borrower or any Subsidiary in this Agreement or any amendment or modification
hereof, or in any certificate or financial statement furnished by any Borrower
pursuant to this Agreement or any amendment or modification hereof, shall prove
to have been incorrect in any material respect when made or deemed made and, if
such incorrectness is capable of being remedied or cured, such incorrectness
shall not be remedied or cured by such Borrower or (as the case may be) such
Subsidiary within ten (10) Business Days after the earlier to occur of (i) the
date on which such Borrower or (as the case may be) such Subsidiary shall obtain
actual knowledge thereof, or (ii) the date on which such Borrower shall receive
written notice thereof from the Administrative Agent;

 

79



--------------------------------------------------------------------------------

(d) the Parent Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 6.2(a) or Section 6.3 (with respect to a
Borrower’s existence only) or in Section 7;

(e) a Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Section), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent (given at
the request of any Lender) to the Parent Borrower;

(f) the Parent Borrower or any Material Subsidiary shall fail to make any
payment at maturity or, in the event a grace period is provided, within any such
applicable period of grace, of principal or interest, regardless of amount, in
respect of any Material Indebtedness, when and as the same shall become due and
payable;

(g) any event or condition occurs that (A) results in any Material Indebtedness
becoming due prior to its scheduled maturity or (B) enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf (without further notice or the expiration of any cure period) to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided, that this clause (g) shall not apply to secured Indebtedness that
becomes due and is repaid in full as a result of the voluntary sale or transfer
of the property or assets securing such Indebtedness;

(h) a Borrower or any other Material Subsidiary shall (i) institute proceedings
for relief in any bankruptcy, insolvency, debt restructuring, reorganization,
readjustment of debt, dissolution, liquidation, winding-up or other similar
proceedings (including proceedings under Insolvency Laws, the incorporating
statute of the relevant corporation or other similar legislation), including
proceedings for the appointment of a trustee, interim receiver, receiver,
receiver and manager, administrative receiver, custodian, liquidator,
provisional liquidator, administrator, sequestrator or other like official with
respect to the relevant corporation or all or any material part of its property
or assets; (ii) make a general assignment for the benefit of creditors; (iii) be
unable or shall admit in writing its inability to pay its debts as they become
due or otherwise shall acknowledge its insolvency or commits any other act of
bankruptcy or is declared to be or has become insolvent or bankrupt under any
applicable Insolvency Laws; (iv) voluntarily suspend the conduct of its business
or operations (unless, with respect to any Material Subsidiary (other than the
Subsidiary Borrower or the Canadian Borrower), the Board of Directors of the
Parent Borrower shall have determined that continued conduct of such business
and operations is not necessary for the proper conduct of the business of the
Parent Borrower and its Subsidiaries taken as a whole); or (v) acquiesces to, or
takes any action in furtherance of, any of the foregoing;

(i) any third party in respect of a Borrower or any other Material Subsidiary
shall (i) make any application under the Companies’ Creditors Arrangement Act
(Canada) or similar legislation; (ii) file a proposal or notice of intention to
file a proposal under the Bankruptcy and Insolvency Act (Canada) or similar
legislation; (iii) institute a winding-up proceeding under the Winding-up and
Restructuring Act (Canada), any relevant incorporating statute or any similar
legislation; (iv) present a petition in bankruptcy under the Bankruptcy and
Insolvency Act (Canada) or any similar legislation; or (v) file, institute or
commence any other petition, proceeding or case under any other Insolvency Laws,
reorganization, incorporation, readjustment of debt, dissolution, liquidation,
winding-up or similar law now or hereafter in effect, seeking bankruptcy,
liquidation, reorganization, dissolution, winding-up, composition or
readjustment of debt of any of them, the appointment of a trustee, interim
receiver, receiver, receiver and manager, administrative receiver, custodian,
liquidator, provisional liquidator, administrator, sequestrator or other like
official for any of them, or any material part of their respective assets or any
similar relief; and, in any such case, if the application, filing, proceeding,
petition or case is not contested by bona fide action on the part of the
applicable corporation and is not dismissed, stayed or withdrawn within 90 days
of commencement thereof;

 

80



--------------------------------------------------------------------------------

(j) any secured creditor, encumbrancer or lienor, or any trustee, interim
receiver, receiver, receiver and manager, administrative receiver, agent,
bailiff or other similar official appointed by any secured creditor,
encumbrancer or lienor, takes possession of, forecloses, seizes, retains, sells
or otherwise disposes of, or otherwise proceeds to enforce security over, all or
a substantial part of the assets of the Parent Borrower and its Subsidiaries,
taken as a whole, unless (i) such action is being actively and diligently
contested in good faith by the Parent Borrower or such Subsidiary and (ii) such
action is stayed, released, dismissed or reversed within 90 days of the
commencement thereof;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of US$80,000,000 shall be rendered against any Borrower or any Material
Subsidiary in respect of whose financial obligations relating to such judgments
any Borrower or any Material Subsidiary has, by contract or otherwise, any
liability, individually or in the aggregate, in excess of US$80,000,000, direct
or indirect, absolute or contingent, or any combination thereof and the same
shall remain undischarged, unsatisfied and not covered by insurance for a period
of 60 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by the judgment creditor to attach or levy
upon any material assets of the Parent Borrower or any Material Subsidiary to
enforce any such judgment or judgments in an aggregate amount in excess of
US$80,000,000;

(l) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” or failure to satisfy the “minimum funding
standards” (each as defined in Section 302 of ERISA or Section 412 of the Code),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of the Parent Borrower or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is reasonably likely to result in the termination of such Plan for
purposes of Title IV of ERISA (other than pursuant to a standard termination
pursuant to Section 4041(h) of ERISA), (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (v) the Parent Borrower or any
Commonly Controlled Entity shall, or is reasonably likely to, incur any
liability in connection with a withdrawal from a Plan or Multiemployer Plan, or
the Insolvency or Reorganization of, a Multiemployer Plan or (vi) any other
event or condition shall occur or exist with respect to a Plan; and in each case
in clauses (i) through (vi) above, such event or condition, together with all
other such events or conditions, if any, would reasonably be expected to have a
Material Adverse Effect; or

(m) any of the US Guarantee Agreement or the Foreign Guarantee Agreement shall
cease, for any reason (other than by reason of the express release thereof
pursuant to the provisions of the US Guarantee Agreement or the Foreign
Guarantee Agreement, as the case may be), to be in full force and effect in any
material respect, or any Loan Party shall so assert in writing; provided that
there shall be no Event of Default under this clause (m) to the extent such
Event of Default arises from (A) the resignation of the Administrative Agent or
(B) the negligence or willful misconduct of the Administrative Agent following a
reasonable request from the Parent Borrower to execute any document or take any
other action relating to the US Guarantee Agreement or the Foreign Guarantee
Agreement, as the case may be;

 

81



--------------------------------------------------------------------------------

then, upon the occurrence of any such event (other than an event with respect to
a Borrower described in clause (h) or (i) of this Section), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrowers,
take either or both of the following actions, at the same or different times:
(i) terminate the Revolving Commitments, and thereupon the Revolving Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Borrower; and in case of any event with
respect to a Borrower described in clause (h) or (i) of this Section, the
Revolving Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower.

With respect to all Bankers’ Acceptances which have not matured and L/C
Obligations which are outstanding at the time the Administrative Agent takes any
action pursuant to the paragraph above, or in case of any event with respect to
a Borrower described in clause (h) or (i) of this Section, the relevant Borrower
shall, at such time, (i) with respect to outstanding Bankers’ Acceptances which
have not matured, pay to the Administrative Agent in full and absolute
satisfaction of such Obligations an amount of cash equal to the aggregate
undiscounted face amount of all such unmatured Bankers’ Acceptances and, upon
such payment being made, the relevant Borrower shall have no further liability
in respect of such Bankers’ Acceptances (except to the extent that any such
payment is rescinded or reclaimed by operation of law or otherwise) and the
Tranche 1 Revolving Lenders shall be entitled to all benefits of, and will make
and otherwise be responsible for all payments due to the redeeming holder or any
third parties under, such Bankers’ Acceptances, and (ii) with respect to
outstanding L/C Obligations, deposit in a non-interest bearing account opened by
the Administrative Agent, an amount of cash equal to such outstanding L/C
Obligations, which amount held in such account shall be held as collateral
security for such Borrower’s Obligations with respect to the related Letters of
Credit, and any remaining amounts in such account, after satisfaction of all
Obligations in respect of such L/C Obligations, shall be returned to such
Borrower. Each Borrower shall execute such security documents with respect to
amounts so held in respect of such L/C Obligations as the Administrative Agent
shall reasonably require.

SECTION 9. THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as, to the extent appropriate, the agent of such Lender
under this Agreement and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and to exercise such powers and perform such
duties as are expressly delegated to the Administrative Agent by the terms of
this Agreement, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent.

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement by or through agents or attorneys in fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys in fact selected by it with reasonable
care.

 

82



--------------------------------------------------------------------------------

9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(a) liable to any of the Lenders for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement (except to
the extent that any of the foregoing result from its or such Person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Borrower or any officer thereof contained in this Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or for any failure of any Borrower to perform its obligations
hereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement, or to inspect the
properties, books or records of the Borrowers.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, e-mail
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrowers), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent in the relevant Register. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
unless it shall first receive such advice or concurrence of the Required Lenders
(or, if so specified by this Agreement, all of the Lenders) as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all of the Lenders), and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or a Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, attorneys in fact or affiliates have made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs the Parent Borrower or any of its Subsidiaries, shall be
deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrowers and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon any
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Borrowers and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Borrowers that may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys in fact or affiliates.

 

83



--------------------------------------------------------------------------------

9.7 Indemnification. The Lenders severally agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrowers and without
limiting the obligation of the Borrowers to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section 9.7, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Revolving Commitments, the Loans, this Agreement, or any documents contemplated
by or referred to herein or the transactions contemplated hereby or any action
taken or omitted by such Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that result from such Agent’s gross negligence
or willful misconduct. The agreements in this Section shall survive the payment
of the Loans and all other amounts payable hereunder.

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Parent Borrower or any of its Subsidiaries as though such Agent were not an
Agent. With respect to its Loans made or renewed by it and with respect to any
Letter of Credit issued or participated in by it, each Agent shall have the same
rights and powers under this Agreement as any Lender and may exercise the same
as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign as the
Administrative Agent upon 10 days’ notice to the Lenders and the Borrowers. If
(i) the Administrative Agent shall resign as the Administrative Agent under this
Agreement, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default under Section 8(h) or 8(i) with respect to a Borrower shall have
occurred and be continuing) be subject to approval by the Parent Borrower (which
approvals shall not be unreasonably withheld or delayed) or (ii) if no successor
agent has accepted appointment as Administrative Agent by the date that is 10
days following a retiring Administrative Agent’s notice of resignation, such
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
agent, which successor agent shall (unless an Event of Default under
Section 8(h) or 8(i) with respect to a Borrower shall have occurred and be
continuing) be subject to approval by the Parent Borrower (which approval shall
not be unreasonably withheld or delayed); then, in either case, the successor
agent shall succeed to the rights, powers and duties of the Administrative
Agent, and the term “Administrative Agent” shall mean such successor agent
effective upon such appointment and approval, and the former Administrative
Agent’s rights, powers and duties as Administrative Agent shall be terminated,
without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement or any holders of
the Loans. After any retiring Administrative Agent’s resignation as
Administrative Agent becomes effective the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Administrative Agent under this Agreement.

 

84



--------------------------------------------------------------------------------

9.10 Documentation Agents and Syndication Agents. Neither the Documentation
Agents nor the Syndication Agents shall have any duties or responsibilities
hereunder in their capacities as such.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers.

(a) This Agreement and the terms hereof may not be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and the Borrowers may, or, with the written consent of the
Required Lenders, the Borrowers and the Administrative Agent may, from time to
time, (a) enter into written amendments, supplements or modifications hereto for
the purpose of adding any provisions to this Agreement or changing in any manner
the rights of the Lenders hereunder or (b) waive, on such terms and conditions
as may be specified in such instrument, any of the requirements of this
Agreement or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (i) forgive the principal amount or extend the scheduled date of maturity
of any Loan, reduce the stated rate of any interest or fee payable hereunder
(except in connection with the waiver of applicability of any post-default
increase in interest rates (which waiver shall be effective with the consent of
the Required Lenders)) or extend the date of any scheduled payment thereof, or
increase the amount or extend the expiration date of any Lender’s Revolving
Commitment, in each case without the written consent of each Lender directly and
adversely affected thereby; (ii) eliminate or reduce the voting rights of any
Lender under this Section 10.1 without the written consent of such Lender;
(iii) reduce any percentage specified in the definition of Required Lenders (or,
subject to the last sentence of this Section 10.1(a), the Lenders of any Class),
consent to the assignment or transfer by a Borrower of any of its rights and
obligations under this Agreement or the other Loan Documents (except as
contemplated by Section 7.3), release (x) any Borrower from its guarantee
obligations under the US Guarantee Agreement or the Foreign Guarantee Agreement,
as the case may be, or (y) all or substantially all of Subsidiary Guarantors
from their obligations under the US Guarantee Agreement or the Foreign Guarantee
Agreement, as the case may be, in each case without the written consent of each
Lender of such Class, as applicable; (iv) amend, modify or waive any provision
of Section 9 without the written consent of the Administrative Agent; (v) amend,
modify or waive any provision of Section 2.5 or 2.6 without the written consent
of each then Swingline Lender; (vi) amend, modify or waive any provision of
Section 2.21 without the written consent of each then Issuing Lender and
Swingline Lender; or (vii) amend, modify or waive any relevant provision of
Section 3 without the written consent of each then Issuing Lender. Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Borrowers, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Borrowers, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder, and any Default or Event
of Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon. Notwithstanding the foregoing, any waiver,
amendment or modification of this Agreement that by its terms affects the rights
or duties under this Agreement of Lenders holding Loans or Revolving Commitments
of a particular Class (but not the Lenders holding Loans or Revolving
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by the Borrowers and the requisite percentage in interest
of the affected Class of Lenders that would be required to consent thereto under
this Section 10.1 if such Class of Lenders were the only Class of Lenders
hereunder at the time.

 

85



--------------------------------------------------------------------------------

(b) In connection with any proposed amendment, supplement, modification, waiver
or termination (including any request pursuant to Section 2.1(c)) (a “Proposed
Change”) requiring the consent of all Lenders or all affected Lenders, if the
consent of the holders of more than 50% of the sum of the aggregate unpaid
principal amount of the Total Revolving Commitments then in effect or, if the
Revolving Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding to such Proposed Change is obtained, but the consent to
such Proposed Change of other Lenders whose consent is required is not obtained
(including any Lender that has elected not to extend its Revolving Commitment in
response to a request pursuant to Section 2.1(c)) (any such Lender whose consent
is not obtained as described in this Section 10.1(b) being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting as the
Administrative Agent is not a Non-Consenting Lender, at any Borrower’s request,
any assignee that is reasonably acceptable to the Administrative Agent (and that
is not a Non-Consenting Lender) shall have the right, with the prior consent of
the Administrative Agent and each Issuing Bank (which consent (x) shall not be
unreasonably withheld or delayed and (y) in the case of any consent required by
any Issuing Bank, shall be deemed to have been given in the event that such
Issuing Bank fails to respond in writing to a request for consent within two
Business Days of receipt thereof), to purchase from such Non-Consenting Lender,
and such Non-Consenting Lender agrees that it shall, upon such Borrower’s
request, sell and assign to such assignee, at no expense to such Non-Consenting
Lender (including with respect to any processing and recordation fees that may
be applicable pursuant to Section 10.6(e), which shall be paid by the assignee
or the Parent Borrower), all the Revolving Commitments and Aggregate Exposure of
such Non-Consenting Lender for an amount equal to the principal balance of all
Revolving Loans (and funded participations in Swingline Loans and unreimbursed
L/C Obligations) held by such Non-Consenting Lender and all accrued interest,
fees and other amounts with respect thereto through the date of sale (including
amounts under Sections 2.16, 2.17, 2.18 and 2.19), such purchase and sale to be
consummated pursuant to an executed Assignment and Assumption in accordance with
Section 10.6(c) (which Assignment and Assumption need not be signed by such
Non-Consenting Lender).

(c) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (i) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder (including the refinancing thereof) and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Revolving Extensions of Credit
and the accrued interest and fees in respect thereof and (ii) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders.

(d) Notwithstanding the foregoing, the Administrative Agent, with the consent of
the Borrower, may amend, modify or supplement any Loan Document without the
consent of any Lender or the Required Lenders in order to correct, amend or cure
any non-material ambiguity, inconsistency or defect or correct any typographical
error or other manifest error in any Loan Document.

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy and,
subject to the last proviso at the end of this Section 10.2, by electronic
transmission), and, unless otherwise expressly provided herein, shall be deemed
to have been duly given or made when delivered, or five Business Days after
being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when confirmation of receipt has been received, if received prior to
3:00 P.M., on the same Business Day and otherwise, on the next following
Business Day, addressed as follows in the case of the Borrowers and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

86



--------------------------------------------------------------------------------

Parent Borrower:  

Domtar Corporation

395 de Maisonneuve Blvd. West

Montreal, Québec H3A 1L6

Tel: (514) 848-5400

Attention: Corporate Secretary

Subsidiary Borrower:  

Domtar Paper Company, LLC

100 Kingsley Park Dr.

Fort Mill, SC 29715

Phone: (803) 802-7500

Attention: Secretary

Canadian Borrower:  

Domtar Inc.

395 de Maisonneuve Blvd. West

Montreal, Québec H3A 1L6

Phone: (514) 848-5400

Attention: Corporate Secretary

Any Additional Borrower  

Domtar Corporation

395 de Maisonneuve Blvd. West

Montreal, Québec H3A 1L6

Tel: (514) 848-5400

Attention: Corporate Secretary

Administrative Agent:  

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, NY 10179

Phone: (212) 270-7005

Fax: (212) 270-5100

Attention: Peter S. Predun

JPMorgan Chase Bank, N.A., Toronto Branch:  

JPMorgan Chase Bank, N.A., Toronto Branch

c/o JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, NY 10179

Phone: (212) 270-7005

Fax: (212) 270-5100

Attention: Peter S. Predun

J.P. Morgan Europe Limited  

J.P. Morgan Europe Limited

125 London Wall

London EC2Y 5AJ,

Attention of The Manager, Loan & Agency Services

Fax: 44 207 777 2360

 

87



--------------------------------------------------------------------------------

For credit matters:  

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, NY 10179

Phone: (212) 270-7005

Fax: (212) 270-5100

Attention: Peter S. Predun

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received; provided, further that
notices, requests or demands to or upon the Lenders may be effected by
electronic transmission, including, in the case of the Administrative Agent, by
posting to the IntraLinks website (including customary e-mail notification of
such posting) or otherwise.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement and the making of the Loans and other extensions
of credit hereunder.

10.5 Payment of Expenses. The Borrowers agree (a) to pay or reimburse the
Administrative Agent and each of its Affiliates for all their respective
reasonable documented out-of-pocket costs and expenses incurred in connection
with the syndication of the Revolving Commitments, the development, preparation,
execution, delivery and administration of this Agreement and any other Loan
Documents prepared in connection herewith (and any amendment, supplement or
modification thereto and any other Loan Documents prepared in connection
therewith), and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees, disbursements
and other charges of one primary counsel to the Administrative Agent and each of
its Affiliates, which counsel shall act on behalf of all Lenders (and if
necessary or, in the reasonable judgment of the Administrative Agent, advisable,
one local counsel in each relevant jurisdiction (which, for the avoidance of
doubt, may include Canada or the jurisdiction of any Additional Borrower) and
which local counsel shall receive payment directly from the Borrower), with
statements with respect to the foregoing to be submitted to the Borrowers prior
to the Closing Date (in the case of amounts to be paid on the Closing Date) and
from time to time thereafter on a quarterly basis or such other periodic basis
as the Administrative Agent shall deem appropriate, (b) to pay or reimburse each
Lender, the Administrative Agent and each of its Affiliates for all of their
respective reasonable documented out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement and any such other Loan Documents, including the reasonable fees,
disbursements and other charges of one primary counsel to the Administrative
Agent and each of its Affiliates, which counsel shall act on behalf of all
Lenders (and if necessary or, in the reasonable judgment of the Administrative
Agent, advisable, one local counsel in each relevant jurisdiction (which, for
the avoidance of doubt, may include Canada or the jurisdiction of any Additional
Borrower)) (unless there is an actual conflict of interest in which case each
such party with such conflict shall be entitled to retain separate outside
counsel and local counsel in each appropriate jurisdiction), and (c) to pay,
indemnify, and hold each Lender and the Administrative Agent and their
respective officers, directors, employees, affiliates, agents and advisors
(each, an “Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, claims, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements

 

88



--------------------------------------------------------------------------------

of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance by a Borrower and administration of this Agreement and
any such other Loan Documents, including any of the foregoing relating to the
use of proceeds of the Loans and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against a Borrower or any of its Subsidiaries (all the foregoing in this clause
(c), collectively, the “Indemnified Liabilities”), provided, that no Borrower
shall have any obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities (i) are found
by a final and nonappealable decision of a court of competent jurisdiction (or a
settlement tantamount thereto) to have resulted from the gross negligence or
willful misconduct of, or material breach of this Agreement of or by, the
Administrative Agent or such Lender, as the case may be (or any of their
respective officers, directors, employees, affiliates, agents and advisors),
(ii) are incurred by a Lender and result from a sale by such Lender of its Loan
for a price less than par or the price paid by such Lender to purchase such Loan
or (iii) result from claims made or legal proceedings commenced against the
Administrative Agent or any of its Affiliates or any Lender or any of its
Affiliates, as applicable, by any security holder or creditor thereof arising
out of and based upon rights afforded any such security holder or creditor
solely in its capacity as such. No Indemnitee shall be liable for (x) any
damages arising from the use by unauthorized persons of information or other
materials sent through electronic, telecommunications or other information
transmission systems that are intercepted by such persons, provided that such
unauthorized persons’ use did not arise from the gross negligence or willful
misconduct of such Indemnitee and (y) any special, indirect, consequential or
punitive damages in connection with this Agreement or any other Loan Document.
Notwithstanding the foregoing, a Borrower shall not have any obligation under
this Section 10.5 to any Person with respect to any Tax imposed, levied,
collected, withheld or assessed by any Governmental Authority. Statements
payable by a Borrower pursuant to this Section 10.5 shall be submitted to Nick
Willis, Assistant Treasurer (Telephone No.: 514 848 5555 x 85011; E-mail:
nick.willis@domtar.com), at the address of the Parent Borrower set forth in
Section 10.2, or to such other Person or address as may be hereafter designated
by such Borrower in a written notice to the Administrative Agent. The agreements
in this Section 10.5 shall survive repayment of the Loans and all other amounts
payable hereunder.

10.6 Successors and Assigns; Participations and Assignments.

(a) This Agreement shall be binding upon and inure to the benefit of the
Borrowers, the Lenders, the Administrative Agent, all future holders of the
Loans and their respective successors and assigns, except that no Borrower may
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of each Lender (except for any assignment by the
Subsidiary Borrower or the Canadian Borrower as permitted by Section 7.3) and
Lenders may sell participations in or assign all or any part of their rights and
obligations in respect of Loans only as provided in paragraphs (b) and
(c) below, respectively, or pursuant to Section 2.23.

 

89



--------------------------------------------------------------------------------

(b) Any Lender other than any Conduit Lender may, without the consent of the
Borrowers, in accordance with applicable law, at any time sell to one or more
Eligible Assignees (each, a “Participant”) participating interests in any Loan
owing to such Lender, any Revolving Commitment of such Lender or any other
interest of such Lender hereunder. In the event of any such sale by a Lender of
a participating interest to a Participant, such Lender’s obligations under this
Agreement to the other parties to this Agreement shall remain unchanged, such
Lender shall remain solely responsible for the performance thereof, such Lender
shall remain the holder of any such Loan for all purposes under this Agreement,
and the Borrowers and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. In no event shall any Participant under any
such participation have any right to approve any amendment or waiver of any
provision of this Agreement, or any consent to any departure by any Borrower
therefrom, except to the extent that such amendment, waiver or consent would
reduce the principal of, or interest on, the Loans or any fees payable
hereunder, or postpone the date of the final maturity of the Loans, in each case
to the extent subject to such participation. Each Borrower agrees that if
amounts outstanding under this Agreement and the Loans are due or unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall, to the maximum extent
permitted by applicable law, be deemed to have the right of setoff in respect of
its participating interest in amounts owing under this Agreement to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under this Agreement, provided that, in purchasing such
participating interest, neither such Participant, on the one hand, nor the
Borrowers nor the Administrative Agent, on the other hand, shall have any rights
against or obligations to one another, nor shall any of them be required to deal
directly with one another in respect of, the participation of such Participant.
Each Borrower also agrees that each Participant shall be entitled to the
benefits of Sections 2.17, 2.18 and 2.19 (and subject to the requirements and
limitations therein, including the requirements under Section 2.18(f) (it being
understood that the documentation required under Section 2.18(f) shall be
delivered to the participating Lender)) with respect to its participation in the
Revolving Commitments and the Loans outstanding from time to time as if it was a
Lender; provided that, in the case of Section 2.18, such Participant shall have
complied with the requirements of said Section as if it were a Lender and
provided, further, that no Participant shall be entitled to receive any greater
amount pursuant to any such Section than the transferor Lender would have been
entitled to receive in respect of the amount of the participation transferred by
such transferor Lender to such Participant had no such transfer occurred. For
the avoidance of doubt, no Loan Party shall be required to pay any greater
amount pursuant to Section 2.18 as a result of the transfer of a participation
to a Participant than such Loan Party would have been required to pay absent
such transfer. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or, in the case of any Canadian Borrower, to establish that such
Participant dealt at arm’s length with the Canadian Borrower for purposes of the
Income Tax Act (Canada). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

90



--------------------------------------------------------------------------------

(c) Any Lender other than any Conduit Lender (an “Assignor”) shall be permitted
to assign, in accordance with applicable law, all or a portion of its Loans and
Revolving Commitments hereunder to an Eligible Assignee (an “Assignee”) with the
consent, not to be unreasonably withheld, of (a) the Parent Borrower, unless
(i) the Assignee is a Lender or a Lender Affiliate or (ii) an Event of Default
under Section 8(a) or 8(b), or 8(h) or 8(i) (with respect to a Borrower), has
occurred and is continuing; provided that such consent shall be deemed given if
the Parent Borrower has not responded within 15 days of a written request from
the Administrative Agent for such consent, (b) the Administrative Agent, and
(c) each Issuing Lender, in each case pursuant to an Assignment and Assumption,
executed by such Assignee, such Assignor and any other Person whose consent is
required pursuant to this paragraph, and delivered to the Administrative Agent
for its acceptance and recording in the relevant Register (it being understood
and agreed that such Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Parent Borrower and
its Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws); provided that, notwithstanding anything to the contrary
in this Agreement or any of the Loan Documents, no Lender shall be entitled,
without the consent of the Parent Borrower, to make an assignment under this
Section 10.6(c) if such assignment would increase the cost under this Agreement
to any Borrower, including without limitation under Section 2.17 or 2.18, as of
the date of such assignment or if, as of the date of such assignment, such
assignment would increase the cost under this Agreement to any Borrower in the
foreseeable future. Upon such execution, delivery, acceptance and recording in
the Register pursuant to Section 10.6(d), from and after the effective date
determined pursuant to such Assignment and Assumption, (x) the Assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Assumption, have the rights and obligations of a Lender hereunder
with a Revolving Commitment and/or Loans as set forth therein, and (y) the
Assignor thereunder shall, to the extent provided in such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of an Assignor’s rights and
obligations under this Agreement, such Assignor shall cease to be a party
hereto). Notwithstanding the foregoing, any Conduit Lender may assign at any
time to its designating Lender hereunder without the consent of any Borrower or
the Administrative Agent any or all of the Loans it may have funded hereunder
and pursuant to its designation agreement and without regard to the limitations
set forth in the first sentence of this Section 10.6(c).

(d) The Administrative Agent shall, on behalf of the Borrowers, maintain at its
address referred to in Section 10.2 a copy of each Assignment and Assumption
delivered to it and a register (each, a “Register”) for the recordation of the
names and addresses of the Lenders and the Revolving Commitment of, and the
principal amount (and stated interest) of the Loans owing to, each Lender from
time to time. The entries in each Register shall constitute prima facie evidence
of the same, in the absence of manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in each Register as the owner of the Loans and any Notes evidencing the
Loans recorded therein for all purposes of this Agreement. Any assignment of any
Loan, whether or not evidenced by a Note, shall be effective only upon
appropriate entries with respect thereto being made in the relevant Register
(and each Note shall expressly so provide). Any assignment or transfer of all or
part of a Loan evidenced by a Note shall be registered on the relevant Register
only upon surrender for registration of assignment or transfer of the Note
evidencing such Loan, accompanied by a duly executed Assignment and Assumption,
and thereupon one or more new Notes may be issued to the designated Assignee, if
requested by such Assignee.

(e) Except in the case of an assignment to a Lender, a Lender Affiliate or a
Conduit Lender or an assignment of the entire remaining amount of the assigning
Lender’s Revolving Commitments or Loans within any Class, the amount of the
Revolving Commitments or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than (x) in the case of an assignment of Revolving Commitments, US$5,000,000 or
(y) in the case of an assignment of Loans, US$5,000,000, C$5,000,000 or
€5,000,000, as applicable, in each case unless the Parent Borrower and the
Administrative Agent otherwise consent, provided that (1) no such consent of the
Parent Borrower shall be required if an Event of Default under Section 8(a) or
8(b), or Section 8(h) or 8(i) has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Lender Affiliates
or Conduit Lenders, if any.

(f) Upon its receipt of an Assignment and Assumption in conformity with
Section 10.6(c), executed by an Assignor, an Assignee and any other Person whose
consent is required by Section 10.6(c), together with payment to the
Administrative Agent of a registration and processing fee of US$3,500, the
Administrative Agent shall (i) promptly accept such Assignment and Assumption
and (ii) record the information contained therein in the relevant Register on
the effective date determined pursuant thereto.

 

91



--------------------------------------------------------------------------------

(g) For avoidance of doubt the parties to this Agreement acknowledge that the
provisions of this Section 10.6 concerning assignments relate only to absolute
assignments and that such provisions do not prohibit the granting of security,
including any pledge or assignment by a Lender to any Federal Reserve Bank in
accordance with applicable law; provided that the foreclosure on any such
pledged Loan shall be subject to the provisions regarding restrictions on
assignments contained in this Section 10.6.

(h) Each Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (g) above.

(i) Each Borrower, each Lender and the Administrative Agent each hereby confirms
that it will not institute against a Conduit Lender or join any other Person in
instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.

10.7 Set off. In addition to any rights and remedies of the Lenders provided by
law, each Lender shall, after the occurrence of an Event of Default which is
continuing, have the right, without prior notice to any Borrower, any such
notice being expressly waived by each Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by any Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch, agency or Lender Affiliate thereof
to or for the credit or the account of such Borrower. Each Lender agrees
promptly to notify the Borrowers and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with each Borrower and the Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement represents the entire agreement of the
Borrowers, the Administrative Agent and the Lenders with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein.

 

92



--------------------------------------------------------------------------------

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission to Jurisdiction; Appointment of Process Agent; Waivers. Each
party hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the non-exclusive general jurisdiction of the courts of
the State of New York;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, (i) in the case of the
Canadian Borrower or any Additional Borrower organized in a jurisdiction other
than the United States, the address of the Subsidiary Borrower set forth in
Section 10.2 with a copy to the Canadian Borrower’s address set forth in
Section 10.2 or the address of such Additional Borrower included in the
documentation submitted pursuant to Section 2.24(a) or (ii) in the case of each
other party, to its address set forth in Section 10.2 or at such other address
of which the Administrative Agent shall have been notified pursuant thereto; and

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

10.13 Judgment Currency. If for the purpose of obtaining judgment in any court
it is necessary to convert any amount owing or payable to the Administrative
Agent or the Lenders under this Agreement from the currency in which it is due
(the “Agreed Currency”) into a particular currency (the “Judgment Currency”),
the rate of exchange applied in that conversion shall be that at which the
Administrative Agent, in accordance with its normal procedures, could purchase
the Agreed Currency with the Judgment Currency at or about noon on the Business
Day immediately preceding the date on which judgment is given. The obligation of
each Borrower in respect of any amount owing or payable under this Agreement to
the Administrative Agent or the Lenders in the Agreed Currency shall,
notwithstanding any judgment and payment in the Judgment Currency, be satisfied
only to the extent that the Administrative Agent, in accordance with its normal
procedures, could purchase the Agreed Currency with the amount of the Judgment
Currency so paid at or about noon on the next Business Day following that
payment; and if the amount of the Agreed Currency which the Administrative Agent
could so purchase is less than the amount originally due in the Agreed Currency,
such Borrower shall, as a separate obligation and notwithstanding the judgment
or payment, indemnify the Administrative Agent and the Lenders against any loss.

10.14 Risks of Superior Force. Each Borrower expressly assumes all risks of
superior force, such that it shall be bound to timely execute each and every of
its obligations under this Agreement notwithstanding the existence or occurrence
of any event or circumstance constituting a superior force within the meaning of
article 1693 of the Civil Code of Québec.

 

93



--------------------------------------------------------------------------------

10.15 Language. The parties hereto agree that this Agreement, the other Loan
Documents and all agreements and documents entered into in connection herewith
or pursuant hereto shall be drawn up in English only. Les parties confirment
qu’elles ont convenu que ce document ainsi que tous les autres documents ou
contrats s’y rattachant soient redigés en anglais seulement.

10.16 Acknowledgements. Each Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement;

(b) the Administrative Agent and the Lenders do not have any fiduciary
relationship with or duty to such Borrower arising out of or in connection with
this Agreement, and the relationship between the Administrative Agent and
Lenders, on one hand, and such Borrower, on the other hand, in connection
herewith or therewith is solely that of creditor and debtor; and

(c) no joint venture is created hereby or otherwise exists by virtue of the
transactions contemplated hereby among the Lenders or among the Borrowers and
the Lenders.

10.17 Confidentiality. The Administrative Agent and the Lenders shall hold all
non-public information obtained pursuant to or in connection with this Agreement
or obtained by them based on a review of the books and records of the Parent
Borrower or any of its Subsidiaries in accordance with their customary
procedures for handling confidential information of this nature, but may make
disclosure to any of their examiners, regulators (including the Office of the
Superintendent of Financial Institutions and any self regulatory authorities),
Affiliates, outside auditors, counsel and other professional advisors in
connection with this Agreement or as reasonably required by any potential bona
fide Participant or Assignee, or in connection with the exercise of remedies
under a Loan Document, or as requested by any Governmental Authority or pursuant
to legal process or to the National Association of Insurance Commissioners or
any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender; provided, however,
that (1) unless specifically prohibited by Requirement of Law or court order,
the Administrative Agent and each Lender shall promptly notify the Parent
Borrower of any request by any Governmental Authority or representative thereof
(other than any such request in connection with an examination of the
Administrative Agent or Lender by such Governmental Authority) for disclosure of
any such non-public information, where practicable, prior to disclosure of such
information; (2) prior to any such disclosure pursuant to this Section 10.17,
the Administrative Agent or Lender, as the case may be, shall require any bona
fide Participant and Assignee receiving a disclosure of non-public information
to agree in writing (a) to be bound in a manner similar to the Administrative
Agent and the Lenders under this Section 10.17; and (b) to require such Person
to require any other Person to whom such Person discloses such non-public
information to be similarly bound; (3) disclosure may, with the consent of the
Administrative Agent and the Parent Borrower, be made by any Lender to any
direct or indirect contractual counter parties of such Lender in Hedge
Agreements or such contractual counter parties’ professional advisors; provided
that such contractual counter party or professional advisor agrees in writing to
keep such information confidential to the same extent required of the Lenders
hereunder; and (4) except as may be required by an order of a court of competent
jurisdiction and to the extent set forth therein, no Lender shall be obligated
or required to return any materials furnished by the Parent Borrower or any
Subsidiary. The Administrative Agent and each Borrower agrees to maintain the
confidentiality of any rate provided by a Reference Bank, a Schedule I Reference
Bank or a Schedule II/III Reference Bank as applicable, pursuant to this
Agreement, except that such information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors on a need-to-know basis, (b) as consented to by
the applicable Reference Bank, Schedule I Reference Bank or Schedule II/III
Reference Bank, (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, provided that in connection with any
such requirement by a subpoena or similar legal process, the applicable
Reference Bank, Schedule I Reference Bank or Schedule II/III Reference Bank is
given prior notice to the extent such prior notice is permissible under the
circumstances, (d) in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder or (e) to the extent such information (i) becomes publicly
available other than as a result of a breach of this Section 10.17 or
(ii) becomes available to the Administrative Agent or such Borrower on a
nonconfidential basis from a source other than the applicable Reference Bank,
Schedule I Reference Bank or Schedule II/III Reference Bank or its Affiliates.

 

94



--------------------------------------------------------------------------------

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Parent Borrower and its Affiliates and their related
parties or their respective securities, and confirms that it has developed
compliance procedures regarding the use of material non-public information and
that it will handle such material non-public information in accordance with
those procedures and applicable law, including Federal and state securities
laws.

All information, including requests for waivers and amendments, furnished by the
Parent Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Parent Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Parent
Borrower and the Administrative Agent that it has identified in its
administrative questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.

10.18 WAIVERS OF JURY TRIAL. EACH BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM
THEREIN.

10.19 CAM. Each Lender hereby agrees, for the benefit of each other Lender and
the Administrative Agent, that by delivering to the Administrative Agent a duly
executed signature page to this Agreement or an Assignment and Assumption, such
Lender shall become a party to the CAM Allocation Agreement, as set forth in
Exhibit I with the rights and obligations for each Lender set forth therein. The
provisions of the CAM Allocation Agreement are for the benefit of the Lenders
and the Administrative Agent only and the Borrowers shall have no rights or
obligations thereunder.

10.20 USA Patriot Act Notice; Canadian AML Legislation. Each Lender hereby
notifies each Borrower and each Subsidiary Guarantor that pursuant to the
requirements of the USA Patriot Act (Title III of Pub.: 107-56 (signed into law
October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify, and
record information that identifies each Borrower and each Subsidiary Guarantor,
which information includes the name of each Borrower and each Subsidiary
Guarantor and other information that will allow such Lender to identify each
Borrower and each Subsidiary Guarantor in accordance with the Patriot Act, and
each Borrower and each Subsidiary Guarantor agrees to provide such information
from time to time to any Lender. Each Borrower acknowledges that, pursuant to
the Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada)
and other applicable anti-money laundering, anti-terrorist financing, government
sanction and “know your client” Laws (collectively, including any guidelines or
orders thereunder, “AML Legislation”), the Lenders and the Agent may be required
to obtain, verify and record information regarding the Borrowers, the Subsidiary
Guarantors, and their respective directors, authorized signing officers, direct
or indirect shareholders or other Persons in control of the Borrowers and the
Subsidiary Guarantors, and the transactions contemplated hereby. The Borrowers
shall promptly provide all such information, including supporting documentation
and other evidence, as may be reasonably requested by any Lender or the Agent,
or any prospective assignee or participant of a Lender or the Agent, in order to
comply with any applicable AML Legislation, whether now or hereafter in
existence.

[Rest of page left intentionally blank]

 

95



--------------------------------------------------------------------------------

 

 

DISCLOSURE SCHEDULES to the

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of October 3, 2014

among

DOMTAR CORPORATION,

as Parent Borrower,

DOMTAR PAPER COMPANY, LLC,

as Subsidiary Borrower,

and

DOMTAR INC.,

as Canadian Borrower,

The Additional Borrowers from Time to Time Parties Hereto,

The Lenders from Time to Time Parties Hereto,

and

CANADIAN IMPERIAL BANK OF COMMERCE, GOLDMAN SACHS BANK USA and

ROYAL BANK OF CANADA,

as Documentation Agents,

THE BANK OF NOVA SCOTIA and BANK OF AMERICA, N.A.,

as Syndication Agents,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 

 

J.P. MORGAN SECURITIES LLC, SCOTIABANK

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

Schedule 1.1A: Commitments

     1   

Schedule 1.1B: Wholly-Owned Subsidiaries

     2   

Schedule 3.9: Existing Letters of Credit

     3   

Schedule 4.3A: Governmental Approvals

     4   

Schedule 4.3B: Material Indentures

     5   

Schedule 4.15: Subsidiaries

     6   

Schedule 4.18: Environmental Matters

     11   

Schedule 7.2: Existing Liens

     12   

Schedule 7.9: Transactions with Affiliates

     13   



--------------------------------------------------------------------------------

Schedule 1.1A

to Credit Agreement

Schedule 1.1A: Commitments

 

Lender

   Tranche 1  Revolving
Commitment      Tranche 2  Revolving
Commitment      Total  

JPMorgan Chase Bank, N.A.

   $ 52,500,000.00       $ 0.00       $ 52,500,000.00   

The Bank of Nova Scotia

   $ 52,500,000.00       $ 0.00       $ 52,500,000.00   

Bank of America, N.A.

   $ 52,500,000.00       $ 0.00       $ 52,500,000.00   

Royal Bank of Canada

   $ 42,500,000.00       $ 0.00       $ 42,500,000.00   

Goldman Sachs Bank USA

   $ 42,500,000.00       $ 0.00       $ 42,500,000.00   

Canadian Imperial Bank of Commerce

   $ 42,500,000.00       $ 0.00       $ 42,500,000.00   

Caisse centrale Desjardins

   $ 35,000,000.00       $ 0.00       $ 35,000,000.00   

Morgan Stanley Bank, N.A.

   $ 35,000,000.00       $ 0.00       $ 35,000,000.00   

The Toronto-Dominion Bank

   $ 35,000,000.00       $ 0.00       $ 35,000,000.00   

Bank of Montreal

   $ 35,000,000.00       $ 0.00       $ 35,000,000.00   

Deutsche Bank AG New York Branch

   $ 35,000,000.00       $ 0.00       $ 35,000,000.00   

National Bank of Canada

   $ 35,000,000.00       $ 0.00       $ 35,000,000.00   

Rabobank Nederland Canadian Branch

   $ 35,000,000.00       $ 0.00       $ 35,000,000.00   

ICICI Bank Canada

   $ 35,000,000.00       $ 0.00       $ 35,000,000.00   

CoBank, ACB

   $ 0.00       $ 35,000,000.00       $ 35,000,000.00      

 

 

    

 

 

    

 

 

 

TOTAL

   $ 565,000,000       $ 35,000,000       $ 600,000,000.00      

 

 

    

 

 

    

 

 

 

 

1



--------------------------------------------------------------------------------

Schedule 1.1B

to Credit Agreement

Schedule 1.1B: Wholly-Owned Subsidiaries

None.

 

2



--------------------------------------------------------------------------------

Schedule 3.9

to Credit Agreement

Schedule 3.9: Existing Letters of Credit

 

Issuing Bank

   Reference Number      Beneficiary Name      Amount  

Royal Bank of Canada

     2023869         MSC Langhorne LLC       $ 153,585.22   

 

3



--------------------------------------------------------------------------------

Schedule 4.3A

to Credit Agreement

Schedule 4.3A: Governmental Approvals

None.

 

4



--------------------------------------------------------------------------------

Schedule 4.3B

to the Credit Agreement

Schedule 4.3B: Material Indentures

Senior Indenture, dated as of November 19, 2007 among the Parent Borrower, the
Subsidiary Borrower and The Bank of New York, as trustee, as supplemented,
relating to Parent Borrower’s (i) 7.125% Notes due 2015, (ii) 9.5% Notes due
2016, (iii) 10.75% Notes due 2017, (iv) 4.40% Notes due 2022, (v) 6.25% Notes
due 2042 and (vi) 6.75% Notes due 2044.

 

5



--------------------------------------------------------------------------------

Schedule 4.15

to Credit Agreement

Schedule 4.15: Subsidiaries

Canadian Entities

 

Subsidiary

   Subsidiary’s
Jurisdiction  of
Organization   

Direct Equity

Holder

  

# of

Shares Owned

  

Total

Shares

Outstanding

   Ownership
Interest 7726392 Canada Inc.    Canada    Domtar Pacific Papers ULC    100
common shares    100 common shares    100%       Domtar Inc.    45,000 preferred
shares    45,000 preferred shares    100% Brompton Lands Limited    Canada   
Domtar Inc.    10,000 common shares    10,000 common shares    100% Domtar
Pacific Papers ULC    Nova Scotia    Domtar Luxembourg Investments Sàrl   
61,221,064common shares    61,221,064 common shares    100% Domtar (Canada)
Paper Inc.    British Columbia    Domtar Pacific Papers ULC    1 common share   
1 common share    100%       Domtar Pacific Papers ULC   

220,953,189 class A preferred shares

6,242,263 exchangeable shares

  

220,953,189 class A preferred shares

6,242,263 exchangeable shares

   100%


100%

Domtar Expetech Inc.    Canada    Domtar Inc.    20,001 common shares    20,001
common shares    100% Domtar Inc.    Canada    Domtar (Canada) Paper Inc.   
230,951,335 common shares    230,951,335 common shares    100% Domtar Pulp and
Paper General Partnership    Canada    Domtar (Canada) Paper Inc.    N/A    N/A
   0.001%       Domtar Inc.    N/A    N/A    99.999% 3260787 Nova Scotia Company
   Nova Scotia    Domtar Pacific Papers ULC   

100 common shares

 

135,914,617 Class A preferred shares

  

100 common shares

 

135,924,617 Class A preferred shares

   100%

 

99.99%

      3260788 Nova Scotia Company    10,000 Class A preferred shares   
135,924,617 Class A preferred shares    0.01% 3260788 Nova Scotia Company   
Nova Scotia    Domtar Pacific Papers ULC   

100 common shares

 

10,000 Class A preferred shares

  

100 common shares

 

10,000 Class A preferred shares

   100%

 

100%

3260789 Nova Scotia Company    Nova Scotia    Domtar Pacific Papers ULC   
190,200 common shares    19,200 common shares    100%       3260787 Nova Scotia
Company    135,924,617 Class A preferred shares    135,924,617 Class A preferred
shares    100%

 

6



--------------------------------------------------------------------------------

Schedule 4.15

to Credit Agreement

U.S. Entities

 

Subsidiary

  

Subsidiary’s

Jurisdiction of

Formation

  

Direct Equity

Holder

  

# of

Shares Owned

  

Total

Shares

Outstanding

   Ownership
Interest Domtar A.W. LLC    Delaware    Domtar Corporation    960 units    960
units    100% Domtar Delaware Holdings, LLC    Delaware    Domtar Paper Company,
LLC    1,000 units    1,000 units    100% Domtar Delaware Holdings Inc.   
Delaware    Domtar Paper Company, LLC    1,000 shares    1,000 shares    100%
Domtar Delaware Investments Inc.    Delaware    Domtar Paper Company, LLC   
1,000 shares    1,000 shares    100% Domtar Funding LLC    Delaware    Domtar
Industries LLC    1 membership unit    1 membership unit    100% Domtar
Industries LLC    Delaware    Domtar Corporation    88,258 units    88,258 units
   100% Domtar Paper Company, LLC    Delaware    Domtar Corporation    10,000
units    10,000 units    100% Domtar Wisconsin Dam Corp.    Wisconsin    Domtar
A.W. LLC    10 shares of common stock    10 shares of common stock    100%      
   91,905 shares of class B common stock    91,905 shares of class B common
stock    100% E. B. Eddy Paper, Inc.    Delaware    Domtar Industries LLC    300
common shares    300 common shares    100% Ariva Distribution Inc.    New York
   Domtar Corporation    1,000 shares of Common Stock    1,000 common shares   
100% EAM Corporation    Delaware    Domtar AI Inc.    500 shares of Common Stock
   500 common shares    100% Attends Healthcare Products, Inc.    Delaware   
Domtar AI Inc.    1 share of Common Stock    1 common share    100% Domtar AI
Inc.    Delaware    Domtar Corporation    10,000 shares of Common Stock   
10,000 common shares    100% Associated Hygienic Products LLC    Delaware   
Domtar Personal Care Absorbent Hygiene Inc.   

3,699,381 Class A Units

1,000 Class B Units

  

3,699,381 Class A Units

1,000 Class B Units

   100%


100%

Domtar Personal Care Absorbent Hygiene Inc.    Delaware    Domtar AI Inc.    1
Common Share    1 Common Share    100% Domtar Financial Holdings, LLC   
Delaware    3260789 Nova Scotia Company    100 Units    100 Units    100%

 

7



--------------------------------------------------------------------------------

Schedule 4.15

to Credit Agreement

Other Entities

 

Subsidiary

  

Subsidiary’s
Jurisdiction of
Formation

  

Direct Equity
Holder

  

# of

Shares Owned

  

Total
Shares
Outstanding

   Ownership
Interest Domtar Europe sprl    Belgium    Domtar Corporation    18,549    18,550
   99.99%       Domtar Delaware Holdings Inc.    1    18,550    .01% Domtar Asia
Limited    Hong Kong    Domtar Inc.    1    1    100% Domtar Hong Kong Limited
   Hong Kong    Domtar Inc.    81,642,231    81,642,231    34%       Domtar
Paper Company, LLC    159,021,950    159,021,950    66% Domtar International
Limited1    Jamaica    Domtar Inc.    192    20    100% Domtar Paper Co., Ltd.
   China    Domtar Hong Kong Limited    n/a    n/a    100% Domtar Luxembourg 2
Sàrl    Luxembourg    3260789 Nova Scotia Company through its Luxembourg Branch
  

7,044 ordinary shares A

19,000 ordinary shares B

  

7,044 ordinary shares A

19,000 ordinary shares B

   100%


100%

Attends Healthcare Ltd    UK    Domtar Luxembourg 2 Sàrl   

800,000 A Ordinary shares

199,766 B Ordinary shares

15,225 C Ordinary shares

17,500 D Ordinary shares

  

800,000 A Ordinary shares

199,766 B Ordinary shares

15,225 C Ordinary shares

17,500 D Ordinary shares

   100% Attends Healthcare Acquisitions Ltd    UK    Attends Healthcare Ltd   
800,000 Ordinary shares    800,000 Ordinary shares    100%

 

 

1  This entity is inactive.

2  Note: One share held by a director of Domtar International Limited.

 

8



--------------------------------------------------------------------------------

Schedule 4.15

to Credit Agreement

 

Subsidiary

  

Subsidiary’s
Jurisdiction of
Formation

  

Direct Equity
Holder

  

# of

Shares Owned

  

Total
Shares
Outstanding

   Ownership
Interest Attends Healthcare Finance Ltd    UK    Attends Healthcare Acquisitions
Ltd    800,000 Ordinary shares    800,000 Ordinary shares    100% Attends
Healthcare Holdings Ltd    UK    Attends Healthcare Finance Ltd    925,833
ordinary shares    925,833 ordinary shares    100% Attends Healthcare
Investments Ltd    UK    Attends Healthcare Holdings Ltd    27,000,001 ordinary
shares    27,000,001 ordinary shares    100% Attends Healthcare Group Ltd    UK
   Attends Healthcare Investments Ltd    6,000,001 ordinary shares    6,000,001
ordinary shares    100% Attends GmbH    Germany    Domtar Luxembourg 2 Sàrl    1
share    1 share    100% Conforele Hygien GmbH    Germany    Attends GmbH
(Germany)    n/a    n/a    100% Attends BVBA    Belgium    Domtar Luxembourg 2
Sàrl    200 shares    200 shares    100% Attends Ltd    UK    Domtar Luxembourg
2 Sàrl    1,000 ordinary shares    1,000 ordinary shares    100% Attends OY   
Finland    Domtar Luxembourg 2 Sàrl    800 shares    800 shares    100% Attends
BV    The Netherlands    Domtar Luxembourg 2 Sàrl    40 shares    40 shares   
100% Attends GmbH    Switzerland    Domtar Luxembourg 2 Sàrl    1 share    1
share    100% Attends GmbH    Austria    Domtar Luxembourg 2 Sàrl    1 share   
1 share    100% Attends Europe GmbH    Switzerland    Domtar Luxembourg 2 Sàrl
   1 share    1 share    100% Domtar Holdings Sweden AB    Sweden    Domtar
Luxembourg 2 Sàrl    100,050,000 shares    100,050,000 shares    100% Domtar
Finance Sweden AB    Sweden    Domtar Holdings Sweden AB    50,000 shares   
50,000 shares    100% Domtar Sweden AB    Sweden    Domtar Holdings Sweden AB   
50,000 shares    50,000 shares    100% Domtar Acquisition Sweden AB    Sweden   
Domtar Sweden AB    50,000 common shares    50,000 common shares    100% (11.11%


voting power)

      Domtar Finance Sweden AB    500,000 preferred shares    500,000 preferred
shares    100% (88.89%


voting power)

Attends Healthcare Holdings AB    Sweden    Domtar Acquisition Sweden AB   
1,000 shares    1,000 shares    100% Attends AB    Sweden    Attends Healthcare
Holdings AB    1,000 shares    1,000 shares    100% Attends Healthcare AB   
Sweden    Attends Healthcare Holdings AB    10,000 shares    10,000 shares   
100% Attends AS    Norway    Attends Healthcare AB    n/a    n/a    100%

 

 

9



--------------------------------------------------------------------------------

Schedule 4.15

to Credit Agreement

 

Subsidiary

  

Subsidiary’s
Jurisdiction of
Formation

  

Direct Equity
Holder

  

# of

Shares Owned

  

Total
Shares
Outstanding

   Ownership
Interest Domtar Lux SA    Luxembourg    Domtar Luxembourg Investments Sàrl   
4,962 Class A shares    5,838 Class A shares    85%       Domtar Luxembourg 2
Sàrl   

876 Class A Shares

1,812 Class B shares

  

5,838 Class A shares

1,812 Class B shares

   15%


100%

Domtar Lux Holdings Sàrl    Luxembourg    Domtar Lux SA   

23,731 ordinary shares

20,000 mandatory redeemable preferred shares

  

23,731 ordinary shares

20,000 mandatory redeemable preferred shares

   100%


100%

Domtar Luxembourg Investments Sàrl    Luxembourg    Domtar Delaware Holdings
Inc.    10,609 ordinary shares    10,609 ordinary shares    100% Task Moraza,
S.L.U.    Spain    Domtar Lux Holdings Sàrl    17,855,017 shares    17,855,017
ordinary shares    100% Laboratorios Indas, S.A.U.    Spain    Task Moraza,
S.L.U.    10,000 shares    10,000 shares    100% Indas Portugal Produtos de
Saude, Hospitalares e de Higiene Sociedade Unipessoal, LDA    Portugal   
Laboratorios Indas, S.A.U.    2 shares    2 shares    100% Indas, S.A.R.L. A.U
   Morocco    Laboratorios Indas, S.A.U.    17,467 shares    17,467 shares   
100% Algodones Del Bages, S.A.U.    Spain    Laboratorios Indas, S.A.U.    8,500
shares    8,500 shares    100%

 

10



--------------------------------------------------------------------------------

Schedule 4.18

to Credit Agreement

Schedule 4.18: Environmental Matters

None.

 

11



--------------------------------------------------------------------------------

Schedule 7.2

to Credit Agreement

Schedule 7.2: Existing Liens

None.

 

12



--------------------------------------------------------------------------------

Schedule 7.9

to Credit Agreement

Schedule 7.9: Transactions with Affiliates

None.

 

13



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered pursuant to Section 6.1(c) of the
Amended and Restated Credit Agreement, dated as of October 3, 2014 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Domtar Corporation, a Delaware corporation (the “Parent Borrower”), Domtar
Paper Company, LLC, a Delaware limited liability company (the “Subsidiary
Borrower”), Domtar Inc., a Canadian corporation (the “Canadian Borrower”), the
Additional Borrowers from time to time party thereto, the Lenders party thereto,
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) and the other Agents named therein. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

1. I am the duly elected, qualified and acting [Insert Title of Responsible
Officer] of the Parent Borrower.

2. I have reviewed and am familiar with the contents of this Certificate.

3. I have reviewed the terms of the Credit Agreement and the Loan Documents and
have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Parent Borrower during the
accounting period covered by the financial statements attached hereto as
Attachment 1 (the “Financial Statements”). After completing such review, I have
no knowledge of the existence, as of the date of this Certificate, of any
condition or event which constitutes a Default or Event of Default[, except as
set forth below].

4. I have no knowledge of the existence of any change in GAAP or in the
application thereof relevant to the Financial Statements since the date of the
audited financial statements referred to in Section 4.4 of the Credit Agreement.

5. Attached hereto as Attachment 2 are the computations showing compliance with
the covenants set forth in Section 7.1 of the Credit Agreement.

6. As of the end of the accounting period covered by the Financial Statements,
the following Subsidiaries of the Borrower were Material Subsidiaries:

 

Material

Subsidiary

  Jurisdiction of Organization  

Percent ownership and name of owners

(list only the Parent Borrower or any of its

Subsidiaries as applicable)

               



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate this      day of
                    , 201     in my capacity as an officer of the Parent
Borrower.

 

   Name: Title: [Insert Title of Responsible Officer]



--------------------------------------------------------------------------------

Attachment 1

to Compliance Certificate

[Attach Financial Statements]



--------------------------------------------------------------------------------

Attachment 2

to Compliance Certificate

The information described herein is as of                         ,         ,
and pertains to the period from                         ,          to
                        ,         .

[Set forth Covenant Calculations]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CLOSING CERTIFICATE

Pursuant to Section 5.1(c) of the Amended and Restated Credit Agreement, dated
as of October 3, 2014 (the “Credit Agreement”; terms defined therein being used
herein as therein defined), among Domtar Corporation, a Delaware corporation
(the “Parent Borrower”), Domtar Paper Company, LLC, a Delaware limited liability
company (the “Subsidiary Borrower”), Domtar Inc., a Canadian corporation (the
“Canadian Borrower”), the Additional Borrowers from time to time party thereto,
the Lenders party thereto, JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) and the other Agents named
therein, the undersigned [INSERT TITLE OF OFFICER] of [INSERT NAME OF LOAN
PARTY] (the “Certifying Loan Party”) hereby certify on behalf of the Certifying
Loan Party in their capacity as officers as follows:

1.    The representations and warranties of the Certifying Loan Party set forth
in each of the Loan Documents to which it is a party or which are contained in
any certificate furnished by or on behalf of the Certifying Loan Party pursuant
to any of the Loan Documents to which it is a party are true and correct in all
material respects on and as of the date hereof with the same effect as if made
on the date hereof, except for representations and warranties expressly stated
to relate to a specific earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date.

2.    [                     ] is the duly elected and qualified Corporate
Secretary of the Certifying Loan Party and the signature set forth for such
officer below is such officer’s true and genuine signature.

3.    No Default or Event of Default has occurred and is continuing as of the
date hereof or after giving effect to the Loans to be made on the date hereof
and the use of proceeds thereof. [Borrowers only]

4.    The conditions precedent set forth in Sections 5.1 and 5.2 of the Credit
Agreement were satisfied as of the Closing Date, except that we make no
certification as to whether any documents, conditions or other items were
reasonably satisfactory to the Administrative Agent. [Borrowers only]

The undersigned Corporate Secretary of the Certifying Loan Party certifies as
follows:

5.    There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Certifying Loan Party, nor has any other event
occurred adversely affecting or threatening the continued corporate existence of
the Certifying Loan Party.

6.    The Certifying Loan Party is a [limited liability company][corporation]
duly [formed][incorporated], validly existing and in good standing under the
laws of the jurisdiction of its organization.

7.    Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Certifying Loan Party on [INSERT DATE];
such resolutions have not in any way been amended, modified, revoked or
rescinded, have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect and are the only
proceedings of the Certifying Loan Party now in force relating to or affecting
the matters referred to therein.



--------------------------------------------------------------------------------

8.    Attached hereto as Annex 2 is a true and complete copy of the [Operating
Agreement][By-Laws] of the Certifying Loan Party as in effect on the date
hereof.

9.    Attached hereto as Annex 3 is a true and complete copy of the [Certificate
of Formation][Certificate of Incorporation] of the Certifying Loan Party as in
effect on the date hereof.

10.    Set forth on Annex 4 are the genuine signatures of the duly appointed
authorized signatories or elected, qualified and acting officers of the
Certifying Loan Party listed therein, each of whom holds on the date hereof the
offices set forth opposite their names.

[Signatures follow]

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.

[INSERT NAME OF CERTIFYING LOAN PARTY]

 

By:

 

 

Name:

 

Title:

 

By:

 

 

Name:

 

Title:

 

Date: October 3, 2014



--------------------------------------------------------------------------------

ANNEX 1

[Resolutions]



--------------------------------------------------------------------------------

ANNEX 2

[Operating Agreement][By-Laws]



--------------------------------------------------------------------------------

ANNEX 3

[Certificate of Formation][Certificate of Incorporation]



--------------------------------------------------------------------------------

ANNEX 4

INCUMBENCY

 

NAME   OFFICE   SIGNATURE    

 

   

 



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:        2.    Assignee:             [and is an Affiliate of
[identify Lender]] 3.    Borrowers:   Domtar Corporation, Domtar Paper Company,
LLC, Domtar Inc. and any Additional Borrower party to the Credit Agreement 4.   
Administrative Agent:   JPMorgan Chase Bank, N.A., as administrative agent under
the Credit Agreement 5.    Credit Agreement:   The Amended and Restated Credit
Agreement dated as of October 3, 2014 among Domtar Corporation, Domtar Paper
Company, LLC, Domtar Inc., the Additional Borrowers from time to time party
thereto, as Borrowers, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent and the other Agents named therein. 6.    Assigned
Interest:  



--------------------------------------------------------------------------------

Commitment Assigned

  

Aggregate Amount of
Commitment/Loans for
all Lenders

   Amount of
Commitment/Loans
Assigned    Percentage Assigned of
Commitment/Loans1  

[Tranche 1][Tranche 2] Revolving Commitment

   [US$][C$][€]    [US$][C$][€]      %       [US$][C$][€]    [US$][C$][€]      %
      [US$][C$][€]    [US$][C$][€]      %   

Effective Date:                         , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrowers, the Loan Parties and their
Affiliates or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

NAME OF ASSIGNOR By:  

 

  Title:

 

1  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.

 

C-2



--------------------------------------------------------------------------------

ASSIGNEE

 

NAME OF ASSIGNEE By:  

 

 

Title:

 

[Consented to and]2 Accepted:

 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By  

 

  Title:   [Consented to:]3 DOMTAR CORPORATION4,

as [Parent] Borrower

By  

 

  Title:   [NAME OF ANY OTHER RELEVANT PARTY] By  

 

  Title:  

 

2  Not required for an assignment to a Lender or a Lender Affiliate.

3  To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Lender) is required by the terms of the Credit
Agreement.

4  Not required for an assignment to a Lender or a Lender Affiliate and in the
event an Event of Default pursuant to subsection 8(a), 8(b), 8(h) or 8(i) of the
Credit Agreement (with respect to the Borrowers), has occurred and is
continuing.

 

C-3



--------------------------------------------------------------------------------

ANNEX 1

DOMTAR CORPORATION, DOMTAR PAPER COMPANY,

DOMTAR INC. and any ADDITIONAL BORROWERS

CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby, (b) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim and (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Parent Borrower, any of its Affiliates or any other
obligor or the performance or observance by the Borrowers, any of their
Affiliates or any other obligor of any of their respective obligations under the
Credit Agreement or any other Loan Document or any other instrument or document
furnished pursuant hereto or thereto.

1.2. Assignee. The Assignee (a) represents and warrants in favor of the
Assignor, the Administrative Agent and the Borrowers, that, as of the Effective
Date, it is legally authorized to enter into this Assignment and Assumption and
is an “Eligible Assignee” as defined in the Credit Agreement (including with
respect to the representation contained in such definition); (b) confirms that
it has received a copy of the Credit Agreement, together with copies of the
financial statements referenced in Section 4.4 thereof, the most recent
financial statements delivered pursuant to Section 6.1 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption; (c) confirms
that attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by such Assignee; (d) agrees that it will, independently and
without reliance upon the Assignor, the Administrative Agent or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; (e) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement, the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; (f) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender, including its obligations pursuant to
Section 2.18 of the Credit Agreement; and (g) agrees that it will become a party
to the CAM Allocation Agreement to the same extent as each other Lender,
pursuant to Section 10.19 of the Credit Agreement, for the benefit of each other
Lender and the Administrative Agent, with the rights and obligations for the
Assignee set forth in Exhibit I of the Credit Agreement.

 

C-4



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York. The parties hereto agree that this Assignment and Assumption, the
other Loan Documents and all agreements and documents entered into in connection
herewith or therewith, or pursuant hereto or thereto, shall be drawn up in
English only. Les parties confirment qu’elles ont convenu que ce document ainsi
que tous les autres documents ou contrats s’y rattachant soient redigés en
anglais seulement.

 

C-5



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF LEGAL OPINION OF DEBEVOISE & PLIMPTON LLP

(see attached)



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF LEGAL OPINION OF NORTON ROSE FULBRIGHT CANADA LLP

(see attached)



--------------------------------------------------------------------------------

EXHIBIT D-3

FORM OF LEGAL OPINION OF DENTONS CANADA LLP

(see attached)



--------------------------------------------------------------------------------

EXHIBIT D-4

FORM OF LEGAL OPINION OF STEWART MCKELVEY

(see attached)



--------------------------------------------------------------------------------

EXHIBIT D-5

FORM OF LEGAL OPINION OF RICHARDS, LAYTON & FINGER, P.A.

(see attached)



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF DISCOUNT NOTE

 

CDN$                       Date:                     

FOR VALUE RECEIVED, the undersigned unconditionally promises to pay on
                        , 20    , to or to the order of                         
the “Holder”), the sum of CDN$                     with no interest thereon.

The undersigned hereby waives presentment, protest and notice of every kind and
waives any defences based upon indulgences which may be granted by the holder
hereof to any party liable hereon and any days of grace.

This promissory note is a Discount Note, as defined in the Amended and Restated
Credit Agreement, made as of the 3rd day of October, 2014 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Domtar Corporation, a Delaware corporation (the “Parent Borrower”), Domtar
Paper Company, LLC, a Delaware limited liability company (the “Subsidiary
Borrower”), Domtar Inc., a Canadian corporation (the “Canadian Borrower”), any
Additional Borrowers party thereto, the Lenders party thereto, JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) and the other Agents named therein, and constitutes indebtedness to [a
Non-BA Lender] arising under such BA Equivalent Loan. Payment of this note shall
be made at the offices of the Administrative Agent at 383 Madison Avenue, 24th
Floor, New York, NY 10179. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 

[OBLIGOR]   By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF US GUARANTEE AGREEMENT

(see attached)



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF FOREIGN GUARANTEE AGREEMENT

(see attached)



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders that Are not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement, dated as of
October 3, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”), among Domtar Corporation, a Delaware corporation (the
“Parent Borrower”), Domtar Paper Company, LLC, a Delaware limited liability
company (the “Subsidiary Borrower”), Domtar Inc., a Canadian corporation (the
“Canadian Borrower”), any Additional Borrowers party thereto, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as administrative agent (in such capacity,
the “Administrative Agent”) and the other Agents named therein. Unless otherwise
defined herein, terms defined in the Agreement and used herein shall have the
meanings given to them in the Agreement.

Pursuant to the provisions of Section 2.18 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder (or
a ten percent owner of a capital or profits interest) of any of the Borrowers
within the meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a
controlled foreign corporation related to any of the Borrowers as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and Parent Borrower with
a certificate of its non-U.S. Person status on Internal Revenue Service Form
W-8BEN or Form W-8BEN-E. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform Parent Borrower and the Administrative
Agent and (2) the undersigned shall have at all times furnished Parent Borrower
and the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

[NAME OF LENDER]

By:  

 

  Name:     Title:   Date:  

 



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders that Are Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement, dated as of
October 3, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”), among Domtar Corporation, a Delaware corporation (the
“Parent Borrower”), Domtar Paper Company, LLC, a Delaware limited liability
company (the “Subsidiary Borrower”), Domtar Inc., a Canadian corporation (the
“Canadian Borrower”), any Additional Borrowers party thereto, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as administrative agent (in such capacity,
the “Administrative Agent”) and the other Agents named therein. Unless otherwise
defined herein, terms defined in the Agreement and used herein shall have the
meanings given to them in the Agreement.

Pursuant to the provisions of Section 2.18 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its partners/members are the sole beneficial owners of such
Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii) with respect to
the extension of credit pursuant to this Agreement, neither the undersigned nor
any of its partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
partners/members is a ten percent shareholder (or a ten percent owner of a
capital or profits interest) of any of the Borrowers within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its partners/members is a
controlled foreign corporation related to any of the Borrowers as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments in question are
not effectively connected with the undersigned’s or its partners/members’
conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and Parent Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue
Service Form W-8BEN or W-8BEN-E from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform Parent Borrower and the Administrative
Agent and (2) the undersigned shall have at all times furnished Parent Borrower
and the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

[NAME OF LENDER]

By:  

 

  Name:     Title:   Date:  

 



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants that Are not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement, dated as of
October 3, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”), among Domtar Corporation, a Delaware corporation (the
“Parent Borrower”), Domtar Paper Company, LLC, a Delaware limited liability
company (the “Subsidiary Borrower”), Domtar Inc., a Canadian corporation (the
“Canadian Borrower”), any Additional Borrowers party thereto, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as administrative agent (in such capacity,
the “Administrative Agent”) and the other Agents named therein. Unless otherwise
defined herein, terms defined in the Agreement and used herein shall have the
meanings given to them in the Agreement.

Pursuant to the provisions of Section 2.18 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder (or a ten percent owner of a capital or profits
interest) of any of the Borrowers within the meaning of Section 871(h)(3)(B) of
the Code, (iv) it is not a controlled foreign corporation related to any of the
Borrowers as described in Section 881(c)(3)(C) of the Code, and (v) the interest
payments in question are not effectively connected with the undersigned’s
conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on Internal Revenue Service Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

[NAME OF PARTICIPANT]

By:  

 

  Name:     Title:   Date:  

 



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants that Are Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement, dated as of
October 3, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”), among Domtar Corporation, a Delaware corporation (the
“Parent Borrower”), Domtar Paper Company, LLC, a Delaware limited liability
company (the “Subsidiary Borrower”), Domtar Inc., a Canadian corporation (the
“Canadian Borrower”), any Additional Borrowers party thereto, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as administrative agent (in such capacity,
the “Administrative Agent”) and the other Agents named therein. Unless otherwise
defined herein, terms defined in the Agreement and used herein shall have the
meanings given to them in the Agreement.

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder (or a ten percent owner of a capital or profits interest) of
any of the Borrowers within the meaning of Section 871(h)(3)(B) of the Code,
(v) none of its partners/members is a controlled foreign corporation related to
any of the Borrowers as described in Section 881(c)(3)(C) of the Code, and
(vi) the interest payments in question are not effectively connected with the
undersigned’s or its partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by an Internal Revenue Service Form W-8BEN or
W-8BEN-E from each of its partners/members claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

[NAME OF PARTICIPANT]

By:  

 

  Name:     Title:   Date:  

 



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF EXTENSION AGREEMENT

JPMorgan Chase Bank, N.A.,

as Administrative

Agent under the Credit Agreement

referred to below

383 Madison Avenue, 24th Floor

New York, NY 10179

Ladies and Gentlemen:

The undersigned hereby agrees to extend, effective                         ,
        , its Termination Date under the Amended and Restated Credit Agreement
dated as of October 3, 2014 among Domtar Corporation, Domtar Paper Company, LLC,
Domtar Inc. and any Additional Borrowers party thereto, as Borrowers, the
Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and
the other Agents named therein (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) for one year to [date to which the
Termination Date is extended] pursuant to Section 2.1(c) of the Credit
Agreement. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

This Extension Agreement shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York. This Extension Agreement may
be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

[NAME OF BANK] By:  

 

  Title:  



--------------------------------------------------------------------------------

Agreed and Accepted:

 

DOMTAR CORPORATION By:  

 

  Title:  

 

DOMTAR PAPER COMPANY, LLC By:  

 

  Title:  

 

DOMTAR INC. By:  

 

  Title:  

 

[ADDITIONAL BORROWER] By:  

 

  Title:  

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

  Title:  



--------------------------------------------------------------------------------

EXHIBIT I

CAM ALLOCATION AGREEMENT

Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of October 3, 2014 (the “Credit Agreement”), among Domtar Corporation
(the “Parent Borrower”), Domtar Paper Company, LLC (the “Subsidiary Borrower”),
Domtar Inc. (the “Canadian Borrower”), the Additional Borrowers from time to
time party thereto (each an “Additional Borrower” and together with the Parent
Borrower, the Subsidiary Borrower and the Canadian Borrower, collectively, the
“Borrowers”), the banks and other financial institutions or entities from time
to time parties thereto (the “Lenders”), the Bank of Nova Scotia and Bank of
America, N.A., as syndication agents (in such capacity, the “Syndication
Agents”), and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to the Credit Agreement, the Borrowers will obtain a revolving
loan facility under which the Borrowers shall obtain commitments from the
Lenders in respect of revolving credit loans in an amount of up to
US$600,000,000;

WHEREAS, in order to allocate the Loans and certain other Obligations among the
Lenders in the Credit Agreement, the Lenders have agreed to enter into this
Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the Lenders and the Administrative Agent agree as follows:

I. DEFINITIONS

1.1(a) Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

(b) The following terms shall have the following meanings:

“CAM Exchange”: the exchange of the Lenders’ interests provided for in Section 2
hereto.

“CAM Exchange Date”: the date on which (i) any event referred to in subsections
8(h) or (i) of the Credit Agreement shall occur with respect to any Borrower,
any Material Subsidiary or any other Subsidiary or (ii) an acceleration of the
maturity of the Loans pursuant to Section 8 of the Credit Agreement shall occur.

“CAM Percentage”: as to each Lender, a fraction, expressed as a decimal, of
which (i) the numerator shall be (without duplication) the aggregate amount of
the Obligations owed to such Lender and such Lender’s participation in the
aggregate L/C Obligations as of the CAM Exchange Date and before giving effect
to the CAM Exchange and (ii) the denominator shall be (without duplication) the
aggregate amount of the Obligations owed to all Lenders and the aggregate L/C
Obligations as of the CAM Exchange Date and before giving effect to the CAM
Exchange. The foregoing amounts shall be determined in US Dollars by reference
to the US Dollar Equivalent as of the CAM Exchange Date of any such amounts in
Canadian Dollars or Euros. As provided in Section 2.16(c) of the Credit
Agreement, all Loans and all unreimbursed drawings in Letters of Credit then
outstanding and other amounts then due and payable, in each case in Canadian
Dollars or Euros, shall be converted to US Dollars based on the then US Dollar
Equivalent thereof and interest thereon shall thereafter be payable at the rate
provided for in Section 2.13(g) of the Credit Agreement. Each Lender shall
immediately notify the Administrative Agent of any Obligations owing to it as of
the CAM Exchange Date that are not in the nature of principal, interest or fees
customarily maintained in the records of the Administrative Agent.



--------------------------------------------------------------------------------

“L/C Reserve Account”: as defined in Section 2.3.

II. COLLECTION ALLOCATION MECHANISM

2.1 Notwithstanding any other provisions of this Agreement or any Loan Document,
on the CAM Exchange Date, (i) to the extent provided for in the Credit
Agreement, all Revolving Commitments shall automatically and without further act
be terminated and all Loans then outstanding shall automatically become due and
payable and (ii) the Lenders shall automatically and without further act be
deemed to have exchanged interests in the Revolving Commitments and the
extensions of credit made thereunder such that in lieu of the interest of each
Lender in the Tranche 1 Revolving Commitments and the extensions of credit made
thereunder or the Tranche 2 Revolving Commitments and the extensions of credit
made thereunder, as the case may be, in which it shall participate as of such
date, such Lender shall hold an interest in every one of the Revolving
Commitments and the extensions of credit made thereunder (including each L/C
Reserve Account established pursuant to Section 2.3 below), whether or not such
Lender shall previously have participated therein, equal to such Lender’s CAM
Percentage thereof; provided that such CAM Exchange will not affect the
aggregate amount of the obligations of the Loan Parties to the Lenders under the
Loan Documents. Each Lender hereby consents and agrees to the CAM Exchange and
agrees that the CAM Exchange shall be binding upon its successors and assigns
and any person that acquires a participation in its interests in any of the
Revolving Commitments and the extensions of credit made thereunder.

2.2 As a result of a CAM Exchange, upon and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Obligations (net of any amounts then owing or reasonably set
aside to cover amounts that may become owing to the Administrative Agent by the
Loan Parties on account of fees, expenses, indemnities and similar items), and
each distribution made by the Administrative Agent pursuant to any Loan Document
in respect of the Obligations, shall be distributed to the Lenders pro rata in
accordance with their respective CAM Percentages. Any direct payment received by
a Lender upon or after the CAM Exchange Date, including by way of setoff, in
respect of an Obligation, shall be paid over to the Administrative Agent for
distribution to the Lenders in accordance therewith.

2.3(a) On the CAM Exchange Date, to the extent any Tranche 1 Revolving Lender
has not funded its required participation in any outstanding Swingline Loan or
unreimbursed drawing under any Letter of Credit, it shall do so, before giving
effect to the CAM Exchange, in immediately available funds and in the applicable
currency, with interest thereon as provided for in the Credit Agreement.

(b) In the event that on the CAM Exchange Date any Letter of Credit shall be
outstanding and undrawn in whole or in part, each Tranche 1 Revolving Lender
shall, before giving effect to the CAM Exchange, promptly pay over to the
Administrative Agent, in immediately available funds and in the currency that
such Letter of Credit is denominated, an amount equal to such Tranche 1
Revolving Lender’s Tranche 1 Revolving Percentage (as notified to such Tranche 1
Revolving Lender by the Administrative Agent) of such Letter of Credit’s undrawn
face amount, together with interest thereon from the CAM Exchange Date to the
date on which such amount shall be paid to the Administrative Agent at the rate
that would be applicable at the time to a Revolving Loan that is an ABR Loan,
Canadian Prime Rate Loan or Foreign Base Rate Loan, as applicable, accruing
interest at the ABR Rate, the Canadian Prime Rate or the Foreign Base Rate, as
the case may be, in a principal amount equal to such amount. Each such payment
shall be made in the currency of the undrawn amount.

 

I-2



--------------------------------------------------------------------------------

(c) The Administrative Agent shall establish a separate account or accounts in
the applicable currencies for each Lender (including each Tranche 2 Revolving
Lender) (all of such accounts for any Lender, an “L/C Reserve Account”) for the
amounts received with respect to the undrawn amount of each Letter of Credit
outstanding on the CAM Exchange Date. The Administrative Agent shall deposit in
each Lender’s L/C Reserve Account such Lender’s CAM Percentage of the amounts
received from the Lenders as provided above. The Administrative Agent shall have
sole dominion and control over each L/C Reserve Account, and the amounts
deposited in each L/C Reserve Account shall be held in such L/C Reserve Account
until withdrawn as provided in Sections 2.4, 2.5, 2.6 and 2.7 below. The
Administrative Agent shall maintain records enabling it to determine the amounts
paid over to it and deposited in the L/C Reserve Accounts in respect of each
Letter of Credit attributable to each Lender’s CAM Percentage. The amounts held
in each Lender’s L/C Reserve Account shall be held as a reserve against the
undrawn L/C Obligations, shall be the property of such Lender, shall not
constitute Loans to or give rise to any claim of or against any Loan Party and
shall not give rise to any obligation on the part of any Borrower to pay
interest to such Lender, it being agreed that the reimbursement obligations in
respect of Letters of Credit shall arise only at such times as drawings are made
thereunder, as provided in Section 3 of the Credit Agreement.

2.4 In the event that after the CAM Exchange Date any drawing shall be made in
respect of a Letter of Credit, the Administrative Agent shall, at the request of
the Issuing Lender in respect of such Letter of Credit, withdraw from the L/C
Reserve Account of each Lender any amounts, up to the amount of such Lender’s
CAM Percentage of such drawing, deposited in respect of such Letter of Credit
and remaining on deposit and deliver such amounts to such Issuing Lender in
satisfaction of the reimbursement obligations of the Lenders under Section 3 of
the Credit Agreement (but not of any Borrower under Section 3 of the Credit
Agreement). In the event any Tranche 1 Revolving Lender shall have defaulted on
its obligations to pay over any amount to the Administrative Agent in respect of
any Letter of Credit as provided in this Section 2, the Issuing Lender in
respect thereof shall, in the event of a drawing thereunder, have a claim
against such Tranche 1 Revolving Lender to the same extent as if such Tranche 1
Revolving Lender had defaulted on its obligations under Section 3 of the Credit
Agreement, but shall have no claim against any other Lender in respect of such
defaulted amount, notwithstanding the exchange of interests in the reimbursement
obligations pursuant to Section 2.1 above. Each other Lender shall have a claim
against such defaulting Lender for any damages sustained by it as a result of
any such default, including, in the event such Letter of Credit shall expire
undrawn, such other Lender’s CAM Percentage of the defaulted amount and interest
thereon as provided for herein.

2.5 In the event that after the CAM Exchange Date any Letter of Credit shall
expire undrawn, the Administrative Agent shall withdraw from the L/C Reserve
Account of each Lender the amount remaining on deposit therein in respect of
such Letter of Credit and distribute such amount to such Lender in the currency
of such deposit or, at the option of the Administrative Agent, in US Dollars
based upon the then US Dollar Equivalent of such amount.

2.6 With the prior written approval of the Administrative Agent and the Issuing
Lender in respect of such Letter of Credit, any Lender may withdraw any amount
held in its L/C Reserve Account in respect of the undrawn amount of any Letter
of Credit. Any Lender making such a withdrawal shall be unconditionally
obligated, in the event there shall subsequently be a drawing under such Letter
of Credit, to pay over to the Administrative Agent for the account of such
Issuing Lender on demand, its CAM Percentage.

 

I-3



--------------------------------------------------------------------------------

2.7 Pending the withdrawal by any Lender of any amounts from its L/C Reserve
Account as contemplated by the above paragraphs, the Administrative Agent will,
subject to such rules as the Administrative Agent may prescribe for the
avoidance of inconvenience, invest such amounts in Cash Equivalents or other
similar obligations in its discretion. Each Lender that has not withdrawn the
amounts in its L/C Reserve Account as provided in Section 2.6 above shall have
the right, at intervals reasonably specified by the Administrative Agent, to
withdraw the earnings on investments so made by the Administrative Agent
(including amounts representing interest paid as provided in Section 2.3(b))
with amounts in its L/C Reserve Account and to retain such earnings for its own
account.

2.8 The Administrative Agent shall, in its reasonable discretion, make
adjustments from time to time in the distributions provided for herein to take
fairly into account, as reasonably determined by it, changes in the Obligations
owing to any Lender or Lenders after the CAM Exchange Date that are
disproportionate to changes affecting other Lenders, as a result of such Lender
or Lenders becoming entitled to claims for expenses, indemnities, taxes or
similar items or such Lender or Lenders being required to return any payments
previously made to them by any Loan Parties or otherwise.

III. MISCELLANEOUS

3.1 This Agreement shall be deemed to be executed and delivered by each Lender
and the Administrative Agent as of the Closing Date as provided for in
Section 10.19 of the Credit Agreement. Each Assignee shall automatically become
a party to this Agreement.

3.2 Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

3.3 This Agreement represents the entire agreement of each of the parties to the
Credit Agreement with respect to the subject matter hereof and the provisions of
this Agreement shall control, as among the parties hereto, in the event of any
conflict between such provisions and the Credit Agreement. The parties hereto
acknowledge that the Loan Parties are not parties hereto and are not bound
hereby.

3.4 The Administrative Agent shall be entitled to all of the benefits and rights
contained in Section 10 of the Credit Agreement as though this Agreement were a
part of the Credit Agreement.

3.5 THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

3.6 Each party hereto herby irrevocably and unconditionally:

(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive general jurisdiction of the courts of the
State of New York;

(ii) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum and agrees not to plead or claim the same;

 

I-4



--------------------------------------------------------------------------------

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the applicable party to
the Credit Agreement at the address specified in Section 10.2 of the Credit
Agreement or at such other address of which the Administrative Agent shall have
been notified pursuant thereto; and

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

3.7 EACH BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

I-5



--------------------------------------------------------------------------------

EXHIBIT J

[FORM OF]

BORROWER TERMINATION NOTICE

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, NY 10179

Phone: (212) 270-7005

Fax: (212) 270-5100

Attention: Peter S. Predun

[Date]

Ladies and Gentlemen:

The undersigned, Domtar Corporation (the “Parent”), refers to the Amended and
Restated Credit Agreement, dated as of October 3, 2014 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among the
Parent, Domtar Paper Company, LLC, a Delaware limited liability company, Domtar
Inc., a Canadian corporation, any Additional Borrowers party thereto, the
Lenders party thereto, JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), and the other Agents named therein.
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

The Parent hereby terminates the status of [Domtar Paper Company, LLC] [Domtar
Inc.][Additional Borrower] (the “Terminated Borrower”) as a Borrower under the
Credit Agreement and, by its signature below, the Terminated Borrower hereby
agrees to such termination. The Parent represents and warrants, pursuant to
Section 2.24(b) of the Credit Agreement, that no Revolving Extensions of Credit
is outstanding for the amount of such Borrower and no interest, fees or any
other amounts are due and unpaid by such Borrower.



--------------------------------------------------------------------------------

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

Very truly yours, DOMTAR CORPORATION,       By  

 

  Name:     Title:  

 

[TERMINATED BORROWER],       By  

 

  Name:     Title:  

Cc: Sylvia Trevino



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF ASSUMPTION AGREEMENT

ASSUMPTION AGREEMENT, dated as of                         , 201    , between
                     (the “New Additional Borrower”) and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) for
the banks and other financial institutions or entities (the “Lenders”) parties
to the Credit Agreement referred to below. All capitalized terms not defined
herein shall have the meaning ascribed to them in such Credit Agreement.

W I T N E S S E T H :

WHEREAS, Domtar Corporation (the “Parent Borrower”), Domtar Paper Company, LLC
(the “Subsidiary Borrower”), Domtar Inc. (the “Canadian Borrower”), the
Additional Borrowers from time to time party thereto (each an “Additional
Borrower” and together with the Parent Borrower, the Subsidiary Borrower and the
Canadian Borrower, collectively, the “Borrowers”) the Lenders, the
Administrative Agent and the other agents party thereto have entered into an
Amended and Restated Credit Agreement, dated as of October 3, 2014 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, the Parent Borrower has elected to designate the New Additional
Borrower as an Additional Borrower under the Credit Agreement pursuant to
Section 2.24(a) thereof;

WHEREAS, the Credit Agreement requires the New Additional Borrower to become a
party to the Credit Agreement; and

WHEREAS, the New Additional Borrower has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Credit Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Credit Agreement. Upon the execution and delivery of this Assumption
Agreement by the New Additional Borrower and the Administrative Agent, the New
Additional Borrower, shall hereby become a party to the Credit Agreement as an
Additional Borrower thereunder with the same force and effect as if originally
named therein as an Additional Borrower and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of an
Additional Borrower thereunder. The New Additional Borrower hereby represents
and warrants (i) that it is a Qualified Subsidiary and (ii) that each of the
representations and warranties contained in Section 4 of the Credit Agreement
relating to the New Additional Borrower and this Assumption Agreement is true
and correct on and as of the date hereof (after giving effect to this Assumption
Agreement) as if made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct as of
such earlier date.

2. Governing Law. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[NEW ADDITIONAL BORROWER] as New Additional Borrower By:  

 

  Name:     Title:  

Acknowledged and agreed:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

  Name:     Title:  